
	
		II
		Calendar No. 149
		111th CONGRESS
		1st Session
		H. R. 3293
		[Report No. 111–66]
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 27, 2009
			Received; read twice and referred to the Committee on
			 Appropriations
		
		
			August 4, 2009
			Reported by Mr. Harkin,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		AN ACT
		Making appropriations for the Departments
		  of Labor, Health and Human Services, and Education, and related agencies for
		  the fiscal year ending September 30, 2010, and for other purposes.
		  
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the
			 Departments of Labor, Health and Human Services, and Education, and related
			 agencies for the fiscal year ending September 30, 2010, and for other purposes,
			 namely:
		IDepartment of
			 labor
			Employment and training
		  administration
			Training and employment
		  services
			(Including transfer of
		  funds)For necessary expenses
		  of the Workforce Investment Act of 1998 (WIA), the Second Chance
		  Act of 2007, and the Women in Apprenticeship and Non-Traditional Occupations
		  Act of 1992, including the purchase and hire of passenger motor vehicles, the
		  construction, alteration, and repair of buildings and other facilities, and the
		  purchase of real property for training centers as authorized by the WIA;
		  $3,802,961,000, plus reimbursements, shall be
		  available. Of the amounts provided:
				(1)for grants to
			 States for adult employment and training activities, youth activities, and
			 dislocated worker employment and training activities,
			 $2,969,449,000 as follows:
					(A)$861,540,000
			 for adult employment and training activities, of which
			 $149,540,000 shall be available for the period
			 July 1, 2010, through June 30, 2011, and of which
			 $712,000,000 shall be available for the period
			 October 1, 2010 through June 30, 2011;
					(B)$924,069,000
			 for youth activities, which shall be available for the period April 1, 2010
			 through June 30, 2011; and
					(C)$1,183,840,000
			 for dislocated worker employment and training activities, of which
			 $321,731,000 shall be available for the period
			 July 1, 2010 through June 30, 2011, and of which
			 $862,109,000 shall be available for the period
			 October 1, 2010 through June 30, 2011:
					Provided, That
			 notwithstanding the transfer limitation under section 133(b)(4) of the WIA, up
			 to 30 percent of such funds may be transferred by a local board if approved by
			 the Governor: Provided
			 further, That a local board may award a contract to an
			 institution of higher education or other eligible training provider if the
			 local board determines that it would facilitate the training of multiple
			 individuals in high-demand occupations, if such contract does not limit
			 customer choice;(2)for federally
			 administered programs, $453,429,000 as
			 follows:
					(A)$215,051,000
			 for the dislocated workers assistance national reserve, of which
			 $17,160,000 shall be available for the period
			 July 1, 2010 through June 30, 2011, and of which
			 $197,891,000 shall be available for the period
			 October 1, 2010 through June 30, 2011:
			 Provided, That
			 funds provided to carry out section 132(a)(2)(A) of the WIA may be used to
			 provide assistance to a State for State-wide or local use in order to address
			 cases where there have been worker dislocations across multiple sectors or
			 across multiple local areas and such workers remain dislocated; coordinate the
			 State workforce development plan with emerging economic development needs; and
			 train such eligible dislocated workers:
			 Provided further,
			 That funds provided to carry out section 171(d) of the WIA may be used for
			 demonstration projects that provide assistance to new entrants in the workforce
			 and incumbent workers;
					(B)$52,758,000
			 for Native American programs, which shall be available for the period July 1,
			 2010 through June 30, 2011;
					(C)$84,620,000
			 for migrant and seasonal farmworker programs under section 167 of the WIA,
			 including $78,610,000 for formula grants (of
			 which not less than 70 percent shall be for employment and training services),
			 $5,500,000 for migrant and seasonal housing (of
			 which not less than 70 percent shall be for permanent housing), and
			 $510,000 for other discretionary purposes, which
			 shall be available for the period July 1, 2010 through June 30, 2011:
			 Provided, That
			 notwithstanding any other provision of law or related regulation, the
			 Department of Labor shall take no action limiting the number or proportion of
			 eligible participants receiving related assistance services or discouraging
			 grantees from providing such services;
					(D)$1,000,000
			 for carrying out the Women in Apprenticeship and Nontraditional Occupations
			 Act, which shall be available for the period July 1, 2010 through June 30,
			 2011; and
					(E)$100,000,000
			 for YouthBuild activities as described in section 173A of the WIA, which shall
			 be available for the period April 1, 2010 through June 30, 2011:
			 Provided, That for program year 2010 and each program year
			 thereafter, the YouthBuild program may serve an individual who has dropped out
			 of high school and re-enrolled in an alternative school, if that re-enrollment
			 is part of a sequential service strategy;
					(3)for national
			 activities, $380,083,000, as follows:
					(A)$66,990,000
			 for Pilots, Demonstrations, and Research, which shall be available for the
			 period April 1, 2010 through June 30, 2011, of which
			 $35,000,000 shall be for Transitional Jobs
			 activities, and shall not be subject to the requirements of section
			 171(b)(2)(B) or 171(c)(4)(D) of the WIA, and that a sufficient portion of these
			 funds shall be for an evaluation of the program; and of which
			 $5,500,000 shall be for competitive grants to
			 address the employment and training needs of young parents, and shall not be
			 subject to the requirements of section 171(b)(2)(B) or 171(c)(4)(D) of the WIA;
			 and of which $24,490,000 shall be used for the
			 projects, and in the amounts, specified under the heading Training and
			 Employment Services in the report of the Committee on Appropriations of
			 the House of Representatives to accompany this Act:
			 Provided, That
			 funding provided to carry out such projects shall not be subject to the
			 requirements of sections 171(b)(2)(B) and 171(c)(4)(D) of the WIA, the joint
			 funding requirements of sections 171(b)(2)(A) and 171(c)(4)(A) of the WIA, or
			 any time limit requirements of sections 171(b)(2)(C) and 171(c)(4)(B) of the
			 WIA;
					(B)$108,493,000
			 for ex-offender activities, under the authority of section 171 of the WIA and
			 section 212 of the Second Chance Act of 2007, which shall be available for the
			 period July 1, 2010 through June 30, 2011, and which shall not be subject to
			 the requirements of section 171(b)(2)(B) or 171(c)(4)(D) of the WIA:
			 Provided, That not
			 less than $34,000,000 shall be available for
			 adult ex-offender activities, of which
			 $15,000,000 shall be for competitive grants to
			 provide Transitional Job activities for adult ex-offenders;
					(C)$9,600,000
			 for Evaluation, which shall be available for the period July 1, 2010 through
			 June 30, 2011, and which may be transferred to any other account within the
			 Department to carry out evaluation activities;
					(D)$50,000,000
			 (reduced by $5,000,000) for activities that
			 prepare workers for careers in energy efficiency and renewable energy as
			 described in section 171(e)(1)(B) of the WIA, under the authority of section
			 171 of the WIA, which shall be available for the period July 1, 2010 through
			 June 30, 2011, and which shall not be subject to the requirements of section
			 171(b)(2)(B) or 171(c)(4)(D);
					(E)$130,000,000
			 (increased by $5,000,000) for the Career
			 Pathways Innovation Fund, under the authority of section 171 of the WIA, which
			 shall be available for the period July 1, 2010 through June 30, 2011, of which
			 not less than $65,000,000 shall be dedicated to
			 activities that prepare workers for careers in the health care sector, and
			 which shall not be subject to the requirements of section 171(b)(2)(B) or
			 171(c)(4)(D); and
					(F)$15,000,000
			 for the Workforce Data Quality Initiative, under the authority of section
			 171(c)(2) of the WIA, which shall be available for the period July 1, 2010
			 through June 30, 2011, and which shall not be subject to the requirements of
			 section 171(c)(4)(D).
					Community service employment for
		  older americansTo carry out
		  title V of the Older Americans Act of 1965,
		  $615,425,000, which shall be available for the
		  period July 1, 2010 through June 30, 2011:
		  Provided, That
		  funds made available under this heading in this Act may, in accordance with
		  section 517(c) of the Older Americans Act of 1965, be recaptured and
		  reobligated.
			Federal unemployment benefits
		  and allowancesFor payments
		  during fiscal year 2010 of trade adjustment benefit payments and allowances
		  under part I of subchapter B of chapter 2 of title II of the Trade Act of 1974,
		  and section 246 of that Act; and for training, employment and case management
		  services, allowances for job search and relocation, and related State
		  administrative expenses under part II of subchapter B of chapter 2 of title II
		  of the Trade Act of 1974, including benefit payments, allowances, training, and
		  related State administration provided pursuant to paragraphs (1) and (2) of
		  section 1891(b) of the Trade and Globalization Adjustment Assistance Act of
		  2009, $1,818,400,000, together with such amounts
		  as may be necessary to be charged to the subsequent appropriation for payments
		  for any period subsequent to September 15, 2010.
			State unemployment insurance and
		  employment service operationsFor authorized administrative expenses,
		  $69,903,000, together with not to exceed
		  $3,977,153,000 which may be expended from the
		  Employment Security Administration Account in the Unemployment Trust Fund
		  (the Trust Fund), of which:
				(1)$3,195,645,000
			 from the Trust Fund is for grants to States for the administration of State
			 unemployment insurance laws as authorized under title III of the Social
			 Security Act (including $10,000,000 to conduct
			 in-person reemployment and eligibility assessments and unemployment insurance
			 improper payment reviews), the administration of unemployment insurance for
			 Federal employees and for ex-service members as authorized under 5 U.S.C.
			 8501–8523, and the administration of trade readjustment allowances,
			 reemployment trade adjustment assistance, and alternative trade adjustment
			 assistance under the Trade Act of 1974 and under section 1891(b) of the Trade
			 and Globalization Adjustment Assistance Act of 2009, and shall be available for
			 obligation by the States through December 31, 2010, except that funds used for
			 automation acquisitions shall be available for obligation by the States through
			 September 30, 2012, and funds used for unemployment insurance workloads
			 experienced by the States through September 30, 2010, shall be available for
			 Federal obligation through December 31, 2010;
				(2)$11,310,000
			 from the Trust Fund is for national activities necessary to support the
			 administration of the Federal-State unemployment insurance system;
				(3)$680,893,000
			 from the Trust Fund, together with $22,683,000
			 from the General Fund of the Treasury, is for grants to States in accordance
			 with section 6 of the Wagner-Peyser Act, and shall be available for Federal
			 obligation for the period July 1, 2010 through June 30, 2011;
				(4)$20,869,000
			 from the Trust Fund is for national activities of the Employment Service,
			 including administration of the work opportunity tax credit under section 51 of
			 the Internal Revenue Code of 1986, and the provision of technical assistance
			 and staff training under the Wagner-Peyser Act, including not to exceed
			 $1,228,000 that may be used for amortization
			 payments to States which had independent retirement plans in their State
			 employment service agencies prior to 1980;
				(5)$68,436,000
			 from the Trust Fund is for the administration of foreign labor certifications
			 and related activities under the Immigration and Nationality Act and related
			 laws, of which $53,307,000 shall be available
			 for the Federal administration of such activities, and
			 $15,129,000 shall be available for grants to
			 States for the administration of such activities; and
				(6)$47,220,000
			 from the General Fund is to provide workforce information, national electronic
			 tools, and one-stop system building under the Wagner-Peyser Act and section 171
			 (e)(2)(C) of the Workforce Investment Act of 1998 and shall be available for
			 Federal obligation for the period July 1, 2010 through June 30, 2011:
				Provided, That to
			 the extent that the Average Weekly Insured Unemployment (AWIU)
			 for fiscal year 2010 is projected by the Department of Labor to exceed
			 5,059,000, an additional $28,600,000 from the
			 Trust Fund shall be available for obligation for every 100,000 increase in the
			 AWIU level (including a pro rata amount for any increment less than 100,000) to
			 carry out title III of the Social Security Act:
			 Provided further,
			 That funds appropriated in this Act that are allotted to a State to carry out
			 activities under title III of the Social Security Act may be used by such State
			 to assist other States in carrying out activities under such title III if the
			 other States include areas that have suffered a major disaster declared by the
			 President under the Robert T. Stafford Disaster Relief and Emergency Act:
			 Provided further,
			 That the Secretary of Labor may use funds appropriated for grants to States
			 under title III of the Social Security Act to make payments on behalf of States
			 for the use of the National Directory of New Hires under section 453(j)(8) of
			 such Act: Provided
			 further, That funds appropriated in this Act which are used to
			 establish a national one-stop career center system, or which are used to
			 support the national activities of the Federal-State unemployment insurance or
			 immigration programs, may be obligated in contracts, grants, or agreements with
			 non-State entities: Provided
			 further, That funds appropriated under this Act for activities
			 authorized under title III of the Social Security Act and the Wagner-Peyser Act
			 may be used by States to fund integrated Unemployment Insurance and Employment
			 Service automation efforts, notwithstanding cost allocation principles
			 prescribed under the Office of Management and Budget Circular A–87:
			 Provided further,
			 That the Secretary, at the request of a State participating in a consortium
			 with other States, may reallot funds allotted to such State under title III of
			 the Social Security Act to other States participating in the consortium in
			 order to carry out activities that benefit the administration of the
			 unemployment compensation law of the State making the request.In addition,
			 $50,000,000 from the Employment Security
			 Administration Account of the Unemployment Trust Fund shall be available to
			 conduct in-person reemployment and eligibility assessments and unemployment
			 insurance improper payment reviews.
				Advances to the unemployment
		  trust fund and other fundsFor
		  repayable advances to the Unemployment Trust Fund as authorized by sections
		  905(d) and 1203 of the Social Security Act, and to the Black Lung Disability
		  Trust Fund as authorized by section 9501(c)(1) of the Internal Revenue Code of
		  1986; and for nonrepayable advances to the Unemployment Trust Fund as
		  authorized by 5 U.S.C. 8509, and to the Federal Unemployment Benefits
		  and Allowances account, such sums as may be
		  necessary.
				Program
		  administrationFor expenses of
		  administering employment and training programs,
		  $96,266,000, together with not to exceed
		  $50,140,000, which may be expended from the
		  Employment Security Administration Account in the Unemployment Trust
		  Fund.
				Employee Benefits Security
		  Administration
				Salaries and
		  expensesFor necessary
		  expenses for the Employee Benefits Security Administration,
		  $154,060,000.
				Pension Benefit Guaranty
		  Corporation
				Pension benefit guaranty
		  corporation fundThe Pension
		  Benefit Guaranty Corporation (Corporation) is authorized to make
		  such expenditures, including financial assistance authorized by subtitle E of
		  title IV of the Employee Retirement Income Security Act of 1974, within limits
		  of funds and borrowing authority available to the Corporation, and in accord
		  with law, and to make such contracts and commitments without regard to fiscal
		  year limitations, as provided by 31 U.S.C. 9104, as may be necessary in
		  carrying out the program, including associated administrative expenses, through
		  September 30, 2010, for the Corporation:
		  Provided, That
		  none of the funds available to the Corporation for fiscal year 2010 shall be
		  available for obligations for administrative expenses in excess of
		  $464,067,000:
		  Provided further,
		  That to the extent that the number of new plan participants in plans terminated
		  by the Corporation exceeds 100,000 in fiscal year 2010, an amount not to exceed
		  an additional $9,200,000 shall be available
		  through September 30, 2011 for obligation for administrative expenses for every
		  20,000 additional terminated participants:
		  Provided further,
		  That an additional $50,000 shall be made
		  available through September 30, 2011, for obligation for investment management
		  fees for every $25,000,000 in assets received by
		  the Corporation as a result of new plan terminations or asset growth, after
		  approval by the Office of Management and Budget and notification of the
		  Committees on Appropriations of the House of Representatives and the Senate:
		  Provided further,
		  That obligations in excess of the amounts provided in this paragraph may be
		  incurred for unforeseen and extraordinary pretermination expenses after
		  approval by the Office of Management and Budget and notification of the
		  Committees on Appropriations of the House of Representatives and the
		  Senate.
				Employment Standards
		  Administration
				Salaries and
		  expenses
				(including
		  rescission)For necessary
		  expenses for the Employment Standards Administration, including reimbursement
		  to State, Federal, and local agencies and their employees for inspection
		  services rendered, $484,632,000, together with
		  $2,124,000 which may be expended from the
		  Special Fund in accordance with sections 39(c), 44(d), and 44(j) of the
		  Longshore and Harbor Workers' Compensation Act:
		  Provided, That the
		  Secretary of Labor is authorized to establish and, in accordance with 31 U.S.C.
		  3302, collect and deposit in the Treasury fees for processing applications and
		  issuing certificates under sections 11(d) and 14 of the Fair Labor Standards
		  Act of 1938 and for processing applications and issuing registrations under
		  title I of the Migrant and Seasonal Agricultural Worker Protection
		  Act.Of the unobligated funds
		  collected pursuant to section 286(v) of the Immigration and Nationality Act,
		  $65,000,000 are rescinded as of September 30,
		  2010.
				Special
		  benefits
				(including transfer of
		  funds)For the payment of
		  compensation, benefits, and expenses (except administrative expenses) accruing
		  during the current or any prior fiscal year authorized by 5 U.S.C. 81;
		  continuation of benefits as provided for under the heading Civilian War
		  Benefits in the Federal Security Agency Appropriation Act, 1947; the
		  Employees' Compensation Commission Appropriation Act, 1944; sections 4(c) and
		  5(f) of the War Claims Act of 1948; and 50 percent of the additional
		  compensation and benefits required by section 10(h) of the Longshore and Harbor
		  Workers' Compensation Act, $187,000,000,
		  together with such amounts as may be necessary to be charged to the subsequent
		  year appropriation for the payment of compensation and other benefits for any
		  period subsequent to August 15 of the current year:
		  Provided, That
		  amounts appropriated may be used under 5 U.S.C. 8104, by the Secretary of Labor
		  to reimburse an employer, who is not the employer at the time of injury, for
		  portions of the salary of a reemployed, disabled beneficiary:
		  Provided further,
		  That balances of reimbursements unobligated on September 30, 2009, shall remain
		  available until expended for the payment of compensation, benefits, and
		  expenses: Provided
		  further, That in addition there shall be transferred to this
		  appropriation from the Postal Service and from any other corporation or
		  instrumentality required under 5 U.S.C. 8147(c) to pay an amount for its fair
		  share of the cost of administration, such sums as the Secretary determines to
		  be the cost of administration for employees of such fair share entities through
		  September 30, 2010: Provided
		  further, That of those funds transferred to this account from
		  the fair share entities to pay the cost of administration of the Federal
		  Employees' Compensation Act, $58,120,000 shall
		  be made available to the Secretary as follows:
					(1)For enhancement and maintenance of
			 automated data processing systems and telecommunications systems,
			 $19,968,000.
					(2)For automated workload processing
			 operations, including document imaging, centralized mail intake, and medical
			 bill processing, $23,323,000.
					(3)For periodic roll management and medical
			 review, $14,829,000.
					(4)The remaining
			 funds shall be paid into the Treasury as miscellaneous receipts:
					Provided further,
			 That the Secretary may require that any person filing a notice of injury or a
			 claim for benefits under 5 U.S.C. 81, or the Longshore and Harbor Workers’
			 Compensation Act, provide as part of such notice and claim, such identifying
			 information (including Social Security account number) as such regulations may
			 prescribe.Special benefits for disabled
		  coal minersFor carrying out
		  title IV of the Federal Mine Safety and Health Act of 1977, as amended by
		  Public Law 107–275, $169,180,000, to remain
		  available until expended.For
		  making after July 31 of the current fiscal year, benefit payments to
		  individuals under title IV of such Act, for costs incurred in the current
		  fiscal year, such amounts as may be necessary.For making benefit payments under title IV
		  for the first quarter of fiscal year 2011,
		  $45,000,000, to remain available until
		  expended.
			Administrative expenses, energy
		  employees occupational illness compensation fundFor necessary expenses to administer the
		  Energy Employees Occupational Illness Compensation Program Act,
		  $51,197,000, to remain available until expended:
		  Provided, That the
		  Secretary of Labor may require that any person filing a claim for benefits
		  under the Act provide as part of such claim, such identifying information
		  (including Social Security account number) as may be
		  prescribed.
			Black lung disability trust
		  fund
			(including transfer of
		  funds)In fiscal year 2010,
		  such sums as may be necessary from the Black Lung Disability Trust Fund
		  (Fund), to remain available until expended, for payment of all
		  benefits authorized by section 9501(d)(1), (2), (4), and (7) of the Internal
		  Revenue Code of 1986; and interest on advances, as authorized by section
		  9501(c)(2) of that Act. In addition, the following amounts may be expended from
		  the Fund for fiscal year 2010 for expenses of operation and administration of
		  the Black Lung Benefits program, as authorized by section 9501(d)(5): not to
		  exceed $32,720,000 for transfer to the
		  Employment Standards Administration Salaries and Expenses; not
		  to exceed $25,091,000 for transfer to
		  Departmental Management, Salaries and Expenses; not to exceed
		  $327,000 for transfer to Departmental
		  Management, Office of Inspector General; and not to exceed
		  $356,000 for payments into miscellaneous
		  receipts for the expenses of the Department of the
		  Treasury.
			Occupational safety and health
		  administration
			Salaries and
		  expensesFor necessary
		  expenses for the Occupational Safety and Health Administration,
		  $554,620,000, including not to exceed
		  $103,393,000 which shall be the maximum amount
		  available for grants to States under section 23(g) of the Occupational Safety
		  and Health Act (Act), which grants shall be no less than 50
		  percent of the costs of State occupational safety and health programs required
		  to be incurred under plans approved by the Secretary of Labor under section 18
		  of the Act; and, in addition, notwithstanding 31 U.S.C. 3302, the Occupational
		  Safety and Health Administration may retain up to
		  $200,000 per fiscal year of training institute
		  course tuition fees, otherwise authorized by law to be collected, and may
		  utilize such sums for occupational safety and health training and education:
		  Provided, That,
		  notwithstanding 31 U.S.C. 3302, the Secretary is authorized, during the fiscal
		  year ending September 30, 2010, to collect and retain fees for services
		  provided to Nationally Recognized Testing Laboratories, and may utilize such
		  sums, in accordance with the provisions of 29 U.S.C. 9a, to administer national
		  and international laboratory recognition programs that ensure the safety of
		  equipment and products used by workers in the workplace:
		  Provided further,
		  That none of the funds appropriated under this paragraph shall be obligated or
		  expended to prescribe, issue, administer, or enforce any standard, rule,
		  regulation, or order under the Act which is applicable to any person who is
		  engaged in a farming operation which does not maintain a temporary labor camp
		  and employs 10 or fewer employees:
		  Provided further,
		  That no funds appropriated under this paragraph shall be obligated or expended
		  to administer or enforce any standard, rule, regulation, or order under the Act
		  with respect to any employer of 10 or fewer employees who is included within a
		  category having a Days Away, Restricted, or Transferred (DART) occupational
		  injury and illness rate, at the most precise industrial classification code for
		  which such data are published, less than the national average rate as such
		  rates are most recently published by the Secretary, acting through the Bureau
		  of Labor Statistics, in accordance with section 24 of the Act,
		  except—
				(1)to provide, as
			 authorized by the Act, consultation, technical assistance, educational and
			 training services, and to conduct surveys and studies;
				(2)to conduct an
			 inspection or investigation in response to an employee complaint, to issue a
			 citation for violations found during such inspection, and to assess a penalty
			 for violations which are not corrected within a reasonable abatement period and
			 for any willful violations found;
				(3)to take any action
			 authorized by the Act with respect to imminent dangers;
				(4)to take any action
			 authorized by the Act with respect to health hazards;
				(5)to take any action
			 authorized by the Act with respect to a report of an employment accident which
			 is fatal to one or more employees or which results in hospitalization of two or
			 more employees, and to take any action pursuant to such investigation
			 authorized by the Act; and
				(6)to take any action
			 authorized by the Act with respect to complaints of discrimination against
			 employees for exercising rights under the Act:
				Provided further,
			 That the foregoing proviso shall not apply to any person who is engaged in a
			 farming operation which does not maintain a temporary labor camp and employs 10
			 or fewer employees: Provided
			 further, That $10,000,000 shall
			 be available for Susan Harwood training grants.Mine safety and health
		  administration
			Salaries and
		  expensesFor necessary
		  expenses for the Mine Safety and Health Administration,
		  $353,193,000, including purchase and bestowal of
		  certificates and trophies in connection with mine rescue and first-aid work,
		  and the hire of passenger motor vehicles, including up to
		  $2,000,000 for mine rescue and recovery
		  activities; in addition, not to exceed $750,000
		  may be collected by the National Mine Health and Safety Academy for room,
		  board, tuition, and the sale of training materials, otherwise authorized by law
		  to be collected, to be available for mine safety and health education and
		  training activities, notwithstanding 31 U.S.C. 3302; and, in addition, the Mine
		  Safety and Health Administration may retain up to
		  $1,000,000 from fees collected for the approval
		  and certification of equipment, materials, and explosives for use in mines, and
		  may utilize such sums for such activities; the Secretary of Labor is authorized
		  to accept lands, buildings, equipment, and other contributions from public and
		  private sources and to prosecute projects in cooperation with other agencies,
		  Federal, State, or private; the Mine Safety and Health Administration is
		  authorized to promote health and safety education and training in the mining
		  community through cooperative programs with States, industry, and safety
		  associations; the Secretary is authorized, in fiscal year 2010 and each fiscal
		  year thereafter, to recognize the Joseph A. Holmes Safety Association as a
		  principal safety association and, notwithstanding any other provision of law,
		  may provide funds and, with or without reimbursement, personnel, including
		  service of Mine Safety and Health Administration officials as officers in local
		  chapters or in the national organization; and any funds available to the
		  Department of Labor may be used, with the approval of the Secretary, to provide
		  for the costs of mine rescue and survival operations in the event of a major
		  disaster.
			Bureau of labor
		  statistics
			Salaries and
		  expensesFor necessary
		  expenses for the Bureau of Labor Statistics, including advances or
		  reimbursements to State, Federal, and local agencies and their employees for
		  services rendered, $533,359,000, together with
		  not to exceed $78,264,000, which may be expended
		  from the Employment Security Administration Account in the Unemployment Trust
		  Fund, of which $1,500,000 may be used to fund
		  the mass layoff statistics program under section 15 of the Wagner-Peyser Act:
		  Provided, That the
		  Current Employment Survey shall maintain the content of the survey issued prior
		  to June 2005 with respect to the collection of data for the women worker
		  series.
			Office of disability employment
		  policy
			Salaries and
		  expensesFor necessary
		  expenses for the Office of Disability Employment Policy to provide leadership,
		  develop policy and initiatives, and award grants furthering the objective of
		  eliminating barriers to the training and employment of people with
		  disabilities,
		  $37,031,000.
			Departmental
		  management
			Salaries and
		  expenses
			(Including transfer of
		  funds)For necessary expenses
		  for Departmental Management, including the hire of three sedans, and including
		  the management or operation, through contracts, grants or other arrangements of
		  Departmental activities conducted by or through the Bureau of International
		  Labor Affairs, including bilateral and multilateral technical assistance and
		  other international labor activities,
		  $350,827,000 (reduced by
		  $1,000,000), of which
		  $91,419,000 is for the Bureau of International
		  Labor Affairs (including $6,500,000 to implement
		  model programs to address worker rights issues through technical assistance in
		  countries with which the United States has trade preference programs), and of
		  which $19,892,000 is for the acquisition of
		  Departmental information technology, architecture, infrastructure, equipment,
		  software and related needs, which will be allocated by the Department's Chief
		  Information Officer in accordance with the Department's capital investment
		  management process to assure a sound investment strategy, and of which
		  $5,000,000 is for Program Evaluation, which may
		  be transferred to any other appropriate account in the Department for such
		  purpose; together with not to exceed $327,000,
		  which may be expended from the Employment Security Administration Account in
		  the Unemployment Trust Fund.
			Office of job
		  corpsTo carry out subtitle C
		  of title I of the Workforce Investment Act of 1998, including Federal
		  administrative expenses, the purchase and hire of passenger motor vehicles, the
		  construction, alteration and repairs of buildings and other facilities, and the
		  purchase of real property for training centers as authorized by the Workforce
		  Investment Act; $1,705,320,000, plus
		  reimbursements, as follows:
				(1)$1,576,130,000
			 for Job Corps Operations, of which $985,130,000
			 shall be available for obligation for the period July 1, 2010 through June 30,
			 2011 and of which $591,000,000 shall be
			 available for obligation for the period October 1, 2010 through June 30,
			 2011.
				(2)$100,000,000
			 for construction, rehabilitation and acquisition of Job Corps Centers, which
			 shall be available for the period October 1, 2010 through June 30, 2013.
				(3)$29,190,000
			 for necessary expenses of the Office of Job Corps which shall be available for
			 obligation for the period October 1, 2009 through September 30, 2010:
				Provided, That
			 the Office of Job Corps shall have contracting authority: Provided
			 further, That no funds from any other appropriation shall be used to
			 provide meal services at or for Job Corps centers.Veterans employment and
		  trainingNot to exceed
		  $210,156,000 may be derived from the Employment
		  Security Administration Account in the Unemployment Trust Fund to carry out the
		  provisions of 38 U.S.C. 4100–4113, 4211–4215, and 4321–4327, and Public Law
		  103–353, and which shall be available for obligation by the States through
		  December 31, 2010, of which $2,449,000 is for
		  the National Veterans' Employment and Training Services
		  Institute.
			In addition, to carry out the Department of
		  Labor programs under section 5(a)(1) of the Homeless Veterans Comprehensive
		  Assistance Act of 2001 and the Veterans Workforce Investment Programs under
		  section 168 of the Workforce Investment Act,
		  $46,971,000, of which
		  $9,641,000 shall be available for obligation for
		  the period July 1, 2010 through June 30, 2011.
			Office of inspector
		  generalFor salaries and
		  expenses of the Office of Inspector General in carrying out the provisions of
		  the Inspector General Act of 1978, $78,093,000,
		  together with not to exceed $5,921,000, which
		  may be expended from the Employment Security Administration Account in the
		  Unemployment Trust Fund.
			General
		  provisions
			101.None of the funds
			 appropriated in this Act for the Job Corps shall be used to pay the salary of
			 an individual, either as direct costs or any proration as an indirect cost, at
			 a rate in excess of Executive Level I.
				(transfer of
		  funds)
				102.Not to exceed 1
			 percent of any discretionary funds (pursuant to the Balanced Budget and
			 Emergency Deficit Control Act of 1985) which are appropriated for the current
			 fiscal year for the Department of Labor in this Act may be transferred between
			 a program, project, or activity, but no such program, project, or activity
			 shall be increased by more than 3 percent by any such transfer:
			 Provided, That the transfer authority granted by this section
			 shall be available only to meet emergency needs and shall not be used to create
			 any new program or to fund any project or activity for which no funds are
			 provided in this Act: Provided further, That the Committees on
			 Appropriations of the House of Representatives and the Senate are notified at
			 least 15 days in advance of any transfer.
			103.In accordance
			 with Executive Order No. 13126, none of the funds appropriated or otherwise
			 made available pursuant to this Act shall be obligated or expended for the
			 procurement of goods mined, produced, manufactured, or harvested or services
			 rendered, whole or in part, by forced or indentured child labor in industries
			 and host countries already identified by the United States Department of Labor
			 prior to enactment of this Act.
			104.None of the funds
			 appropriated in this title for grants under section 171 of the Workforce
			 Investment Act of 1998 may be obligated prior to the preparation and submission
			 of a report by the Secretary of Labor to the Committees on Appropriations of
			 the House of Representatives and the Senate detailing the planned uses of such
			 funds.
			105.None of the funds
			 made available to the Department of Labor for grants under section 414(c) of
			 the American Competitiveness and Workforce Improvement Act of 1998 may be used
			 for any purpose other than training in the occupations and industries for which
			 employers are using H–1B visas to hire foreign workers, and the related
			 activities necessary to support such training:
			 Provided, That the
			 preceding limitation shall not apply to multi-year grants awarded prior to June
			 30, 2007.
			106.None of the funds
			 available in this Act or available to the Secretary of Labor from other sources
			 for Career Pathways Innovation Fund grants and grants authorized under section
			 414(c) of the American Competitiveness and Workforce Improvement Act of 1998
			 shall be obligated for a grant awarded on a non-competitive basis.
			107.None of the funds
			 appropriated in this Act under the heading Employment and Training
			 Administration shall be used by a recipient or subrecipient of such
			 funds to pay the salary and bonuses of an individual, either as direct costs or
			 indirect costs, at a rate in excess of Executive Level II. This limitation
			 shall not apply to vendors providing goods and services as defined in Office of
			 Management and Budget Circular A–133. Where States are recipients of such
			 funds, States may establish a lower limit for salaries and bonuses of those
			 receiving salaries and bonuses from subrecipients of such funds, taking into
			 account factors including the relative cost-of-living in the State, the
			 compensation levels for comparable State or local government employees, and the
			 size of the organizations that administer Federal programs involved including
			 Employment and Training Administration programs.
			108.The Secretary of
			 Labor shall submit to the Committees on Appropriations of the House of
			 Representatives and the Senate a plan for the transfer of the administration of
			 the Job Corps program authorized under title I–C of the Workforce Investment
			 Act of 1998 from the Office of the Secretary to the Employment and Training
			 Administration. As of the date that is 30 days after the date of submission of
			 such plan, the Secretary may transfer the administration and appropriated funds
			 of the program from the Office of the Secretary and the provisions of section
			 102 of Public Law 109–149 shall no longer be applicable.
				This title may be cited as the
		  Department of Labor Appropriations
		  Act, 2010.
				IIDepartment of
			 health and human services
			Health resources and services
		  administration
			Health resources and
		  servicesFor carrying out
		  titles II, III, IV, VII, VIII, X, XI, XII, XIX, and XXVI of the
		  Public Health Service Act (PHS
		  Act), section 427(a) of the Federal Coal Mine Health and Safety Act,
		  title V and sections 711, 1128E, and 1820 of the Social Security Act, the Health Care Quality
		  Improvement Act of 1986, the Native Hawaiian Health Care Act of 1988, the
		  Cardiac Arrest Survival Act of 2000, section 712 of the American Jobs Creation
		  Act of 2004, and the Stem Cell Therapeutic and Research Act of 2005,
		  $7,305,817,000 (increased by
		  $1,000,000), of which
		  $41,200,000 from general revenues,
		  notwithstanding section 1820(j) of the Social
		  Security Act, shall be available for carrying out the Medicare rural
		  hospital flexibility grants program under such section:
		  Provided, That of the funds made available under this heading,
		  $129,000 shall be available until expended for
		  facilities renovations at the Gillis W. Long Hansen's Disease Center:
		  Provided further, That
		  $56,000,000 of the funding provided for
		  community health centers shall be for base grant adjustments for existing
		  health centers: Provided further, That in addition to fees
		  authorized by section 427(b) of the Health Care Quality Improvement Act of
		  1986, fees shall be collected for the full disclosure of information under the
		  Act sufficient to recover the full costs of operating the National Practitioner
		  Data Bank, and shall remain available until expended to carry out that Act:
		  Provided further, That fees collected for the full disclosure
		  of information under the Health Care Fraud and Abuse Data Collection
		  Program, authorized by section 1128E(d)(2) of the
		  Social Security Act, shall be
		  sufficient to recover the full costs of operating the program, and shall remain
		  available until expended to carry out that Act: Provided
		  further, That no more than $40,000
		  shall be available until expended for carrying out the provisions of section
		  224(o) of the PHS Act including associated administrative expenses and relevant
		  evaluations: Provided further, That no more than
		  $44,055,000 shall be available until expended
		  for carrying out the provisions of Public Law 104–73 and for expenses incurred
		  by the Department of Health and Human Services (HHS) pertaining
		  to administrative claims made under such law: Provided
		  further, That of the funds made available under this heading,
		  $317,491,000 shall be for the program under
		  title X of the PHS Act to provide for voluntary family planning projects:
		  Provided further, That amounts provided to said projects under
		  such title shall not be expended for abortions, that all pregnancy counseling
		  shall be nondirective, and that such amounts shall not be expended for any
		  activity (including the publication or distribution of literature) that in any
		  way tends to promote public support or opposition to any legislative proposal
		  or candidate for public office: Provided further, That of the
		  funds available under this heading,
		  $1,932,865,000 shall remain available to the
		  Secretary of HHS through September 30, 2012, for parts A and B of title XXVI of
		  the PHS Act: Provided further, That within the amounts
		  provided for part A of title XXVI of the PHS Act,
		  $6,021,000 shall be available to the Secretary
		  through September 30, 2012, and shall be available to qualifying jurisdictions,
		  within 30 days of enactment, for increasing supplemental grants for fiscal year
		  2010 to metropolitan and transitional areas that received grant funding in
		  fiscal year 2009 under subparts I and II of part A of title XXVI of the PHS Act
		  to ensure that an area's total funding under subparts I and II of part A for
		  fiscal year 2009, together with the amount of this additional funding, is not
		  less than 92.4 percent of the amount of such area's total funding under part A
		  for fiscal year 2006: Provided further, That notwithstanding
		  section 2603(c)(1) of the PHS Act, the additional funding to areas under the
		  immediately preceding proviso, which may be used for costs incurred during
		  fiscal year 2009, shall be available to the area for obligation from the date
		  of the award through the end of the grant year for the award: Provided
		  further, That $835,000,000 shall be for
		  State AIDS Drug Assistance Programs authorized by section 2616 of the PHS Act:
		  Provided further, That in addition to amounts provided herein,
		  $25,000,000 shall be available from amounts
		  available under section 241 of the PHS Act to carry out parts A, B, C, and D of
		  title XXVI of the PHS Act to fund section 2691 Special Projects of National
		  Significance: Provided further, That notwithstanding section
		  703 of Public Law 109–415, authority to carry out title XXVI of the PHS Act
		  shall continue in effect until October 1, 2010, unless prior to that date,
		  authorization is enacted into law otherwise extending this authority:
		  Provided further, That notwithstanding sections 502(a)(1) and
		  502(b)(1) of the Social Security Act,
		  not to exceed $92,649,000 shall be available for
		  carrying out special projects of regional and national significance pursuant to
		  section 501(a)(2) of such Act and $10,400,000
		  shall be available for projects described in paragraphs (A) through (F) of
		  section 501(a)(3) of such Act: Provided further, That
		  notwithstanding section 747(e)(2) of the PHS Act, not less than
		  $5,000,000 shall be for general dentistry
		  programs, not less than $5,000,000 shall be for
		  pediatric dentistry programs including faculty loan repayment, and not less
		  than $29,025,000 shall be for family medicine
		  programs: Provided further, That funds provided under section
		  846 and subpart 3 of part D of title III of the PHS Act may be used to make
		  prior year adjustments to awards made under these sections: Provided
		  further, That of the amount appropriated in this paragraph,
		  $179,330,000 shall be used for the projects
		  financing the construction and renovation (including equipment) of health care
		  and other facilities and for other health-related activities, and in the
		  amounts, specified under the heading Health Resources and
		  Services in the report of the Committee on Appropriations of the House
		  of Representatives to accompany this Act, and of which up to one percent of the
		  amount for each project may be used for related agency administrative expenses:
		  Provided further, That notwithstanding section 338J(k) of the
		  PHS Act, $9,700,000 shall be available for State
		  Offices of Rural Health: Provided further, That of the funds
		  provided, $15,000,000 shall be available for the
		  Small Rural Hospital Improvement Grant Program for quality improvement and
		  adoption of health information technology: Provided further,
		  That $75,000,000 shall be available for State
		  Health Access Grants to expand access to affordable health care coverage for
		  the uninsured populations in such States.
			Health education assistance
		  loans program accountSuch
		  sums as may be necessary to carry out the purpose of the program, as authorized
		  by title VII of the Public Health Service
		  Act (PHS Act). For administrative expenses to carry
		  out the guaranteed loan program, including section 709 of the PHS Act,
		  $2,847,000.
			Vaccine injury compensation
		  program trust fundFor
		  payments from the Vaccine Injury Compensation Program Trust Fund (Trust
		  Fund), such sums as may be necessary for claims associated with
		  vaccine-related injury or death with respect to vaccines administered after
		  September 30, 1988, pursuant to subtitle 2 of title XXI of the
		  Public Health Service Act, to remain
		  available until expended: Provided, That for necessary
		  administrative expenses, not to exceed
		  $6,502,000 shall be available from the Trust
		  Fund to the Secretary of Health and Human
		  Services.
			Centers for disease control and
		  prevention
			Disease control, research, and
		  trainingTo carry out titles
		  II, III, VII, XI, XV, XVII, XIX, XXI, and XXVI of the
		  Public Health Service Act (PHS
		  Act), sections 101, 102, 103, 201, 202, 203, 301, 501, and 514 of the
		  Federal Mine Safety and Health Act of 1977, section 13 of the Mine Improvement
		  and New Emergency Response Act of 2006, sections 20, 21, and 22 of the
		  Occupational Safety and Health Act of 1970, title IV of the
		  Immigration and Nationality Act,
		  section 501 of the Refugee Education Assistance Act of 1980, and for expenses
		  necessary to support activities related to countering potential biological,
		  nuclear, radiological, and chemical threats to civilian populations; including
		  purchase and insurance of official motor vehicles in foreign countries; and
		  purchase, hire, maintenance, and operation of aircraft,
		  $6,313,032,000 (increased by
		  $1,000,000), of which
		  $30,000,000 shall remain available until
		  expended for acquisition of real property, equipment, construction and
		  renovation of facilities; of which $595,749,000
		  shall remain available until expended for the Strategic National Stockpile
		  under section 319F–2 of the PHS Act; of which
		  $13,455,000 shall be used for the projects, and
		  in the amounts, specified under the heading Disease Control, Research,
		  and Training in the report of the Committee on Appropriations of the
		  House of Representatives to accompany this Act; of which
		  $118,979,000 for international HIV/AIDS shall
		  remain available through September 30, 2011; and of which
		  $70,723,000 shall be available until expended to
		  provide screening and treatment for first response emergency services
		  personnel, residents, students, and others related to the September 11, 2001,
		  terrorist attacks on the World Trade Center: Provided, That in
		  addition, such sums as may be derived from authorized user fees, which shall be
		  credited to this account: Provided further, That with respect
		  to the previous proviso, authorized user fees from the Vessel Sanitation
		  Program shall be available through September 30, 2011: Provided
		  further, That in addition to amounts provided herein, the following
		  amounts shall be available from amounts available under section 241 of the PHS
		  Act: (1) $12,864,000 to carry out the National
		  Immunization Surveys; (2) $138,683,000
		  (increased by $1,000,000) to carry out the
		  National Center for Health Statistics surveys; (3)
		  $47,386,000 (reduced by
		  $1,000,000) for Public Health Informatics; (4)
		  $47,036,000 for Health Marketing; (5)
		  $31,170,000 to carry out Public Health Research;
		  and (6) $91,724,000 to carry out research
		  activities within the National Occupational Research Agenda: Provided
		  further, That none of the funds made available for injury prevention
		  and control at the Centers for Disease Control and Prevention may be used, in
		  whole or in part, to advocate or promote gun control: Provided
		  further, That of the funds made available under this heading, up to
		  $1,000 per eligible employee of the Centers for
		  Disease Control and Prevention shall be made available until expended for
		  Individual Learning Accounts: Provided further, That the
		  Director may redirect the total amount made available under authority of Public
		  Law 101–502, section 3, dated November 3, 1990, to activities the Director may
		  so designate: Provided further, That the Committees on
		  Appropriations of the House of Representatives and the Senate are to be
		  notified promptly of any such redirection: Provided further,
		  That not to exceed $20,573,000 may be available
		  for making grants under section 1509 of the PHS Act to not less than 21 States,
		  tribes, or tribal organizations: Provided further, That of the
		  funds appropriated, $10,000 shall be for
		  official reception and representation expenses when specifically approved by
		  the Director of the Centers for Disease Control and Prevention:
		  Provided further, That employees of the Centers for Disease
		  Control and Prevention or the Public Health Service, both civilian and
		  Commissioned Officers, detailed to States, municipalities, or other
		  organizations under authority of section 214 of the PHS Act, or in overseas
		  assignments, shall be treated as non-Federal employees for reporting purposes
		  only and shall not be included within any personnel ceiling applicable to the
		  Agency, Service, or the Department of Health and Human Services during the
		  period of detail or assignment: Provided further, That none of
		  the funds appropriated may be used to implement section 2625 of the PHS
		  Act.In addition, for necessary
		  expenses to administer the Energy Employees Occupational Illness Compensation
		  Program Act, $55,358,000, to remain available
		  until expended: Provided, That this amount shall be available
		  consistent with the provision regarding administrative expenses in section
		  151(b) of division B, title I of Public Law
		  106–554.
			National institutes of
		  health
			National cancer
		  instituteFor carrying out
		  section 301 and title IV of the Public Health
		  Service Act with respect to cancer,
		  $5,150,170,000, of which up to
		  $8,000,000 may be used for facilities repairs
		  and improvements at the National Cancer Institute-Frederick Federally Funded
		  Research and Development Center in Frederick,
		  Maryland.
			National heart, lung, and blood
		  instituteFor carrying out
		  section 301 and title IV of the Public Health
		  Service Act with respect to cardiovascular, lung, and blood
		  diseases, and blood and blood products,
		  $3,123,403,000.
			National institute of dental and
		  craniofacial researchFor
		  carrying out section 301 and title IV of the Public Health Service Act with respect to
		  dental disease,
		  $417,032,000.
			National institute of diabetes
		  and digestive and kidney diseasesFor carrying out section 301 and title IV of
		  the Public Health Service Act with
		  respect to diabetes and digestive and kidney disease,
		  $1,824,251,000.
			National institute of
		  neurological disorders and strokeFor carrying out section 301 and title IV of
		  the Public Health Service Act with
		  respect to neurological disorders and stroke,
		  $1,650,253,000.
			National institute of allergy
		  and infectious diseases
			(including transfer of
		  funds)For carrying out
		  section 301 and title IV of the Public Health
		  Service Act with respect to allergy and infectious diseases,
		  $4,859,502,000, of which
		  $500,000,000 shall be derived by transfer from
		  funds appropriated under the heading Biodefense Countermeasures
		  in the Department of Homeland Security Appropriations Act, 2004:
		  Provided, That $300,000,000 may
		  be made available to International Assistance Programs Global Fund to
		  Fight HIV/AIDS, Malaria, and Tuberculosis, to remain available until
		  expended.
			National institute of general
		  medical sciencesFor carrying
		  out section 301 and title IV of the Public
		  Health Service Act with respect to general medical sciences,
		  $2,069,156,000.
			Eunice kennedy shriver national
		  institute of child health and human developmentFor carrying out section 301 and title IV of
		  the Public Health Service Act with
		  respect to child health and human development,
		  $1,341,120,000.
			National eye
		  instituteFor carrying out
		  section 301 and title IV of the Public Health
		  Service Act with respect to eye diseases and visual disorders,
		  $713,072,000.
			National institute of
		  environmental health sciencesFor carrying out section 301 and title IV of
		  the Public Health Service Act with
		  respect to environmental health sciences,
		  $695,497,000.
			National institute on
		  agingFor carrying out section
		  301 and title IV of the Public Health Service
		  Act with respect to aging,
		  $1,119,404,000.
			National institute of arthritis
		  and musculoskeletal and skin diseasesFor carrying out section 301 and title IV of
		  the Public Health Service Act with
		  respect to arthritis and musculoskeletal and skin diseases,
		  $543,621,000.
			National institute on deafness
		  and other communication disordersFor carrying out section 301 and title IV of
		  the Public Health Service Act with
		  respect to deafness and other communication disorders,
		  $422,308,000.
			National institute of nursing
		  researchFor carrying out
		  section 301 and title IV of the Public Health
		  Service Act with respect to nursing research,
		  $146,945,000.
			National institute on alcohol
		  abuse and alcoholismFor
		  carrying out section 301 and title IV of the Public Health Service Act with respect to
		  alcohol abuse and alcoholism,
		  $466,308,000.
			National institute on drug
		  abuseFor carrying out section
		  301 and title IV of the Public Health Service
		  Act with respect to drug abuse,
		  $1,069,583,000.
			National institute of mental
		  healthFor carrying out
		  section 301 and title IV of the Public Health
		  Service Act with respect to mental health,
		  $1,502,266,000.
			National human genome research
		  instituteFor carrying out
		  section 301 and title IV of the Public Health
		  Service Act with respect to human genome research,
		  $520,311,000.
			National institute of biomedical
		  imaging and bioengineeringFor
		  carrying out section 301 and title IV of the Public Health Service Act with respect to
		  biomedical imaging and bioengineering research,
		  $319,217,000.
			National center for research
		  resourcesFor carrying out
		  section 301 and title IV of the Public Health
		  Service Act with respect to research resources and general research
		  support grants,
		  $1,280,031,000.
			National center for
		  complementary and alternative medicineFor carrying out section 301 and title IV of
		  the Public Health Service Act with
		  respect to complementary and alternative medicine,
		  $129,953,000.
			National center on minority
		  health and health disparitiesFor carrying out section 301 and title IV of
		  the Public Health Service Act with
		  respect to minority health and health disparities research,
		  $213,316,000.
			John e. fogarty international
		  centerFor carrying out the
		  activities of the John E. Fogarty International Center (described in subpart 2
		  of part E of title IV of the Public Health
		  Service Act),
		  $70,780,000.
			National library of
		  medicineFor carrying out
		  section 301 and title IV of the Public Health
		  Service Act (PHS Act) with respect to health
		  information communications, $342,585,000, of
		  which $4,000,000 shall be available until
		  expended for improvement of information systems: Provided,
		  That in fiscal year 2010, the National Library of Medicine may enter into
		  personal services contracts for the provision of services in facilities owned,
		  operated, or constructed under the jurisdiction of the National Institutes of
		  Health: Provided further, That in addition to amounts provided
		  herein, $8,200,000 shall be available from
		  amounts available under section 241 of the PHS Act to carry out the purposes of
		  the National Information Center on Health Services Research and Health Care
		  Technology established under section 478A of the PHS Act and related health
		  services.
			Office of the
		  directorFor carrying out the
		  responsibilities of the Office of the Director, National Institutes of Health
		  (NIH), $1,168,704,000, of which
		  up to $25,000,000 shall be used to carry out
		  section 214 of this Act: Provided, That funding shall be
		  available for the purchase of not to exceed 29 passenger motor vehicles for
		  replacement only: Provided further, That the NIH is authorized
		  to collect third party payments for the cost of clinical services that are
		  incurred in NIH research facilities and that such payments shall be credited to
		  the NIH Management Fund (Fund): Provided
		  further, That all funds credited to the Fund shall remain available
		  for one fiscal year after the fiscal year in which they are deposited:
		  Provided further, That up to
		  $194,400,000 shall be available for continuation
		  of the National Children’s Study: Provided further, That
		  $534,066,000 shall be available for the Common
		  Fund established under section 402A(c)(1) of the Public Health Service Act (PHS
		  Act): Provided further, That of the funds provided
		  $10,000 shall be for official reception and
		  representation expenses when specifically approved by the Director of the NIH:
		  Provided further, That the Office of AIDS Research within the
		  Office of the Director of the NIH may spend up to
		  $8,000,000 to make grants for construction or
		  renovation of facilities as provided for in section 2354(a)(5)(B) of the PHS
		  Act.
			Buildings and
		  facilitiesFor the study of,
		  construction of, renovation of, and acquisition of equipment for, facilities of
		  or used by the National Institutes of Health, including the acquisition of real
		  property, $100,000,000, to remain available
		  until expended.
			Substance abuse and mental
		  health services administration
			Substance abuse and mental
		  health servicesFor carrying
		  out titles III, V, and XIX of the Public Health
		  Service Act (PHS Act) with respect to substance abuse
		  and mental health services and the Protection and Advocacy for Individuals with
		  Mental Illness Act, $3,419,438,000, of which
		  $10,108,000 shall be used for the projects, and
		  in the amounts, specified under the heading Substance Abuse and Mental
		  Health Services in the report of the Committee on Appropriations of the
		  House of Representatives to accompany this Act: Provided, That
		  notwithstanding section 520A(f)(2) of the PHS Act, no funds appropriated for
		  carrying out section 520A are available for carrying out section 1971 of the
		  PHS Act: Provided further, That
		  $795,000 shall be available until expended for
		  reimbursing the General Services Administration for environmental testing and
		  remediation on the federally owned facilities at St. Elizabeths Hospital,
		  including but not limited to testing and remediation conducted prior to fiscal
		  year 2010: Provided further, That in addition to amounts
		  provided herein, the following amounts shall be available under section 241 of
		  the PHS Act: (1) $79,200,000 to carry out
		  subpart II of part B of title XIX of the PHS Act to fund section 1935(b)
		  technical assistance, national data, data collection and evaluation activities,
		  and further that the total available under this Act for section 1935(b)
		  activities shall not exceed 5 percent of the amounts appropriated for subpart
		  II of part B of title XIX; (2) $21,039,000 to
		  carry out subpart I of part B of title XIX of the PHS Act to fund section
		  1920(b) technical assistance, national data, data collection and evaluation
		  activities, and further that the total available under this Act for section
		  1920(b) activities shall not exceed 5 percent of the amounts appropriated for
		  subpart I of part B of title XIX; (3)
		  $22,750,000 to carry out national surveys on
		  drug abuse and mental health; and (4) $8,596,000
		  to collect and analyze data and evaluate substance abuse treatment programs:
		  Provided further, That section 520E(b)(2) of the PHS Act shall
		  not apply to funds appropriated under this Act for fiscal year
		  2010.
			Agency for healthcare research
		  and quality
			Healthcare research and
		  qualityFor carrying out
		  titles III and IX of the Public Health Service
		  Act (PHS Act), part A of title XI of the
		  Social Security Act, and section 1013
		  of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003,
		  amounts received from Freedom of Information Act fees, reimbursable and
		  interagency agreements, and the sale of data shall be credited to this
		  appropriation and shall remain available until expended:
		  Provided, That the amount made available pursuant to section
		  937(c) of the PHS Act shall not exceed
		  $372,053,000.
			Centers for medicare and
		  medicaid services
			Grants to states for
		  medicaidFor carrying out,
		  except as otherwise provided, titles XI and XIX of the
		  Social Security Act,
		  $220,962,473,000, to remain available until
		  expended.For making, after May
		  31, 2010, payments to States under title XIX of the
		  Social Security Act for the last
		  quarter of fiscal year 2010 for unanticipated costs, incurred for the current
		  fiscal year, such sums as may be necessary.For making payments to States or in the case
		  of section 1928 on behalf of States under title XIX of the
		  Social Security Act for the first
		  quarter of fiscal year 2011, $86,789,382,000, to
		  remain available until expended.Payment under title XIX may be made for any
		  quarter with respect to a State plan or plan amendment in effect during such
		  quarter, if submitted in or prior to such quarter and approved in that or any
		  subsequent quarter.
			Payments to health care trust
		  fundsFor payment to the
		  Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical
		  Insurance Trust Fund, as provided under sections 217(g), 1844, and 1860D–16 of
		  the Social Security Act, sections
		  103(c) and 111(d) of the Social Security Amendments of 1965, section 278(d) of
		  Public Law 97–248, and for administrative expenses incurred pursuant to section
		  201(g) of the Social Security Act,
		  $207,296,070,000.In addition, for making matching payments
		  under section 1844, and benefit payments under section 1860D–16 of the
		  Social Security Act, not anticipated
		  in budget estimates, such sums as may be
		  necessary.
			Program managementFor carrying out, except as otherwise
		  provided, titles XI, XVIII, XIX, and XXI of the Social Security Act, titles XIII and XXVII of
		  the Public Health Service Act
		  (PHS Act), and the Clinical Laboratory Improvement Amendments of
		  1988, not to exceed $3,463,362,000, to be
		  transferred from the Federal Hospital Insurance Trust Fund and the Federal
		  Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of
		  the Social Security Act; together with
		  all funds collected in accordance with section 353 of the PHS Act and section
		  1857(e)(2) of the Social Security Act,
		  funds retained by the Secretary of Health and Human Services pursuant to
		  section 302 of the Tax Relief and Health Care Act of 2006; and such sums as may
		  be collected from authorized user fees and the sale of data, which shall be
		  credited to this account and remain available until expended:
		  Provided, That all funds derived in accordance with 31 U.S.C.
		  9701 from organizations established under title XIII of the PHS Act shall be
		  credited to and available for carrying out the purposes of this appropriation:
		  Provided further, That
		  $35,681,000, to remain available through
		  September 30, 2011, shall be for contract costs for the Healthcare Integrated
		  General Ledger Accounting System: Provided further, That
		  $65,600,000, to remain available through
		  September 30, 2011, shall be for the Centers for Medicare and Medicaid Services
		  (CMS) Medicare contracting reform activities: Provided
		  further, That the Secretary is directed to collect fees in fiscal year
		  2010 from Medicare Advantage organizations pursuant to section 1857(e)(2) of
		  the Social Security Act and from
		  eligible organizations with risk-sharing contracts under section 1876 of that
		  Act pursuant to section 1876(k)(4)(D) of that Act: Provided
		  further, That $1,600,000 shall be used
		  for the projects, and in the amounts, specified under the heading
		  Program Management in the report of the Committee on
		  Appropriations of the House of Representatives to accompany this Act:
		  Provided further, That
		  $65,000,000 shall be available for the State
		  high risk health insurance pool program as authorized by the State High Risk
		  Pool Funding Extension Act of 2006.
			Health care fraud and abuse
		  control accountIn addition to
		  amounts otherwise available for program integrity and program management,
		  $311,000,000, to remain available through
		  September 30, 2011, to be transferred from the Federal Hospital Insurance Trust
		  Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized
		  by section 201(g) of the Social Security
		  Act, of which $220,320,000 shall be
		  for the Medicare Integrity Program at the Centers for Medicare and Medicaid
		  Services, including administrative costs, to conduct oversight activities for
		  Medicare Advantage and the Medicare Prescription Drug Program authorized in
		  title XVIII of the Social Security Act and for
		  activities listed in section 1893 of such Act; of which
		  $29,790,000 shall be for the Department of
		  Health and Human Services Office of Inspector General to carry out fraud and
		  abuse activities authorized by section 1817(k)(3) of such Act; of which
		  $31,100,000 shall be for the Medicaid and
		  Children's Health Insurance Program (CHIP) program integrity
		  activities; and of which $29,790,000 shall be
		  for the Department of Justice to carry out fraud and abuse activities
		  authorized by section 1817(k)(3) of such Act: Provided, That
		  the report required by section 1817(k)(5) of the Social Security Act for fiscal year 2010 shall
		  include measures of the operational efficiency and impact on fraud, waste, and
		  abuse in the Medicare, Medicaid, and CHIP programs for the funds provided by
		  this appropriation.
			Administration for children and
		  families
			Payments to states for child
		  support enforcement and family support programsFor making payments to States or other
		  non-Federal entities under titles I, IV–D, X, XI, XIV, and XVI of the
		  Social Security Act and the Act of
		  July 5, 1960, $3,571,509,000, to remain
		  available until expended; and for such purposes for the first quarter of fiscal
		  year 2011, $1,100,000,000, to remain available
		  until expended.For making
		  payments to each State for carrying out the program of Aid to Families with
		  Dependent Children under title IV–A of the Social
		  Security Act before the effective date of the program of Temporary
		  Assistance for Needy Families with respect to such State, such sums as may be
		  necessary: Provided, That the sum of the amounts available to
		  a State with respect to expenditures under such title IV–A in fiscal year 1997
		  under this appropriation and under such title IV–A as amended by the Personal
		  Responsibility and Work Opportunity Reconciliation Act of 1996 shall not exceed
		  the limitations under section 116(b) of such Act.For making, after May 31 of the current
		  fiscal year, payments to States or other non-Federal entities under titles I,
		  IV–D, X, XI, XIV, and XVI of the Social Security
		  Act and the Act of July 5, 1960, for the last 3 months of the
		  current fiscal year for unanticipated costs, incurred for the current fiscal
		  year, such sums as may be necessary.
			Low income home energy
		  assistanceFor making payments
		  under subsections (b), (d), and (e) of section 2602 of the Low Income Home
		  Energy Assistance Act of 1981, $5,100,000,000,
		  of which $4,509,672,000 shall be for payments
		  under subsections (b) and (d) of such section; and of which
		  $590,328,000 shall be for payments under
		  subsection (e) of such section, to be made notwithstanding the designation
		  requirements of such subsection: Provided, That all but
		  $839,792,000 of the amount provided in this Act
		  for subsections (b) and (d) shall be allocated as though the total
		  appropriation for such payments for fiscal year 2010 was less than
		  $1,975,000,000: Provided
		  further, That notwithstanding section 2605(b)(2)(B)(ii) of such Act, a
		  State may use any amount of an allotment from prior appropriations Acts that is
		  available to that State for providing assistance in fiscal year 2010, and any
		  allotment from funds appropriated in this Act or any other appropriations Act
		  for fiscal year 2010, to provide assistance to households whose income does not
		  exceed 75 percent of the State median income.
			Refugee and entrant
		  assistanceFor necessary
		  expenses for refugee and entrant assistance activities authorized by section
		  414 of the Immigration and Nationality
		  Act and section 501 of the Refugee Education Assistance Act of 1980,
		  for carrying out section 462 of the Homeland Security Act of 2002, section 235
		  of the William Wilberforce Trafficking Victims Protection Reauthorization Act
		  of 2008, and the Trafficking Victims Protection Act of 2000, for costs
		  associated with the care and placement of unaccompanied alien children, and for
		  carrying out the Torture Victims Relief Act of 1998,
		  $714,968,000, of which up to
		  $9,814,000 shall be available to carry out the
		  Trafficking Victims Protection Act of 2000: Provided, That
		  funds appropriated under this heading pursuant to section 414(a) of the
		  Immigration and Nationality Act,
		  section 462 of the Homeland Security Act of 2002, section 235 of the William
		  Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, and the
		  Trafficking Victims Protection Act of 2000 for fiscal year 2010 shall be
		  available for the costs of assistance provided and other activities to remain
		  available through September 30, 2012.
			Payments to states for the child
		  care and development block grantFor carrying out the
		  Child Care and Development Block Grant Act
		  of 1990, $2,127,081,000 shall be used
		  to supplement, not supplant State general revenue funds for child care
		  assistance for low-income families: Provided, That
		  $18,960,000 shall be available for child care
		  resource and referral and school-aged child care activities, of which
		  $1,000,000 shall be for the Child Care Aware
		  toll-free hotline: Provided further, That, in addition to the
		  amounts required to be reserved by the States under section 658G,
		  $271,401,000 shall be reserved by the States for
		  activities authorized under section 658G, of which
		  $99,534,000 shall be for activities that improve
		  the quality of infant and toddler care: Provided further, That
		  $9,910,000 shall be for use by the Secretary of
		  Health and Human Services for child care research, demonstration, and
		  evaluation activities.
			Social services block
		  grantFor making grants to
		  States pursuant to section 2002 of the Social
		  Security Act, $1,700,000,000:
		  Provided, That notwithstanding subparagraph (B) of section
		  404(d)(2) of such Act, the applicable percent specified under such subparagraph
		  for a State to carry out State programs pursuant to title XX of such Act shall
		  be 10 percent.
			Children and families services
		  programs
			(Including transfer of
		  funds)For carrying out,
		  except as otherwise provided, the Runaway and
		  Homeless Youth Act, the Developmental
		  Disabilities Assistance and Bill of Rights Act, the
		  Head Start Act, the
		  Child Abuse Prevention and Treatment
		  Act, sections 310 and 316 of the Family Violence Prevention and
		  Services Act, the Native American Programs Act of 1974, title II of the Child
		  Abuse Prevention and Treatment and Adoption Reform Act of 1978 (adoption
		  opportunities), sections 330F and 330G of the Public Health Service Act (PHS
		  Act), the Abandoned Infants Assistance Act of 1988, sections 261 and
		  291 of the Help America Vote Act of 2002, part B–1 of title IV and sections
		  413, 1110, and 1115 of the Social Security
		  Act; for making payments under the Community Services Block Grant
		  Act (CSBG Act), sections 439(i), 473B, and 477(i) of the
		  Social Security Act, and the Assets
		  for Independence Act; and for necessary administrative expenses to carry out
		  such Acts and titles I, IV, V, X, XI, XIV, XVI, and XX of the
		  Social Security Act, the Act of July
		  5, 1960, the Low Income Home Energy Assistance Act of 1981, title IV of the
		  Immigration and Nationality Act, and
		  section 501 of the Refugee Education Assistance Act of 1980,
		  $9,436,951,000, of which
		  $39,500,000, to remain available through
		  September 30, 2011, shall be for grants to States for adoption incentive
		  payments, as authorized by section 473A of the Social Security Act and may be made for
		  adoptions completed before September 30, 2010: Provided, That
		  $7,234,783,000 shall be for making payments
		  under the Head Start Act:
		  Provided further, That of the funds appropriated in the
		  American Recovery and Reinvestment Act of 2009 for Head Start and Early Head
		  Start, only the amount provided to a Head Start grantee under section
		  640(a)(3)(A)(i)(I) of the Head Start Act as a cost of living adjustment may be
		  considered to be part of the fiscal year 2009 base grant for such grantee for
		  purposes of section 640(a)(2)(B)(i) through (v) of the Head Start Act:
		  Provided further, That $746,000,000
		  shall be for making payments under the CSBG Act: Provided
		  further, That not less than $10,000,000
		  shall be for section 680(a)(3)(B) of the CSBG Act: Provided
		  further, That in addition to amounts provided herein,
		  $5,762,000 shall be available from amounts
		  available under section 241 of the PHS Act to carry out the provisions of
		  section 1110 of the Social Security
		  Act: Provided further, That to the extent Community
		  Services Block Grant funds are distributed as grant funds by a State to an
		  eligible entity as provided under the CSBG Act, and have not been expended by
		  such entity, they shall remain with such entity for carryover into the next
		  fiscal year for expenditure by such entity consistent with program purposes:
		  Provided further, That the Secretary of Health and Human
		  Services shall establish procedures regarding the disposition of intangible
		  assets and program income that permit such assets acquired with, and program
		  income derived from, grant funds authorized under section 680 of the CSBG Act
		  to become the sole property of such grantees after a period of not more than 12
		  years after the end of the grant period for any activity consistent with
		  section 680(a)(2)(A) of the CSBG Act: Provided further, That
		  intangible assets in the form of loans, equity investments and other debt
		  instruments, and program income may be used by grantees for any eligible
		  purpose consistent with section 680(a)(2)(A) of the CSBG Act: Provided
		  further, That these procedures shall apply to such grant funds made
		  available after November 29, 1999: Provided further, That
		  funds appropriated for section 680(a)(2) of the CSBG Act shall be available for
		  financing construction and rehabilitation and loans or investments in private
		  business enterprises owned by community development corporations:
		  Provided further, That
		  $17,410,000 shall be for activities authorized
		  by the Help America Vote Act of 2002, of which
		  $12,154,000 shall be for payments to States to
		  promote access for voters with disabilities, and of which
		  $5,256,000 shall be for payments to States for
		  protection and advocacy systems for voters with disabilities: Provided
		  further, That $110,000,000 shall be for
		  making competitive contracts and grants to fund teenage pregnancy prevention
		  programs and for the Federal costs of administering and evaluating such
		  contracts and grants, of which not less than
		  $75,000,000 shall be for programs that replicate
		  the elements of one or more teenage pregnancy prevention programs that have
		  been proven effective through rigorous evaluation to reduce teenage pregnancy
		  or reduce behavioral risk factors underlying teenage pregnancy; of which not
		  less than $25,000,000 shall be available for
		  research and demonstration grants to develop, replicate, refine, and test
		  additional models and innovative strategies for preventing teenage pregnancy:
		  Provided further, that in addition to amounts provided herein
		  for teenage pregnancy prevention, $4,455,000
		  shall be available from amounts under section 241 of the PHS Act to carry out
		  evaluations (including longitudinal evaluations) of teenage pregnancy
		  prevention approaches: Provided further, That
		  $2,000,000 shall be for a human services case
		  management system for Federally-declared disasters, to include a comprehensive
		  national case management contract and Federal costs of administering the
		  system: Provided further, That up to
		  $2,000,000 shall be for improving the Public
		  Assistance Reporting Information System, including grants to States to support
		  data collection for a study of the system's effectiveness: Provided
		  further, That of the funds appropriated under this heading,
		  $1,000,000 shall be transferred to the National
		  Commission on Children and Disasters to carry out title VI of division G of
		  Public Law 110–161: Provided further, That
		  $14,819,000 shall be used for the projects, and
		  in the amounts, specified under the heading Children and Families
		  Services Programs in the report of the Committee on Appropriations of
		  the House of Representatives to accompany this
		  Act.
			Promoting safe and stable
		  familiesFor carrying out
		  section 436 of the Social Security
		  Act, $345,000,000 and section 437 of
		  such Act,
		  $63,311,000.
			Payments for foster care and
		  permanencyFor making payments
		  to States or other non-Federal entities under title IV–E of the
		  Social Security Act,
		  $5,532,000,000.For making payments to States or other
		  non-Federal entities under title IV–E of the Social Security Act, for the first quarter of
		  fiscal year 2011, $1,850,000,000.For making, after May 31 of the current
		  fiscal year, payments to States or other non-Federal entities under section 474
		  of title IV–E of the Social Security
		  Act, for the last 3 months of the current fiscal year for
		  unanticipated costs, incurred for the current fiscal year, such sums as may be
		  necessary.
			Administration on
		  aging
			Aging services
		  programsFor carrying out, to
		  the extent not otherwise provided, the Older
		  Americans Act of 1965, section 398 and title XXIX of the
		  Public Health Service Act, and
		  section 119 of the Medicare Improvements for Patients and Providers Act of
		  2008, $1,530,881,000, of which
		  $5,500,000 shall be available for activities
		  regarding medication management, screening, and education to prevent incorrect
		  medication and adverse drug reactions: Provided, That
		  $5,079,000 shall be used for the projects, and
		  in the amounts, specified under the heading Aging Services
		  Programs in the report of the Committee on Appropriations of the House
		  of Representatives to accompany this Act.
			Office of the
		  secretary
			General departmental
		  management
			(including transfer of
		  funds)For necessary expenses,
		  not otherwise provided, for general departmental management, including hire of
		  six sedans, and for carrying out titles III, IV, XVII, XX, and XXI of the
		  Public Health Service Act (PHS
		  Act), the United States-Mexico Border Health Commission Act, and
		  research studies under section 1110 of the Social
		  Security Act, $397,601,000 (reduced
		  by $1,000,000), together with
		  $5,851,000 to be transferred and expended as
		  authorized by section 201(g)(1) of the Social
		  Security Act from the Federal Hospital Insurance Trust Fund and the
		  Federal Supplementary Medical Insurance Trust Fund, and
		  $69,756,000 from the amounts available under
		  section 241 of the PHS Act to carry out national health or human services
		  research and evaluation activities: Provided, That of this
		  amount, $53,891,000 shall be for minority AIDS
		  prevention and treatment activities; $5,789,000
		  shall be to assist Afghanistan in the development of maternal and child health
		  clinics, consistent with section 103(a)(4)(H) of the Afghanistan Freedom
		  Support Act of 2002; and $1,000,000 shall be
		  transferred, not later than 30 days after enactment of this Act, to the
		  National Institute of Mental Health to administer the Interagency Autism
		  Coordinating Committee: Provided further, That of the funds
		  made available under this heading for carrying out title XX of the PHS Act,
		  $13,120,000 shall be for activities specified
		  under section 2003(b)(2), of which $9,840,000
		  shall be for programs that replicate the elements of one or more teenage
		  pregnancy prevention programs that have been proven effective through rigorous
		  evaluation to reduce teenage pregnancy or reduce behavioral risk factors
		  underlying teenage pregnancy, and of which
		  $3,280,000 shall be for research and
		  demonstration grants to develop, replicate, refine, and test additional models
		  and innovative strategies for preventing teen pregnancy, without application of
		  the limitation of section 2010(c) of such title XX: Provided
		  further, That funds provided in this Act for embryo adoption
		  activities may be used to provide, to individuals adopting embryos, through
		  grants and other mechanisms, medical and administrative services deemed
		  necessary for such adoptions: Provided further, That such
		  services shall be provided consistent with 42 CFR 59.5(a)(4): Provided
		  further, That $700,000 shall be used
		  for the projects, and in the amounts, specified under the heading
		  General Departmental Management in the report of the Committee
		  on Appropriations of the House of Representatives to accompany this Act:
		  Provided further, That specific information requests from the
		  chairmen and ranking members of the Subcommittees on the Departments of Labor,
		  Health and Human Services, and Education, and Related Agencies, on scientific
		  research or any other matter, shall be transmitted to the Committees on
		  Appropriations of the House of Representatives and the Senate
		  (Committees on Appropriations) in a prompt, professional manner
		  and within the time frame specified in the request: Provided
		  further, That scientific information, including such information
		  provided in congressional testimony, requested by the Committees on
		  Appropriations and prepared by government researchers and scientists shall be
		  transmitted to the Committees on Appropriations, uncensored and without
		  delay.
			Office of medicare hearings and
		  appealsFor expenses necessary
		  for administrative law judges responsible for hearing cases under title XVIII
		  of the Social Security Act (and
		  related provisions of title XI of such Act),
		  $71,147,000, to be transferred in appropriate
		  part from the Federal Hospital Insurance Trust Fund and the Federal
		  Supplementary Medical Insurance Trust Fund.
			Office of the national
		  coordinator for health information technology For expenses necessary for the Office of the
		  National Coordinator for Health Information Technology, including grants,
		  contracts, and cooperative agreements for the development and advancement of
		  interoperable health information technology,
		  $61,342,000, which shall be available from
		  amounts available under section 241 of the Public Health Service
		  Act.
			Office of inspector
		  generalFor expenses necessary
		  for the Office of Inspector General, including the hire of passenger motor
		  vehicles for investigations, in carrying out the provisions of the Inspector
		  General Act of 1978, $50,279,000:
		  Provided, That of such amount, necessary sums shall be
		  available for providing protective services to the Secretary of Health and
		  Human Services and investigating non-payment of child support cases for which
		  non-payment is a Federal offense under 18 U.S.C. 228: Provided
		  further, That at least forty percent of the funds provided in this Act
		  for the Office of Inspector General shall be used only for investigations,
		  audits, and evaluations pertaining to the discretionary programs funded in this
		  Act.
			Office for civil
		  rightsFor expenses necessary
		  for the Office for Civil Rights, $37,785,000,
		  together with not to exceed $3,314,000 to be
		  transferred and expended as authorized by section 201(g)(1) of the
		  Social Security Act from the Federal
		  Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance
		  Trust Fund.
			Retirement pay and medical
		  benefits for commissioned officersFor retirement pay and medical benefits of
		  Public Health Service Commissioned Officers as authorized by law, for payments
		  under the Retired Serviceman's Family Protection Plan and Survivor Benefit
		  Plan, and for medical care of dependents and retired personnel under the
		  Dependents' Medical Care Act, such amounts as may be required during the
		  current fiscal year.
			Public health and social
		  services emergency fund
			(including transfer of
		  funds)For expenses necessary
		  to support activities related to countering potential biological, nuclear,
		  radiological, chemical, and cybersecurity threats to civilian populations, and
		  for other public health emergencies and to pay the costs described in section
		  319F–2(c)(7)(B) of the Public Health Service
		  Act (PHS Act),
		  $607,482,000; of which
		  $35,565,000 shall be to support preparedness and
		  emergency operations, of which $5,000,000 shall
		  remain available through September 30, 2011; and of which
		  $10,000,000, to remain available through
		  September 30, 2011, shall be to support the delivery of medical
		  countermeasures: Provided, That of the amount made available
		  herein for the delivery of medical countermeasures, up to
		  $8,000,000 may be transferred to the U.S. Postal
		  Service to support delivery of medical countermeasures.For expenses necessary to support advanced
		  research and development pursuant to section 319L of the PHS Act,
		  $305,000,000, to be derived by transfer from
		  funds appropriated under the heading Biodefense Countermeasures
		  in the Department of Homeland Security Appropriations Act, 2004, to remain
		  available through September 30, 2011.For expenses necessary to prepare for and
		  respond to an influenza pandemic, $354,167,000,
		  of which $276,000,000 shall be available until
		  expended, for activities including the development and purchase of vaccine,
		  antivirals, necessary medical supplies, diagnostics, and other surveillance
		  tools: Provided, That products purchased with these funds may,
		  at the discretion of the Secretary of Health and Human Services, be deposited
		  in the Strategic National Stockpile under section 319F–2(a) of the PHS Act:
		  Provided further, That notwithstanding section 496(b) of the
		  PHS Act, funds may be used for the construction or renovation of privately
		  owned facilities for the production of pandemic influenza vaccines and other
		  biologics, if the Secretary finds such construction or renovation necessary to
		  secure sufficient supplies of such vaccines or biologics: Provided
		  further, That funds appropriated herein may be transferred to other
		  appropriation accounts of the Department of Health and Human Services, as
		  determined by the Secretary to be appropriate, to be used for the purposes
		  specified in this paragraph.All
		  remaining balances from funds appropriated under the heading Biodefense
		  Countermeasures in the Department of Homeland Security Appropriations
		  Act, 2004, shall be transferred to this account, and shall remain available for
		  obligation through September 30, 2013, for the procurement of medical
		  countermeasures pursuant to section 319F–2(c) of the PHS Act:
		  Provided, That products purchased with these funds shall be
		  deposited in the Strategic National Stockpile under section 319F–2(a) of the
		  PHS Act.For expenses necessary
		  for fit-out and other costs related to a competitive lease procurement to
		  renovate or replace the existing headquarters building for Public Health
		  Service agencies and other components of the Department of Health and Human
		  Services, $70,000,000, to remain available until
		  expended.
			General
		  provisions
			201.Funds
			 appropriated in this title shall be available for not to exceed
			 $50,000 for official reception and
			 representation expenses when specifically approved by the Secretary of Health
			 and Human Services.
			202.The Secretary of
			 Health and Human Services shall make available through assignment not more than
			 60 employees of the Public Health Service to assist in child survival
			 activities and to work in AIDS programs through and with funds provided by the
			 Agency for International Development, the United Nations International
			 Children's Emergency Fund or the World Health Organization.
			203.None of the funds
			 appropriated in this Act for the National Institutes of Health, the Agency for
			 Healthcare Research and Quality, and the Substance Abuse and Mental Health
			 Services Administration shall be used to pay the salary of an individual,
			 through a grant or other extramural mechanism, at a rate in excess of Executive
			 Level I.
			204.None of the funds
			 appropriated in this Act may be expended pursuant to section 241 of the
			 Public Health Service Act, except for
			 funds specifically provided for in this Act, or for other taps and assessments
			 made by any office located in the Department of Health and Human Services,
			 prior to the preparation and submission of a report by the Secretary of Health
			 and Human Services to the Committees on Appropriations of the House of
			 Representatives and the Senate detailing the planned uses of such funds.
			205.Notwithstanding
			 section 241(a) of the Public Health Service
			 Act, such portion as the Secretary of Health and Human Services
			 shall determine, but not more than 2.4 percent, of any amounts appropriated for
			 programs authorized under such Act shall be made available for the evaluation
			 (directly, or by grants or contracts) of the implementation and effectiveness
			 of such programs.
				(transfer of
		  funds)
				206.Not to exceed 1
			 percent of any discretionary funds (pursuant to the Balanced Budget and
			 Emergency Deficit Control Act of 1985) which are appropriated for the current
			 fiscal year for the Department of Health and Human Services in this Act may be
			 transferred between appropriations, but no such appropriation shall be
			 increased by more than 3 percent by any such transfer:
			 Provided, That the transfer authority granted by this section
			 shall be available only to meet emergency needs and shall not be used to create
			 any new program or to fund any project or activity for which no funds are
			 provided in this Act: Provided further, That the Committees on
			 Appropriations of the House of Representatives and the Senate are notified at
			 least 15 days in advance of any transfer.
				(transfer of
		  funds)
				207.The Director of
			 the National Institutes of Health, jointly with the Director of the Office of
			 AIDS Research, may transfer up to 3 percent among institutes and centers from
			 the total amounts identified by these two Directors as funding for research
			 pertaining to the human immunodeficiency virus: Provided, That
			 the Committees on Appropriations of the House of Representatives and the Senate
			 are notified at least 15 days in advance of any transfer.
				(transfer of
		  funds)
				208.Of the amounts
			 made available in this Act for the National Institutes of Health, the amount
			 for research related to the human immunodeficiency virus, as jointly determined
			 by the Director of the National Institutes of Health and the Director of the
			 Office of AIDS Research, shall be made available to the Office of AIDS
			 Research account. The Director of the Office of AIDS Research shall
			 transfer from such account amounts necessary to carry out section 2353(d)(3) of
			 the Public Health Service Act.
			209.None of the funds
			 appropriated in this Act may be made available to any entity under title X of
			 the Public Health Service Act unless
			 the applicant for the award certifies to the Secretary of Health and Human
			 Services that it encourages family participation in the decision of minors to
			 seek family planning services and that it provides counseling to minors on how
			 to resist attempts to coerce minors into engaging in sexual activities.
			210.Notwithstanding
			 any other provision of law, no provider of services under title X of the
			 Public Health Service Act shall be
			 exempt from any State law requiring notification or the reporting of child
			 abuse, child molestation, sexual abuse, rape, or incest.
			211.None of the funds
			 appropriated by this Act (including funds appropriated to any trust fund) may
			 be used to carry out the Medicare Advantage program if the Secretary of Health
			 and Human Services denies participation in such program to an otherwise
			 eligible entity (including a Provider Sponsored Organization) because the
			 entity informs the Secretary that it will not provide, pay for, provide
			 coverage of, or provide referrals for abortions: Provided,
			 That the Secretary shall make appropriate prospective adjustments to the
			 capitation payment to such an entity (based on an actuarially sound estimate of
			 the expected costs of providing the service to such entity's enrollees):
			 Provided further, That nothing in this section shall be
			 construed to change the Medicare program's coverage for such services and a
			 Medicare Advantage organization described in this section shall be responsible
			 for informing enrollees where to obtain information about all Medicare covered
			 services.
			212.(a)Except as provided by
			 subsection (e) none of the funds appropriated for fiscal year 2010 or any
			 subsequent fiscal year by this or any subsequent appropriations Act may be used
			 to withhold substance abuse funding from a State pursuant to section 1926 of
			 the Public Health Service Act
			 (PHS Act) if such State certifies to the Secretary of Health and
			 Human Services by May 1 of the fiscal year for which the funds are appropriated
			 that the State will commit additional State funds, in accordance with
			 subsection (b), to ensure compliance with State laws prohibiting the sale of
			 tobacco products to individuals under 18 years of age.
				(b)The amount of
			 funds to be committed by a State under subsection (a) shall be equal to 1
			 percent of such State's substance abuse block grant allocation for each
			 percentage point by which the State misses the retailer compliance rate goal
			 established by the Secretary under section 1926 of such Act.
				(c)The State is to
			 maintain State expenditures in such fiscal year for tobacco prevention programs
			 and for compliance activities at a level that is not less than the level of
			 such expenditures maintained by the State for the preceding fiscal year, and
			 adding to that level the additional funds for tobacco compliance activities
			 required under subsection (a). The State is to submit a report to the Secretary
			 on all State obligations of funds for such fiscal year and all State
			 expenditures for the preceding fiscal year for tobacco prevention and
			 compliance activities by program activity by July 31 of such fiscal
			 year.
				(d)The Secretary
			 shall exercise discretion in enforcing the timing of the State obligation of
			 the additional funds required by the certification described in subsection (a)
			 as late as July 31 of such fiscal year.
				(e)None of the funds
			 appropriated by this or any subsequent appropriations Act may be used to
			 withhold substance abuse funding pursuant to section 1926 of the PHS Act from a territory that receives less than
			 $1,000,000.
				213.In order for the
			 Department of Health and Human Services to carry out international health
			 activities, including HIV/AIDS and other infectious disease, chronic and
			 environmental disease, and other health activities abroad during fiscal year
			 2010:
				(1)The Secretary of
			 Health and Human Services may exercise authority equivalent to that available
			 to the Secretary of State in section 2(c) of the
			 State Department Basic Authorities Act of
			 1956. The Secretary of Health and Human Services shall consult with
			 the Secretary of State and relevant Chief of Mission to ensure that the
			 authority provided in this section is exercised in a manner consistent with
			 section 207 of the Foreign Service Act of
			 1980 and other applicable statutes administered by the Department of
			 State.
				(2)The Secretary of
			 Health and Human Services is authorized to provide such funds by advance or
			 reimbursement to the Secretary of State as may be necessary to pay the costs of
			 acquisition, lease, alteration, renovation, and management of facilities
			 outside of the United States for the use of the Department of Health and Human
			 Services. The Department of State shall cooperate fully with the Secretary of
			 Health and Human Services to ensure that the Department of Health and Human
			 Services has secure, safe, functional facilities that comply with applicable
			 regulation governing location, setback, and other facilities requirements and
			 serve the purposes established by this Act. The Secretary of Health and Human
			 Services is authorized, in consultation with the Secretary of State, through
			 grant or cooperative agreement, to make available to public or nonprofit
			 private institutions or agencies in participating foreign countries, funds to
			 acquire, lease, alter, or renovate facilities in those countries as necessary
			 to conduct programs of assistance for international health activities,
			 including activities relating to HIV/AIDS and other infectious diseases,
			 chronic and environmental diseases, and other health activities abroad.
				214.(a)AuthorityNotwithstanding
			 any other provision of law, the Director of the National Institutes of Health
			 (Director) may use funds available under section 402(b)(7) or
			 402(b)(12) of the Public Health Service
			 Act (PHS Act) to enter into transactions (other than
			 contracts, cooperative agreements, or grants) to carry out research identified
			 pursuant to such section 402(b)(7) (pertaining to the Common Fund) or research
			 and activities described in such section 402(b)(12).
				(b)Peer
			 reviewIn entering into transactions under subsection (a), the
			 Director may utilize such peer review procedures (including consultation with
			 appropriate scientific experts) as the Director determines to be appropriate to
			 obtain assessments of scientific and technical merit. Such procedures shall
			 apply to such transactions in lieu of the peer review and advisory council
			 review procedures that would otherwise be required under sections 301(a)(3),
			 405(b)(1)(B), 405(b)(2), 406(a)(3)(A), 492, and 494 of the PHS Act.
				215.Notwithstanding any other provisions of
			 law, funds made available under this Act may be used to continue operating the
			 Council on Graduate Medical Education established by section 301 of Public Law
			 102–408.
			216.Not to exceed
			 $35,000,000 of funds
			 appropriated by this Act to the institutes and centers of the National
			 Institutes of Health may be used for alteration, repair, or improvement of
			 facilities, as necessary for the proper and efficient conduct of the activities
			 authorized herein, at not to exceed $2,500,000
			 per project.
				(transfer of
		  funds)
				217.Of the amounts
			 made available for the National Institutes of Health, 1 percent of the amount
			 made available for National Research Service Awards (NRSA) shall
			 be made available to the Administrator of the Health Resources and Services
			 Administration to make NRSA awards for research in primary medical care to
			 individuals affiliated with entities who have received grants or contracts
			 under section 747 of the Public Health Service
			 Act, and 1 percent of the amount made available for NRSA shall be
			 made available to the Director of the Agency for Healthcare Research and
			 Quality to make NRSA awards for health service research.
				This title may be cited as the
		  Department of Health and Human
		  Services Appropriations Act,
		  2010.
				IIIDepartment of
			 education
			Education for the
		  disadvantagedFor carrying out
		  title I of the Elementary and Secondary
		  Education Act of 1965 (ESEA) and section 418A of the
		  Higher Education Act of 1965,
		  $15,938,215,000, of which
		  $4,850,510,000 shall become available on July 1,
		  2010, and shall remain available through September 30, 2011, and of which
		  $10,841,176,000 shall become available on
		  October 1, 2010, and shall remain available through September 30, 2011, for
		  academic year 2010–2011: Provided, That
		  $6,597,946,000 shall be for basic grants under
		  section 1124 of the ESEA: Provided further, That up to
		  $4,000,000 of these funds shall be available to
		  the Secretary of Education on October 1, 2009, to obtain annually updated local
		  educational-agency-level census poverty data from the Bureau of the Census:
		  Provided further, That
		  $1,365,031,000 shall be for concentration grants
		  under section 1124A of the ESEA: Provided further, That
		  $3,264,712,000 shall be for targeted grants
		  under section 1125 of the ESEA: Provided further, That
		  $3,264,712,000 shall be for education finance
		  incentive grants under section 1125A of the ESEA: Provided
		  further, That $9,167,000 shall be to
		  carry out sections 1501 and 1503 of the ESEA: Provided
		  further, That $545,633,000 shall be
		  available for school improvement grants under section 1003(g) of the ESEA and,
		  notwithstanding such section, each State educational agency shall ensure that
		  not less than 50 percent of its allocation of funds under this proviso is used
		  for evidence-based reading instruction: Provided further, That
		  State and local educational agencies may use fiscal year 2009 appropriations,
		  and funds appropriated in this Act, for school improvement grants under section
		  1003(g) of the ESEA for any school eligible to receive assistance under part A
		  of title I that has not made adequate yearly progress for at least two years or
		  is in a State’s lowest quintile of performance based on proficiency rates and,
		  in the case of secondary schools, priority shall be given to those schools with
		  graduation rates below 60 percent: Provided further, That the
		  ESEA title I, part A funds awarded to local educational agencies under the
		  American Recovery and Reinvestment Act of 2009 for fiscal year 2009 shall not
		  be considered for the purpose of calculating hold-harmless amounts under
		  subsections 1122(c) and 1125A(g)(3) in making allocations under title I, part A
		  for fiscal year 2010 and succeeding years.
			Impact aidFor carrying out programs of financial
		  assistance to federally affected schools authorized by title VIII of the
		  Elementary and Secondary Education Act of
		  1965, $1,290,718,000, of which
		  $1,151,535,000 shall be for basic support
		  payments under section 8003(b), $48,602,000
		  shall be for payments for children with disabilities under section 8003(d),
		  $17,509,000 shall be for construction under
		  section 8007(a) and shall remain available through September 30, 2010,
		  $68,208,000 shall be for Federal property
		  payments under section 8002, and $4,864,000, to
		  remain available until expended, shall be for facilities maintenance under
		  section 8008: Provided, That for purposes of computing the
		  amount of a payment for an eligible local educational agency under section
		  8003(a) for school year 2009–2010, children enrolled in a school of such agency
		  that would otherwise be eligible for payment under section 8003(a)(1)(B) of
		  such Act, but due to the deployment of both parents or legal guardians, or a
		  parent or legal guardian having sole custody of such children, or due to the
		  death of a military parent or legal guardian while on active duty (so long as
		  such children reside on Federal property as described in section
		  8003(a)(1)(B)), are no longer eligible under such section, shall be considered
		  as eligible students under such section, provided such students remain in
		  average daily attendance at a school in the same local educational agency they
		  attended prior to their change in eligibility
		  status.
			School improvement
		  programsFor carrying out
		  school improvement activities authorized by parts A, B, and D of title II, part
		  B of title IV, subparts 6 and 9 of part D of title V, parts A and B of title
		  VI, and parts B and C of title VII of the Elementary and Secondary Education Act of 1965
		  (ESEA); the McKinney-Vento Homeless Assistance Act; section 203
		  of the Educational Technical Assistance Act of 2002; the Compact of Free
		  Association Amendments Act of 2003; and the Civil Rights Act of 1964,
		  $5,239,644,000 (increased by
		  $5,000,000), of which
		  $3,375,993,000 (increased by
		  $5,000,000) shall become available on July 1,
		  2010, and remain available through September 30, 2011, and of which
		  $1,681,441,000 shall become available on October
		  1, 2010, and shall remain available through September 30, 2011, for academic
		  year 2010–2011: Provided, That funds made available to carry
		  out part B of title VII of the ESEA may be used for construction, renovation
		  and modernization of public elementary schools, public secondary schools, and
		  structures related to public elementary schools and secondary schools, if such
		  construction, renovation, or modernization would support achievement of the
		  purposes of that part: Provided further, That funds made
		  available to carry out part C of title VII of the ESEA may be used for
		  construction: Provided further, That the Secretary shall
		  implement part C of title VII of the ESEA without regard to the requirements of
		  section 7304(d)(2): Provided further, That up to 100 percent
		  of the funds available to a State educational agency under part D of title II
		  of the ESEA may be used for subgrants described in section 2412(a)(2)(B) of
		  such Act: Provided further, That
		  $57,113,000 shall be available to carry out
		  section 203 of the Educational Technical Assistance Act of 2002:
		  Provided further, That
		  $26,328,000 shall be available to carry out part
		  D of title V of the ESEA: Provided further, That no funds
		  appropriated under this heading may be used to carry out section 5494 under the
		  ESEA: Provided further, That
		  $17,687,000 shall be available to carry out the
		  Supplemental Education Grants program for the Federated States of Micronesia
		  and the Republic of the Marshall Islands: Provided further,
		  That up to 5 percent of these amounts may be reserved by the Federated States
		  of Micronesia and the Republic of the Marshall Islands to administer the
		  Supplemental Education Grants programs and to obtain technical assistance,
		  oversight and consultancy services in the administration of these grants and to
		  reimburse the United States Departments of Labor, Health and Human Services,
		  and Education for such services: Provided further, That
		  $9,360,000 of the funds available for the
		  Foreign Language Assistance Program shall be available for 5-year grants to
		  local educational agencies that would work in partnership with one or more
		  institutions of higher education to establish or expand articulated programs of
		  study in languages critical to United States national security that will enable
		  successful students to advance from elementary school through college to
		  achieve a superior level of proficiency in those
		  languages.
			Indian educationFor expenses necessary to carry out, to the
		  extent not otherwise provided, title VII, part A of the
		  Elementary and Secondary Education Act of
		  1965,
		  $132,282,000.
			Innovation and
		  improvementFor carrying out
		  activities authorized by part G of title I, subpart 5 of part A and parts C and
		  D of title II, parts B, C, and D of title V, and section 1504 of the
		  Elementary and Secondary Education Act of
		  1965 (ESEA), and by part F of title VIII of the
		  Higher Education Act of 1965, $1,353,363,000
		  (reduced by $6,000,000):
		  Provided, That $10,649,000
		  shall be provided to the National Board for Professional Teaching Standards to
		  carry out section 2151(c) of the ESEA, including
		  $1,000,000 to develop a National Board
		  certification for principals of elementary and secondary schools:
		  Provided further, That from funds for subpart 4, part C of
		  title II of the ESEA, up to 3 percent shall be available to the Secretary of
		  Education for technical assistance and dissemination of information:
		  Provided further, That
		  $666,530,000 (reduced by
		  $9,000,000) shall be available to carry out part
		  D of title V of the ESEA: Provided further, That
		  $51,732,000 shall be used for the projects, and
		  in the amounts, specified under the heading Innovation and
		  Improvement in the report of the Committee on Appropriations of the
		  House of Representatives to accompany this Act: Provided
		  further, That $445,864,000 of the funds
		  for subpart 1 of part D of title V of the ESEA shall be for competitive grants
		  to local educational agencies, including charter schools that are local
		  educational agencies, or States, or partnerships of: (1) a local educational
		  agency, a State, or both; and (2) at least one non-profit organization to
		  develop and implement performance-based compensation systems for teachers,
		  principals, and other personnel in high-need schools: Provided
		  further, That such performance-based compensation systems must
		  consider gains in student academic achievement as well as classroom evaluations
		  conducted multiple times during each school year among other factors and
		  provide educators with incentives to take on additional responsibilities and
		  leadership roles: Provided further, That up to 5 percent of
		  such funds for competitive grants shall be available for technical assistance,
		  training, peer review of applications, program outreach and evaluation
		  activities: Provided further, That from funds for subpart 1 of
		  part D of title V of the ESEA, up to $10,000,000
		  shall be available to carry out activities authorized under section 2151(a) of
		  the ESEA: Provided further, That of the funds available for
		  section 2151(b), $5,000,000 shall be available
		  to continue a national school leadership partnership initiative as described
		  under this heading in the report of the Committee on Appropriations of the
		  House of Representatives to accompany this Act: Provided
		  further, That of the funds available for part B of title V, the
		  Secretary shall use up to $21,031,000 to carry
		  out activities under section 5205(b) and under subpart 2, and shall use not
		  less than $195,000,000 to carry out other
		  activities authorized under subpart 1: Provided further, That
		  of the funds available for subpart 1 of part B of title V of the ESEA, and
		  notwithstanding section 5205(a), the Secretary may reserve up to
		  $20,000,000 (increased by
		  $10,000,000) to make multiple awards to charter
		  management organizations and other entities for the replication and expansion
		  of successful charter school models and may reserve up to
		  $10,000,000 to carry out the activities
		  described in section 5205(a), including by providing technical assistance to
		  authorized public chartering agencies in order to increase the number of
		  high-performing charter schools: Provided further, That each
		  application submitted pursuant to section 5203(a) shall describe a plan to
		  monitor and hold accountable authorized public chartering agencies through such
		  activities as providing technical assistance or establishing a professional
		  development program, which may include planning, training and systems
		  development for staff of authorized public chartering agencies to improve the
		  capacity of such agencies in the State to authorize, monitor, and hold
		  accountable charter schools: Provided further, That each
		  application submitted pursuant to section 5203(a) shall contain assurances that
		  State law, regulations, or other policies require that: (1) each authorized
		  charter school in the State operate under a legally binding charter or
		  performance contract between itself and the school’s authorized public
		  chartering agency that describes the obligations and responsibilities of the
		  school and the public chartering agency; conduct annual, timely, and
		  independent audits of the school’s financial statements that are filed with the
		  school’s authorized public chartering agency; and demonstrate improved student
		  academic achievement; and (2) authorized public chartering agencies use
		  increases in student academic achievement for all groups of students described
		  in section 1111(b)(2)(C)(v) of the ESEA as the most important factor when
		  determining to renew or revoke a school’s charter: Provided
		  further, That $6,965,000 of the funds
		  available to carry out subpart I of part D of title V of the ESEA shall be used
		  for the Reach Out and Read program.
			State fiscal stabilization fund,
		  recovery actFor an additional
		  amount for the Innovation Fund established pursuant to section 14007 of
		  division A of the American Recovery and Reinvestment Act of 2009,
		  $3,000,000.
			Safe schools and citizenship
		  educationFor carrying out
		  activities authorized by subpart 3 of part C of title II, part A of title IV,
		  and subparts 2 and 10 of part D of title V of the
		  Elementary and Secondary Education Act of
		  1965, $395,753,000:
		  Provided, That $195,041,000
		  shall be available for subpart 2 of part A of title IV, of which
		  $2,000,000, to remain available until expended,
		  shall be for the Project School Emergency Response to Violence (Project
		  SERV) program to provide education-related services to local
		  educational agencies and to institutions of higher education in which the
		  learning environment has been disrupted due to a violent or traumatic crisis:
		  Provided further, That
		  $133,000,000 shall be available to carry out
		  part D of title V: Provided further, That of the funds
		  available to carry out subpart 3 of part C of title II, up to
		  $13,383,000 may be used to carry out section
		  2345 and $2,957,000 shall be used by the Center
		  for Civic Education to implement a comprehensive program to improve public
		  knowledge, understanding, and support of the Congress and the State
		  legislatures.
			English language
		  acquisitionFor carrying out
		  part A of title III of the Elementary and
		  Secondary Education Act of 1965,
		  $760,000,000, which shall become available on
		  July 1, 2010, and shall remain available through September 30, 2011, except
		  that 6.5 percent of such amount shall be available on October 1, 2009, and
		  shall remain available through September 30, 2011, to carry out activities
		  under section 3111(c)(1)(C): Provided, That the Secretary of
		  Education shall use estimates of the American Community Survey child counts for
		  the most recent 3-year period available to calculate allocations under such
		  part.
			Special educationFor carrying out the Individuals with
		  Disabilities Education Act (IDEA) and the Special Olympics Sport
		  and Empowerment Act of 2004, $12,579,677,000, of
		  which $3,726,354,000 shall become available on
		  July 1, 2010, and shall remain available through September 30, 2011, and of
		  which $8,592,383,000 shall become available on
		  October 1, 2010, and shall remain available through September 30, 2011, for
		  academic year 2010–2011: Provided, That
		  $13,250,000 shall be for Recording for the Blind
		  and Dyslexic, Inc., to support the development, production, and circulation of
		  accessible educational materials: Provided further, That the
		  amount for section 611(b)(2) of the IDEA shall be equal to the lesser of the
		  amount available for that activity during fiscal year 2009, increased by the
		  amount of inflation as specified in section 619(d)(2)(B) of the IDEA, or the
		  percentage change in the funds appropriated under section 611(i) of the IDEA,
		  but not less than the amount for that activity during fiscal year 2009:
		  Provided further, That funds made available for the Special
		  Olympics Sport and Empowerment Act of 2004 may be used to support expenses
		  associated with the Special Olympics National and World
		  games.
			Rehabilitation services and
		  disability researchFor
		  carrying out, to the extent not otherwise provided, the Rehabilitation Act of
		  1973, the Assistive Technology Act of 1998, and the Helen Keller National
		  Center Act, $3,504,305,000:
		  Provided, That $2,570,000 shall
		  be used for the projects, and in the amounts, specified under the heading
		  Rehabilitation Services and Disability Research in the report of
		  the Committee on Appropriations of the House of Representatives to accompany
		  this Act.
			Special institutions for persons
		  with disabilities
			American printing house for the
		  blindFor carrying out the Act
		  of March 3, 1879,
		  $22,599,000.
			National technical institute for
		  the deafFor the National
		  Technical Institute for the Deaf under titles I and II of the Education of the
		  Deaf Act of 1986, $68,437,000, of which
		  $5,400,000 shall be for construction and shall
		  remain available until expended: Provided, That from the total
		  amount available, the Institute may at its discretion use funds for the
		  endowment program as authorized under section 207 of such
		  Act.
			Gallaudet
		  universityFor the Kendall
		  Demonstration Elementary School, the Model Secondary School for the Deaf, and
		  the partial support of Gallaudet University under titles I and II of the
		  Education of the Deaf Act of 1986, $120,000,000,
		  of which $2,000,000 shall be for construction
		  and shall remain available until expended: Provided, That from
		  the total amount available, the University may at its discretion use funds for
		  the endowment program as authorized under section 207 of such
		  Act.
			Career, technical, and adult
		  educationFor carrying out, to
		  the extent not otherwise provided, the Carl D. Perkins Career and Technical
		  Education Act of 2006, the Adult Education and Family Literacy Act
		  (AEFLA), subpart 4 of part D of title V of the Elementary and
		  Secondary Education Act of 1965 (ESEA) and title VIII–D of the
		  Higher Education Amendments of 1998,
		  $2,016,447,000, of which
		  $4,400,000 shall become available on October 1,
		  2009, and remain available through September 30, 2011, of which
		  $1,221,047,000 shall become available on July 1,
		  2010, and shall remain available through September 30, 2011, and of which
		  $791,000,000 shall become available on October
		  1, 2010, and shall remain available through September 30, 2011:
		  Provided, That in allocating AEFLA State grants, the Secretary
		  of Education shall first distribute up to
		  $45,907,000 to those States that, due to
		  administrative error, were underpaid for fiscal years 2003 through 2008 in the
		  amounts such States were underpaid: Provided further, That the
		  Secretary shall not reduce the allocations for those years to the States that
		  were overpaid through such error, or take other corrective action with respect
		  to those overpayments: Provided further, That the additional
		  funds provided to States to correct the administrative error shall not be
		  considered in determining the hold harmless amounts under
		  section 211(f) of the AEFLA for fiscal year 2011 or subsequent fiscal years:
		  Provided further, That of the amount provided for Adult
		  Education State Grants, $75,000,000 shall be
		  made available for integrated English literacy and civics education services to
		  immigrants and other limited English proficient populations: Provided
		  further, That of the amount reserved for integrated English literacy
		  and civics education, notwithstanding section 211 of the AEFLA, 65 percent
		  shall be allocated to States based on a State's absolute need as determined by
		  calculating each State's share of a 10-year average of the United States
		  Citizenship and Immigration Services data for immigrants admitted for legal
		  permanent residence for the 10 most recent years, and 35 percent allocated to
		  States that experienced growth as measured by the average of the 3 most recent
		  years for which United States Citizenship and Immigration Services data for
		  immigrants admitted for legal permanent residence are available, except that no
		  State shall be allocated an amount less than
		  $60,000: Provided further, That
		  of the amounts made available for AEFLA,
		  $11,346,000 shall be for national leadership
		  activities under section 243: Provided further, That
		  $88,000,000 shall be available to support the
		  activities authorized under subpart 4 of part D of title V of the ESEA, of
		  which up to 5 percent shall become available on October 1, 2009, and shall
		  remain available through September 30, 2011, for evaluation, technical
		  assistance, school networks, peer review of applications, and program outreach
		  activities, and of which not less than 95 percent shall become available on
		  July 1, 2010, and remain available through September 30, 2011, for grants to
		  local educational agencies: Provided further, That funds made
		  available to local educational agencies under this subpart shall be used only
		  for activities related to establishing smaller learning communities within
		  large high schools or small high schools that provide alternatives for students
		  enrolled in large high schools: Provided further, That the
		  Secretary of Education may use amounts available under this heading for the
		  necessary costs of any closeout of the National Institute for
		  Literacy.
			Student financial
		  assistance
			(including deferral of
		  funds)For carrying out
		  subparts 1, 3, and 4 of part A, part C and part E of title IV of the
		  Higher Education Act of 1965,
		  $19,634,905,000, which shall remain available
		  through September 30, 2011.The
		  maximum Pell Grant for which a student shall be eligible during award year
		  2010–2011 shall be $4,860.Of the funds made available under section
		  401A(e)(1)(D) of the Higher Education Act of
		  1965, $511,000,000 shall not be
		  available until October 1, 2010.
			Student aid
		  administrationFor Federal
		  administrative expenses to carry out part D of title I, and subparts 1, 3, 4,
		  and 9 of part A, and parts B, C, D, and E of title IV of the
		  Higher Education Act of 1965,
		  $870,402,000, which shall remain available until
		  expended.
			Higher educationFor carrying out, to the extent not
		  otherwise provided, titles II, III, IV, V, VI, and VII of the Higher Education
		  Act of 1965 (HEA), section 1543 of the Higher Education
		  Amendments of 1992, the Mutual Educational and Cultural Exchange Act of 1961,
		  title VIII of the Higher Education Amendments of 1998, and section 117 of the
		  Carl D. Perkins Career and Technical Education Act of 2006,
		  $2,293,882,000 (increased by
		  $1,000,000): Provided, That
		  $9,687,000, to remain available through
		  September 30, 2011, shall be available to fund fellowships for academic year
		  2011–2012 under subpart 1 of part A of title VII of the HEA, under the terms
		  and conditions of such subpart 1: Provided further, That
		  $609,000 shall be for data collection and
		  evaluation activities for programs under the HEA, including such activities
		  needed to comply with the Government Performance and Results Act of 1993:
		  Provided further, That notwithstanding any other provision of
		  law, funds made available in this Act to carry out title VI of the HEA and
		  section 102(b)(6) of the Mutual Educational and Cultural Exchange Act of 1961
		  may be used to support visits and study in foreign countries by individuals who
		  are participating in advanced foreign language training and international
		  studies in areas that are vital to United States national security and who plan
		  to apply their language skills and knowledge of these countries in the fields
		  of government, the professions, or international development: Provided
		  further, That of the funds referred to in the preceding proviso up to
		  1 percent may be used for program evaluation, national outreach, and
		  information dissemination activities: Provided further, That
		  notwithstanding any other provision of law, a recipient of a multi-year award
		  under section 316 of the HEA, as that section was in effect prior to the date
		  of enactment of the Higher Education Opportunity Act (HEOA),
		  that would have otherwise received a continuation award for fiscal year 2010
		  under that section, shall receive under section 316, as amended by the HEOA,
		  not less than the amount that such recipient would have received under such a
		  continuation award: Provided further, That the portion of the
		  funds received under section 316 by a recipient described in the preceding
		  proviso that is equal to the amount of such continuation award shall be used in
		  accordance with the terms of such continuation award: Provided
		  further, That $1,000,000, to remain
		  available until expended, shall be available to carry out a scholarship program
		  for the purpose of increasing the skilled workforce for industrial health and
		  safety occupations, including mine safety: Provided further,
		  That the Secretary of Education shall identify these scholarships as
		  Erma Byrd Scholarships: Provided further, That
		  such scholarships shall be awarded without regard to an applicant's prior work
		  experience, but the Secretary shall, notwithstanding section 437 of the General
		  Education Provisions Act and 5 U.S.C. 553, by notice in the Federal Register,
		  establish the eligibility requirements, service obligations, payback
		  requirements, and other program requirements similar to those specified in
		  section 515 of the Federal Mine Safety and Health Act as are necessary to
		  implement such a program: Provided further, That such
		  scholarship funds may be used to replace a student's expected family
		  contribution, but institutions accepting such scholarship funds may not use
		  these funds to supplant existing institutional aid: Provided
		  further, That the Secretary shall be authorized to accept
		  contributions for such scholarships from private sources: Provided
		  further, That these funds shall be used for scholarships for academic
		  year 2010–2011 and may be available for scholarships in academic year
		  2011–2012: Provided further, That of the funds available under
		  part B of title VII of the HEA, $1,000,000 shall
		  be used to implement section 891 of the HEA: Provided further,
		  That $68,247,000 shall be used for the
		  projects, and in the amounts, specified under the heading Higher
		  Education in the report of the Committee on Appropriations of the House
		  of Representatives to accompany this Act.
			Howard UniversityFor partial support of Howard University,
		  $234,977,000, of which not less than
		  $3,600,000 shall be for a matching endowment
		  grant pursuant to the Howard University Endowment Act and shall remain
		  available until expended.
			College housing and academic
		  facilities loans programFor
		  Federal administrative expenses to carry out activities related to existing
		  facility loans pursuant to section 121 of the Higher Education Act of 1965,
		  $461,000.
			Historically Black College and
		  University Capital Financing Program AccountFor the cost of guaranteed loans,
		  $20,228,000, as authorized pursuant to part D of
		  title III of the Higher Education Act of 1965 (HEA):
		  Provided, That such costs, including the cost of modifying
		  such loans, shall be as defined in section 502 of the Congressional Budget Act
		  of 1974: Provided further, That these funds are available to
		  subsidize total loan principal, any part of which is to be guaranteed, not to
		  exceed
		  $178,221,000.
			In addition, for administrative expenses to
		  carry out the Historically Black College and University Capital Financing
		  Program entered into pursuant to part D of title III of the HEA,
		  $354,000.
			Institute of education
		  sciencesFor carrying out
		  activities authorized by the Education Sciences Reform Act of 2002, the
		  National Assessment of Educational Progress Authorization Act, section 208 of
		  the Educational Technical Assistance Act of 2002, and section 664 of the
		  Individuals with Disabilities Education Act,
		  $664,256,000, of which
		  $593,606,000 shall be available through
		  September 30, 2011: Provided, That funds available to carry
		  out section 208 of the Educational Technical Assistance Act may be used for
		  Statewide data systems that include postsecondary and workforce information and
		  information on children of all ages: Provided further, That up
		  to $10,000,000 of the funds available to carry
		  out section 208 of the Educational Technical Assistance Act may be used for
		  State data coordinators and for awards to public or private organizations or
		  agencies to improve data coordination, quality, and
		  use.
			Departmental
		  management
			Program
		  administrationFor carrying
		  out, to the extent not otherwise provided, the Department of Education
		  Organization Act, including rental of conference rooms in the District of
		  Columbia and hire of three passenger motor vehicles,
		  $452,200,000, of which
		  $8,200,000, to remain available until expended,
		  shall be for relocation of, and renovation of buildings occupied by, Department
		  staff.
			Office for civil
		  rightsFor expenses necessary
		  for the Office for Civil Rights, as authorized by section 203 of the Department
		  of Education Organization Act,
		  $103,024,000.
			Office of the inspector
		  generalFor expenses necessary
		  for the Office of the Inspector General, as authorized by section 212 of the
		  Department of Education Organization Act,
		  $60,053,000.
			General
		  provisions
			301.No funds
			 appropriated in this Act may be used for the transportation of students or
			 teachers (or for the purchase of equipment for such transportation) in order to
			 overcome racial imbalance in any school or school system, or for the
			 transportation of students or teachers (or for the purchase of equipment for
			 such transportation) in order to carry out a plan of racial desegregation of
			 any school or school system.
			302.None of the funds contained in this Act
			 shall be used to require, directly or indirectly, the transportation of any
			 student to a school other than the school which is nearest the student's home,
			 except for a student requiring special education, to the school offering such
			 special education, in order to comply with title VI of the
			 Civil Rights Act of 1964. For the
			 purpose of this section an indirect requirement of transportation of students
			 includes the transportation of students to carry out a plan involving the
			 reorganization of the grade structure of schools, the pairing of schools, or
			 the clustering of schools, or any combination of grade restructuring, pairing
			 or clustering. The prohibition described in this section does not include the
			 establishment of magnet schools.
			303.No funds
			 appropriated in this Act may be used to prevent the implementation of programs
			 of voluntary prayer and meditation in the public schools.
				(transfer of
		  funds)
				304.Not to exceed 1
			 percent of any discretionary funds (pursuant to the Balanced Budget and
			 Emergency Deficit Control Act of 1985) which are appropriated for the
			 Department of Education in this Act may be transferred between appropriations,
			 but no such appropriation shall be increased by more than 3 percent by any such
			 transfer: Provided, That the transfer authority granted by
			 this section shall be available only to meet emergency needs and shall not be
			 used to create any new program or to fund any project or activity for which no
			 funds are provided in this Act: Provided further, That the
			 Committees on Appropriations of the House of Representatives and the Senate are
			 notified at least 15 days in advance of any transfer.
			305.The Outlying
			 Areas may consolidate funds received under this Act, pursuant to 48 U.S.C.
			 1469a, under part A of title V of the Elementary and Secondary Education
			 Act.
			306.None of the funds made available in the
			 fifth proviso under the heading Innovation and Improvement in
			 this Act shall be made available for new awards under the Teacher Incentive
			 Fund prior to the submission of an impact evaluation plan to the Committees on
			 Appropriations of the House of Representatives and the Senate.
			307.Section 14007 of division A of the American
			 Recovery and Reinvestment Act of 2009 is amended—
				(1)by amending subsection (a)(3) to read as
			 follows:
					
						(3)Purpose of
				awardsThe Secretary shall
				make awards to eligible entities in order to identify, document, and bring to
				scale innovative best practices based on demonstrated success, to allow such
				eligible entities to—
							(A)expand their work and serve as models for
				best practices; and
							(B)work in partnership with the private sector
				and the philanthropic
				community.
							;
				(2)in subsection (b)—
					(A)by redesignating paragraphs (1) through (4)
			 as paragraphs (1)(A), (1)(B), (2), and (3), respectively;
					(B)in paragraph (1)(A), as so redesignated, by
			 inserting “or” after the semicolon;
					(C)by amending paragraph (1)(B), as so
			 redesignated, to read as follows:
						
							(B)have demonstrated success in significantly
				increasing student academic achievement for all groups of students described in
				such section;
							;
				and
					(D)in paragraph (3), as so redesignated, by
			 striking “they have established partnerships” and inserting “it has established
			 one or more partnerships”;
					(3)in subsection (c), by striking
			 paragraphs and all that follows through such
			 requirements and inserting paragraphs (1)(A) or (1)(B) and (2)
			 of subsection (b) if the nonprofit organization has a record of significantly
			 improving student achievement, attainment, or retention and shall be considered
			 to have met the requirements of subsection (b)(3) if it demonstrates that it
			 will meet the requirement relating to private-sector matching;
			 and
				(4)by adding at the end a new subsection (d)
			 to read as follows:
					
						(d)SubgrantsIn the case of an eligible entity that is a
				partnership described in subsection (a)(1)(B), the partner serving as the
				fiscal agent may make subgrants to one or more of the other entities in the
				partnership.
						.
				This title may be cited as the
		  Department of Education Appropriations
		  Act, 2010.
			IVRelated
			 agencies
			Committee for purchase from
		  people who are blind or severely
		  disabled
			Salaries and
		  expensesFor expenses
		  necessary for the Committee for Purchase From People Who Are Blind or Severely
		  Disabled established by Public Law 92–28,
		  $5,396,000.
			Corporation for national and
		  community service
			Operating
		  expenses
			For necessary expenses for the Corporation
		  for National and Community Service (the Corporation) to carry
		  out the Domestic Volunteer Service Act of 1973 (1973 Act) and
		  the National and Community Service Act of 1990 (1990 Act),
		  $792,179,000, of which
		  $318,832,000 shall be to carry out the 1973 Act
		  and $473,347,000 shall be to carry out the 1990
		  Act and notwithstanding sections 198B(b)(3), 198S(g), 501(a)(4)(C), and
		  501(a)(4)(F) of the 1990 Act: Provided, That of the amounts
		  provided under this heading: (1) up to 1 percent of program grant funds may be
		  used to defray the costs of conducting grant application reviews, including the
		  use of outside peer reviewers and electronic management of the grants cycle;
		  (2) $35,000,000 shall be available for expenses
		  authorized under section 501(a)(4)(E) of the 1990 Act; (3)
		  $7,500,000 shall be available for expenses to
		  carry out sections 112(e), 179A, and 198O and subtitle J of title I of the 1990
		  Act, notwithstanding section 501(a)(6) of the 1990 Act; (4)
		  $5,000,000 shall be available for grants to
		  public or private nonprofit institutions to increase the participation of
		  individuals with disabilities in national service and for demonstration
		  activities in furtherance of this purpose, notwithstanding section 129(k)(1) of
		  the 1990 Act; and (5) $17,000,000 shall be
		  available to provide assistance to State commissions on national and community
		  service, under section 126(a) of the 1990 Act and notwithstanding section
		  501(a)(5)(B) of the 1990 Act.
			National service
		  trust
			(including transfer of
		  funds)For necessary expenses
		  for the National Service Trust established under subtitle D of title I of the
		  National and Community Service Act of 1990 (1990 Act),
		  $178,214,000, to remain available until
		  expended: Provided, That the Corporation for National and
		  Community Service may transfer additional funds from the amount provided within
		  Operating Expenses allocated to grants under subtitle C of title
		  I of the 1990 Act to the National Service Trust upon determination that such
		  transfer is necessary to support the activities of national service
		  participants and after notice is transmitted to the Committees on
		  Appropriations of the House of Representatives and the Senate: 
		  Provided further, That amounts appropriated for or transferred to the
		  National Service Trust may be invested under section 145(b) of the 1990 Act
		  without regard to the requirement to apportion funds under 31 U.S.C.
		  1513(b).
			Salaries and
		  expensesFor necessary
		  expenses of administration as provided under section 501(a)(5) of the National
		  and Community Service Act of 1990 and under section 504(a) of the Domestic
		  Volunteer Service Act of 1973, including payment of salaries, authorized
		  travel, hire of passenger motor vehicles, the rental of conference rooms in the
		  District of Columbia, the employment of experts and consultants authorized
		  under 5 U.S.C. 3109, and not to exceed $2,500
		  for official reception and representation expenses,
		  $80,923,000.
			Office of inspector
		  generalFor necessary expenses
		  of the Office of Inspector General in carrying out the Inspector General Act of
		  1978, $7,700,000.
			Administrative
		  provisions
			401.The Corporation
			 for National and Community Service (the Corporation) shall make
			 any significant changes to program requirements, service delivery or policy
			 only through public notice and comment rulemaking. For fiscal year 2010, during
			 any grant selection process, an officer or employee of the Corporation shall
			 not knowingly disclose any covered grant selection information regarding such
			 selection, directly or indirectly, to any person other than an officer or
			 employee of the Corporation that is authorized by the Corporation to receive
			 such information.
			402.AmeriCorps
			 programs receiving grants under the National Service Trust program shall meet
			 an overall minimum share requirement of 24 percent for the first three years
			 that they receive AmeriCorps funding, and thereafter shall meet the overall
			 minimum share requirement as provided in section 2521.60 of title 45, Code of
			 Federal Regulations, without regard to the operating costs match requirement in
			 section 121(e) or the member support Federal share limitations in section 140
			 of the National and Community Service Act of 1990, and subject to partial
			 waiver consistent with section 2521.70 of title 45, Code of Federal
			 Regulations.
			403.Donations made to
			 the Corporation for National and Community Service under section 196 of the
			 National and Community Service Act of 1990 (1990 Act) for the
			 purposes of financing programs and operations under titles I and II of the 1973
			 Act or subtitle B, C, D, or E of title I of the 1990 Act shall be used to
			 supplement and not supplant current programs and operations.
				Corporation for public
		  broadcastingFor payment to
		  the Corporation for Public Broadcasting (Corporation), as
		  authorized by the Communications Act of
		  1934, an amount which shall be available within limitations
		  specified by that Act, for the fiscal year 2012,
		  $440,000,000: Provided, That
		  none of the funds made available to the Corporation by this Act shall be used
		  to pay for receptions, parties, or similar forms of entertainment for
		  Government officials or employees: Provided further, That none
		  of the funds made available to the Corporation by this Act shall be available
		  or used to aid or support any program or activity from which any person is
		  excluded, or is denied benefits, or is discriminated against, on the basis of
		  race, color, national origin, religion, or sex: Provided
		  further, That none of the funds made available to the Corporation by
		  this Act shall be used to apply any political test or qualification in
		  selecting, appointing, promoting, or taking any other personnel action with
		  respect to officers, agents, and employees of the Corporation: Provided
		  further, That none of the funds made available to the Corporation by
		  this Act shall be used to support the Television Future Fund or any similar
		  purpose. In addition, for payment to the Corporation for fiscal year 2010,
		  $76,000,000 as
		  follows:
					(1)$40,000,000
			 shall be for fiscal stabilization grants to public radio and television
			 licensees, with no deduction for administrative or other costs of the
			 Corporation, to maintain local programming and services and preserve jobs
			 threatened by declines in non-Federal revenues due to the downturn in the
			 economy, to be awarded no later than 45 days after enactment of this
			 Act.
					(2)$36,000,000
			 shall be for costs related to digital program production, development, and
			 distribution, associated with the transition of public broadcasting to digital
			 broadcasting, to be awarded as determined by the Corporation in consultation
			 with public radio and television licensees or permittees, or their designated
			 representatives.
					In addition, for fiscal year 2010,
		  $25,000,000 is available pursuant to section
		  396(k)(10) of the Communications Act of
		  1934 for replacement and upgrade of the public radio interconnection
		  system.
				Federal mediation and
		  conciliation service
				Salaries and
		  expensesFor expenses
		  necessary for the Federal Mediation and Conciliation Service
		  (Service) to carry out the functions vested in it by the Labor
		  Management Relations Act, 1947, including hire of passenger motor vehicles; for
		  expenses necessary for the Labor-Management Cooperation Act of 1978; and for
		  expenses necessary for the Service to carry out the functions vested in it by
		  the Civil Service Reform Act, $47,000,000,
		  including $650,000 to remain available through
		  September 30, 2011, for activities authorized by the Labor-Management
		  Cooperation Act of 1978: Provided, That notwithstanding 31
		  U.S.C. 3302, fees charged, up to full-cost recovery, for special training
		  activities and other conflict resolution services and technical assistance,
		  including those provided to foreign governments and international
		  organizations, and for arbitration services shall be credited to and merged
		  with this account, and shall remain available until expended: Provided
		  further, That fees for arbitration services shall be available only
		  for education, training, and professional development of the agency workforce:
		  Provided further, That the Director of the Service is
		  authorized to accept and use on behalf of the United States gifts of services
		  and real, personal, or other property in the aid of any projects or functions
		  within the Director's jurisdiction.
				Federal mine safety and health
		  review commission
				Salaries and
		  expensesFor expenses
		  necessary for the Federal Mine Safety and Health Review Commission,
		  $9,858,000.
				Institute of museum and library
		  services
				Office of museum and library
		  services: grants and administrationFor carrying out the Museum and Library
		  Services Act of 1996 and the National Museum of African American History and
		  Culture Act, $275,688,000, of which
		  $10,132,000 shall be used for the projects, and
		  in the amounts, specified under the heading Office of Museum and Library
		  Services: Grants and Administration in the report of the Committee on
		  Appropriations of the House of Representatives accompanying this
		  Act.
				Medicare payment advisory
		  commission
				Salaries and
		  expensesFor expenses
		  necessary to carry out section 1805 of the Social
		  Security Act, $11,800,000, to be
		  transferred to this appropriation from the Federal Hospital Insurance Trust
		  Fund and the Federal Supplementary Medical Insurance Trust
		  Fund.
				National council on
		  disability
				Salaries and
		  expensesFor expenses
		  necessary for the National Council on Disability as authorized by title IV of
		  the Rehabilitation Act of 1973,
		  $3,271,000.
				National labor relations
		  board
				Salaries and
		  expensesFor expenses
		  necessary for the National Labor Relations Board to carry out the functions
		  vested in it by the Labor-Management Relations Act, 1947, and other laws,
		  $283,400,000: Provided, That no
		  part of this appropriation shall be available to organize or assist in
		  organizing agricultural laborers or used in connection with investigations,
		  hearings, directives, or orders concerning bargaining units composed of
		  agricultural laborers as referred to in section 2(3) of the Act of July 5,
		  1935, and as amended by the Labor-Management Relations Act, 1947, and as
		  defined in section 3(f) of the Act of June 25, 1938, and including in said
		  definition employees engaged in the maintenance and operation of ditches,
		  canals, reservoirs, and waterways when maintained or operated on a mutual,
		  nonprofit basis and at least 95 percent of the water stored or supplied thereby
		  is used for farming purposes.
				National mediation
		  board
				Salaries and
		  expensesFor expenses
		  necessary to carry out the provisions of the Railway Labor Act, including
		  emergency boards appointed by the President,
		  $12,992,000.
				Occupational safety and health
		  review commission
				Salaries and
		  expensesFor expenses
		  necessary for the Occupational Safety and Health Review Commission,
		  $11,712,000.
				Railroad retirement
		  board
				Dual benefits payments
		  accountFor payment to the
		  Dual Benefits Payments Account, authorized under section 15(d) of the Railroad
		  Retirement Act of 1974, $64,000,000, which shall
		  include amounts becoming available in fiscal year 2010 pursuant to section
		  224(c)(1)(B) of Public Law 98–76; and in addition, an amount, not to exceed 2
		  percent of the amount provided herein, shall be available proportional to the
		  amount by which the product of recipients and the average benefit received
		  exceeds the amount available for payment of vested dual benefits:
		  Provided, That the total amount provided herein shall be
		  credited in 12 approximately equal amounts on the first day of each month in
		  the fiscal year.
				Federal payments to the railroad
		  retirement accountsFor
		  payment to the accounts established in the Treasury for the payment of benefits
		  under the Railroad Retirement Act for interest earned on unnegotiated checks,
		  $150,000, to remain available through September
		  30, 2011, which shall be the maximum amount available for payment pursuant to
		  section 417 of Public Law 98–76.
				Limitation on
		  administrationFor necessary
		  expenses for the Railroad Retirement Board (Board) for
		  administration of the Railroad Retirement Act and the Railroad Unemployment
		  Insurance Act, $109,073,000, to be derived in
		  such amounts as determined by the Board from the railroad retirement accounts
		  and from moneys credited to the railroad unemployment insurance administration
		  fund.
				Limitation on the office of
		  inspector generalFor expenses
		  necessary for the Office of Inspector General (Office) for
		  audit, investigatory and review activities, as authorized by the Inspector
		  General Act of 1978, not more than $8,186,000,
		  to be derived from the railroad retirement accounts and railroad unemployment
		  insurance account: Provided, That none of the funds made
		  available in any other paragraph of this Act may be transferred to the Office;
		  used to carry out any such transfer; used to provide any office space,
		  equipment, office supplies, communications facilities or services, maintenance
		  services, or administrative services for the Office; used to pay any salary,
		  benefit, or award for any personnel of the Office; used to pay any other
		  operating expense of the Office; or used to reimburse the Office for any
		  service provided, or expense incurred, by the Office, except as permitted
		  pursuant to the last proviso under this heading in division G of the
		  Consolidated Appropriations Act, 2008.
				Social security
		  administration
				Payments to social security
		  trust fundsFor payment to the
		  Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability
		  Insurance Trust Fund, as provided under sections 201(m), 228(g), and 1131(b)(2)
		  of the Social Security Act,
		  $20,404,000.
				Supplemental security income
		  programFor carrying out
		  titles XI and XVI of the Social Security
		  Act, section 401 of Public Law 92–603, section 212 of Public Law
		  93–66, as amended, and section 405 of Public Law 95–216, including payment to
		  the Social Security trust funds for administrative expenses incurred pursuant
		  to section 201(g)(1) of the Social Security
		  Act, $34,742,000,000, to remain
		  available until expended: Provided, That any portion of the
		  funds provided to a State in the current fiscal year and not obligated by the
		  State during that year shall be returned to the Treasury.For making, after June 15 of the current
		  fiscal year, benefit payments to individuals under title XVI of the
		  Social Security Act, for unanticipated
		  costs incurred for the current fiscal year, such sums as may be
		  necessary.For making benefit
		  payments under title XVI of the Social Security
		  Act for the first quarter of fiscal year 2011,
		  $16,000,000,000, to remain available until
		  expended.
				Limitation on administrative
		  expensesFor necessary
		  expenses, including the hire of two passenger motor vehicles, and not to exceed
		  $40,000 for official reception and
		  representation expenses, not more than
		  $10,800,500,000 may be expended, as authorized
		  by section 201(g)(1) of the Social Security
		  Act, from any one or all of the trust funds referred to therein:
		  Provided, That not less than
		  $2,300,000 shall be for the Social Security
		  Advisory Board: Provided further, That unobligated balances of
		  funds provided under this paragraph at the end of fiscal year 2010 not needed
		  for fiscal year 2010 shall remain available until expended to invest in the
		  Social Security Administration information technology and telecommunications
		  hardware and software infrastructure, including related equipment and
		  non-payroll administrative expenses associated solely with this information
		  technology and telecommunications infrastructure: Provided
		  further, That reimbursement to the trust funds under this heading for
		  expenditures for official time for employees of the Social Security
		  Administration pursuant to 5 U.S.C. 7131, and for facilities or support
		  services for labor organizations pursuant to policies, regulations, or
		  procedures referred to in section 7135(b) of such title shall be made by the
		  Secretary of the Treasury, with interest, from amounts in the general fund not
		  otherwise appropriated, as soon as possible after such expenditures are
		  made.From funds provided under
		  the first paragraph, not less than $273,000,000
		  shall be available for the cost associated with conducting continuing
		  disability reviews under titles II and XVI of the Social Security Act and for the cost associated
		  with conducting redeterminations of eligibility under title XVI of the
		  Social Security Act.In addition to the amounts made available
		  above, and subject to the same terms and conditions,
		  $485,000,000, for additional continuing
		  disability reviews and redeterminations of eligibility, of which, upon a
		  determination by the Office of the Chief Actuary that such initiative would be
		  at least as cost effective as redeterminations of eligibility, up to
		  $34,000,000 shall be available for one or more
		  initiatives to improve asset verification: Provided, That the
		  Commissioner shall provide to the Congress (at the conclusion of the fiscal
		  year) a report on the obligation and expenditure of these additional amounts,
		  similar to the reports that were required by section 103(d)(2) of Public Law
		  104–121 for fiscal years 1996 through 2002.In addition,
		  $160,000,000 to be derived from administration
		  fees in excess of $5.00 per supplementary
		  payment collected pursuant to section 1616(d) of the
		  Social Security Act or section
		  212(b)(3) of Public Law 93–66, which shall remain available until expended. To
		  the extent that the amounts collected pursuant to such sections in fiscal year
		  2010 exceed $160,000,000, the amounts shall be
		  available in fiscal year 2011 only to the extent provided in advance in
		  appropriations Acts.In
		  addition, up to $1,000,000 to be derived from
		  fees collected pursuant to section 303(c) of the Social Security Protection
		  Act, which shall remain available until expended.
				Office of inspector
		  general
				(including transfer of
		  funds)For expenses necessary
		  for the Office of Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978, $29,000,000,
		  together with not to exceed $73,682,000, to be
		  transferred and expended as authorized by section 201(g)(1) of the
		  Social Security Act from the Federal
		  Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance
		  Trust Fund.In addition, an
		  amount not to exceed 3 percent of the total provided in this appropriation may
		  be transferred from the Limitation on Administrative Expenses,
		  Social Security Administration, to be merged with this account, to be available
		  for the time and purposes for which this account is available:
		  Provided, That notice of such transfers shall be transmitted
		  promptly to the Committees on Appropriations of the House of Representatives
		  and the Senate.
				VGENERAL
			 PROVISIONS
			(transfer of
		  funds)
			501.The Secretaries
			 of Labor, Health and Human Services, and Education are authorized to transfer
			 unexpended balances of prior appropriations to accounts corresponding to
			 current appropriations provided in this Act. Such transferred balances shall be
			 used for the same purpose, and for the same periods of time, for which they
			 were originally appropriated.
			502.No part of any
			 appropriation contained in this Act shall remain available for obligation
			 beyond the current fiscal year unless expressly so provided herein.
			503.(a)No part of any
			 appropriation contained in this Act shall be used, other than for normal and
			 recognized executive-legislative relationships, for publicity or propaganda
			 purposes, for the preparation, distribution, or use of any kit, pamphlet,
			 booklet, publication, radio, television, or video presentation designed to
			 support or defeat legislation pending before the Congress or any State
			 legislature, except in presentation to the Congress or any State legislature
			 itself.
				(b)No part of any
			 appropriation contained in this Act shall be used to pay the salary or expenses
			 of any grant or contract recipient, or agent acting for such recipient, related
			 to any activity designed to influence legislation or appropriations pending
			 before the Congress or any State legislature.
				504.The Secretaries
			 of Labor and Education are authorized to make available not to exceed
			 $28,000 and
			 $20,000, respectively, from funds available for
			 salaries and expenses under titles I and III, respectively, for official
			 reception and representation expenses; the Director of the Federal Mediation
			 and Conciliation Service is authorized to make available for official reception
			 and representation expenses not to exceed $5,000
			 from the funds available for Federal Mediation and Conciliation Service,
			 Salaries and Expenses; and the Chairman of the National Mediation Board
			 is authorized to make available for official reception and representation
			 expenses not to exceed $5,000 from funds
			 available for National Mediation Board, Salaries and
			 Expenses.
			505.When issuing
			 statements, press releases, requests for proposals, bid solicitations and other
			 documents describing projects or programs funded in whole or in part with
			 Federal money, all grantees receiving Federal funds included in this Act,
			 including but not limited to State and local governments and recipients of
			 Federal research grants, shall clearly state—
				(1)the percentage of
			 the total costs of the program or project which will be financed with Federal
			 money;
				(2)the dollar amount
			 of Federal funds for the project or program; and
				(3)percentage and
			 dollar amount of the total costs of the project or program that will be
			 financed by non-governmental sources.
				506.(a)None of the funds
			 appropriated in this Act, and none of the funds in any trust fund to which
			 funds are appropriated in this Act, shall be expended for any abortion.
				(b)None of the funds
			 appropriated in this Act, and none of the funds in any trust fund to which
			 funds are appropriated in this Act, shall be expended for health benefits
			 coverage that includes coverage of abortion.
				(c)The term
			 health benefits coverage means the package of services covered by
			 a managed care provider or organization pursuant to a contract or other
			 arrangement.
				507.(a)The limitations
			 established in the preceding section shall not apply to an abortion—
					(1)if the pregnancy
			 is the result of an act of rape or incest; or
					(2)in the case where
			 a woman suffers from a physical disorder, physical injury, or physical illness,
			 including a life-endangering physical condition caused by or arising from the
			 pregnancy itself, that would, as certified by a physician, place the woman in
			 danger of death unless an abortion is performed.
					(b)Nothing in the
			 preceding section shall be construed as prohibiting the expenditure by a State,
			 locality, entity, or private person of State, local, or private funds (other
			 than a State's or locality's contribution of Medicaid matching funds).
				(c)Nothing in the
			 preceding section shall be construed as restricting the ability of any managed
			 care provider from offering abortion coverage or the ability of a State or
			 locality to contract separately with such a provider for such coverage with
			 State funds (other than a State's or locality's contribution of Medicaid
			 matching funds).
				(d)(1)None of the funds made
			 available in this Act may be made available to a Federal agency or program, or
			 to a State or local government, if such agency, program, or government subjects
			 any institutional or individual health care entity to discrimination on the
			 basis that the health care entity does not provide, pay for, provide coverage
			 of, or refer for abortions.
					(2)In this
			 subsection, the term health care entity includes an individual
			 physician or other health care professional, a hospital, a provider-sponsored
			 organization, a health maintenance organization, a health insurance plan, or
			 any other kind of health care facility, organization, or plan.
				508.(a)None of the funds made
			 available in this Act may be used for—
					(1)the creation of a
			 human embryo or embryos for research purposes; or
					(2)research in which
			 a human embryo or embryos are destroyed, discarded, or knowingly subjected to
			 risk of injury or death greater than that allowed for research on fetuses in
			 utero under 45 CFR 46.204(b) and section 498(b) of the
			 Public Health Service Act (42 U.S.C.
			 289g(b)).
					(b)For purposes of
			 this section, the term human embryo or embryos includes any
			 organism, not protected as a human subject under 45 CFR 46 as of the date of
			 the enactment of this Act, that is derived by fertilization, parthenogenesis,
			 cloning, or any other means from one or more human gametes or human diploid
			 cells.
				509.(a)None of the funds made
			 available in this Act may be used for any activity that promotes the
			 legalization of any drug or other substance included in schedule I of the
			 schedules of controlled substances established under section 202 of the
			 Controlled Substances Act except for
			 normal and recognized executive-congressional communications.
				(b)The limitation in
			 subsection (a) shall not apply when there is significant medical evidence of a
			 therapeutic advantage to the use of such drug or other substance or that
			 federally sponsored clinical trials are being conducted to determine
			 therapeutic advantage.
				510.None of the funds
			 made available in this Act may be used to promulgate or adopt any final
			 standard under section 1173(b) of the Social
			 Security Act providing for, or providing for the assignment of, a
			 unique health identifier for an individual (except in an individual's capacity
			 as an employer or a health care provider), until legislation is enacted
			 specifically approving the standard.
			511.None of the funds
			 made available in this Act may be obligated or expended to enter into or renew
			 a contract with an entity if—
				(1)such entity is
			 otherwise a contractor with the United States and is subject to the requirement
			 in 38 U.S.C. 4212(d) regarding submission of an annual report to the Secretary
			 of Labor concerning employment of certain veterans; and
				(2)such entity has
			 not submitted a report as required by that section for the most recent year for
			 which such requirement was applicable to such entity.
				512.None of the funds
			 made available in this Act may be transferred to any department, agency, or
			 instrumentality of the United States Government, except pursuant to a transfer
			 made by, or transfer authority provided in, this Act or any other appropriation
			 Act.
			513.None of the funds
			 made available by this Act to carry out the Library Services and Technology Act
			 may be made available to any library covered by paragraph (1) of section 224(f)
			 of such Act, as amended by the Children's Internet Protection Act, unless such
			 library has made the certifications required by paragraph (4) of such
			 section.
			514.None of the funds
			 made available by this Act to carry out part D of title II of the
			 Elementary and Secondary Education Act of
			 1965 may be made available to any elementary or secondary school
			 covered by paragraph (1) of section 2441(a) of such Act, as amended by the
			 Children's Internet Protection Act and the No Child Left Behind Act, unless the
			 local educational agency with responsibility for such covered school has made
			 the certifications required by paragraph (2) of such section.
			515.(a)None of the funds
			 provided under this Act, or provided under previous appropriations Acts to the
			 agencies funded by this Act that remain available for obligation or expenditure
			 in fiscal year 2010, or provided from any accounts in the Treasury of the
			 United States derived by the collection of fees available to the agencies
			 funded by this Act, shall be available for obligation or expenditure through a
			 reprogramming of funds that—
					(1)creates new
			 programs;
					(2)eliminates a
			 program, project, or activity;
					(3)increases funds or
			 personnel by any means for any project or activity for which funds have been
			 denied or restricted;
					(4)relocates an
			 office or employees;
					(5)reorganizes or
			 renames offices;
					(6)reorganizes
			 programs or activities; or
					(7)contracts out or
			 privatizes any functions or activities presently performed by Federal
			 employees;
					unless the Committees on
			 Appropriations of the House of Representatives and the Senate are notified 15
			 days in advance of such reprogramming or of an announcement of intent relating
			 to such reprogramming, whichever occurs earlier.(b)None of the funds
			 provided under this Act, or provided under previous appropriations Acts to the
			 agencies funded by this Act that remain available for obligation or expenditure
			 in fiscal year 2010, or provided from any accounts in the Treasury of the
			 United States derived by the collection of fees available to the agencies
			 funded by this Act, shall be available for obligation or expenditure through a
			 reprogramming of funds in excess of $500,000 or
			 10 percent, whichever is less, that—
					(1)augments existing
			 programs, projects (including construction projects), or activities;
					(2)reduces by 10
			 percent funding for any existing program, project, or activity, or numbers of
			 personnel by 10 percent as approved by Congress; or
					(3)results from any
			 general savings from a reduction in personnel which would result in a change in
			 existing programs, activities, or projects as approved by Congress;
					unless the Committees on
			 Appropriations of the House of Representatives and the Senate are notified 15
			 days in advance of such reprogramming or of an announcement of intent relating
			 to such reprogramming, whichever occurs earlier.516.(a)None of the funds made
			 available in this Act may be used to request that a candidate for appointment
			 to a Federal scientific advisory committee disclose the political affiliation
			 or voting history of the candidate or the position that the candidate holds
			 with respect to political issues not directly related to and necessary for the
			 work of the committee involved.
				(b)None of the funds
			 made available in this Act may be used to disseminate scientific information
			 that is deliberately false or misleading.
				517.Within 45 days of
			 enactment of this Act, each department and related agency funded through this
			 Act shall submit an operating plan that details at the program, project, and
			 activity level any funding allocations for fiscal year 2010 that are different
			 than those specified in this Act, the accompanying detailed table in the
			 committee report, or the fiscal year 2010 budget request.
			518.The Secretaries
			 of Labor, Health and Human Services, and Education shall each prepare and
			 submit to the Committees on Appropriations of the House of Representatives and
			 the Senate a report on the number and amount of contracts, grants, and
			 cooperative agreements exceeding $100,000 in
			 value and awarded by the Department on a non-competitive basis during each
			 quarter of fiscal year 2010, but not to include grants awarded on a formula
			 basis or directed by law. Such report shall include the name of the contractor
			 or grantee, the amount of funding, the governmental purpose, including a
			 justification for issuing the award on a non-competitive basis. Such report
			 shall be transmitted to the Committees within 30 days after the end of the
			 quarter for which the report is submitted.
			519.None of the funds
			 appropriated or otherwise made available by this Act may be used to enter into
			 a contract in an amount greater than $5,000,000
			 or to award a grant in excess of such amount unless the prospective contractor
			 or grantee certifies in writing to the agency awarding the contract or grant
			 that, to the best of its knowledge and belief, the contractor or grantee has
			 filed all Federal tax returns required during the three years preceding the
			 certification, has not been convicted of a criminal offense under the Internal
			 Revenue Code of 1986, and has not, more than 90 days prior to certification,
			 been notified of any unpaid Federal tax assessment for which the liability
			 remains unsatisfied, unless the assessment is the subject of an installment
			 agreement or offer in compromise that has been approved by the Internal Revenue
			 Service and is not in default, or the assessment is the subject of a
			 non-frivolous administrative or judicial proceeding.
			520.None of the funds
			 appropriated in this Act shall be expended or obligated by the Commissioner of
			 Social Security, for purposes of administering Social Security benefit payments
			 under title II of the Social Security
			 Act, to process any claim for credit for a quarter of coverage based
			 on work performed under a social security account number that is not the
			 claimant's number and the performance of such work under such number has formed
			 the basis for a conviction of the claimant of a violation of section 208(a)(6)
			 or (7) of the Social Security
			 Act.
			521.None of the funds appropriated by this Act
			 may be used by the Commissioner of Social Security or the Social Security
			 Administration to pay the compensation of employees of the Social Security
			 Administration to administer Social Security benefit payments, under any
			 agreement between the United States and Mexico establlishing totalization
			 arrangements between the social security system established by title II of the
			 Social Security Act and the social security system of Mexico, which would not
			 otherwise be payble but for such agreement.
			522.None of the funds made available in this
			 Act may be used in contravention of title IV of the Personal Responsibility and
			 Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1611 et seq.).
			523.None of the funds contained in this Act may
			 be used to distribute any needle or syringe for the hypodermic injection of any
			 illegal drug in any location which is within 1,000 feet of a public or private
			 day care center, elementary school, vocational school, secondary school,
			 college, junior college, or university, or any public swimming pool, park,
			 playground, video arcade, or youth center, or an event sponsored by any such
			 entity.
			524.(a)None of the funds provided in this Act
			 under the heading National Institutes of Health—National Institute on
			 Drug Abuse shall be available for grant number 1R21DA026324–01A1
			 (Substance Use and HIV Risk among Thai Women).
				(b)None of the funds provided in this Act
			 under the heading National Institutes of Health—National Institute on
			 Alcohol Abuse and Alcoholism shall be available for grant number
			 1R01AA018090–01 (Venue-based HIV and alcohol use risk reduction among female
			 sex workers in China), or grant number 5R01AA016059–03 (Maximizing
			 Opportunity—HIV Prevention in Hospitalized Russian Drinkers).
				525.None of the funds made available in this
			 Act may be used to purchase light bulbs unless the light bulbs are
			 Energy Star qualified or have the Federal Energy
			 Management Program designation.
			526.None of the funds made available in this
			 Act may be used for first-class travel by the employees of agencies funded by
			 this Act in contravention of sections 301–10.124 of title 41, Code of Federal
			 Regulations.
			This Act may be cited as the
			 Departments of Labor, Health and Human
			 Services, and Education, and Related Agencies Appropriations Act,
			 2010.
			
	
		
			That the following sums are appropriated, out
			 of any money in the Treasury not otherwise appropriated, for the Departments of
			 Labor, Health and Human Services, and Education, and related agencies for the
			 fiscal year ending September 30, 2010, and for other purposes,
			 namely:
			I
			DEPARTMENT OF
		  LABOR
			Employment and training
		  administration
			Training and employment
		  services
			(including transfer of
		  funds)For necessary expenses
		  of the Workforce Investment Act of 1998 (WIA), the Denali
		  Commission Act of 1998, the Second Chance Act of 2007 and the Women in
		  Apprenticeship and Non-Traditional Occupations Act of 1992, including the
		  purchase and hire of passenger motor vehicles, the construction, alteration,
		  and repair of buildings and other facilities, and the purchase of real property
		  for training centers as authorized by the WIA;
		  $3,798,536,000, plus reimbursements, shall be
		  available. Of the amounts provided:
				(1)for grants to States for
			 adult employment and training activities, youth activities, and dislocated
			 worker employment and training activities,
			 $2,969,449,000 as follows:
					(A)$861,540,000
			 for adult employment and training activities, of which
			 $149,540,000 shall be available for the period
			 July 1, 2010, through June 30, 2011, and of which
			 $712,000,000 shall be available for the period
			 October 1, 2010 through June 30, 2011;
					(B)$924,069,000
			 for youth activities, which shall be available for the period April 1, 2010
			 through June 30, 2011; and
					(C)$1,183,840,000
			 for dislocated worker employment and training activities, of which
			 $321,731,000 shall be available for the period
			 July 1, 2010 through June 30, 2011, and of which
			 $862,109,000 shall be available for the period
			 October 1, 2010 through June 30, 2011:
					Provided, That
			 notwithstanding the transfer limitation under section 133(b)(4) of the WIA, up
			 to 30 percent of such funds may be transferred by a local board if approved by
			 the Governor: 
			 Provided further, That a local
			 board may award a contract to an institution of higher education or other
			 eligible training provider if the local board determines that it would
			 facilitate the training of multiple individuals in high-demand occupations, if
			 such contract does not limit customer choice;(2)for federally
			 administered programs, $472,538,000 as
			 follows:
					(A)$229,160,000
			 for the dislocated workers assistance national reserve, of which
			 $31,269,000 shall be available for the period
			 July 1, 2010 through June 30, 2011, and of which
			 $197,891,000 shall be available for the period
			 October 1, 2010 through June 30, 2011: Provided, That up to
			 $30,000,000 may be made available for a Career
			 Pathways Innovation Fund from funds reserved under section 132(a)(2)(A) of the
			 WIA and shall be used to carry out such Fund under section 171 of such Act,
			 except that the requirements of sections 171(b)(2)(B) and 171(c)(4)(D) of the
			 WIA shall not be applicable to funds used for the Career Pathways Innovation
			 Fund: Provided further, That funds provided to carry out
			 section 132(a)(2)(A) of the WIA may be used to provide assistance to a State
			 for State-wide or local use in order to address cases where there have been
			 worker dislocations across multiple sectors or across multiple local areas and
			 such workers remain dislocated; coordinate the State workforce development plan
			 with emerging economic development needs; and train such eligible dislocated
			 workers: Provided further, That funds provided to carry out
			 section 171(d) of the WIA may be used for demonstration projects that provide
			 assistance to new entrants in the workforce and incumbent workers;
					(B)$52,758,000
			 for Native American programs, which shall be available for the period July 1,
			 2010 through June 30, 2011;
					(C)$84,620,000
			 for migrant and seasonal farmworker programs under section 167 of the WIA,
			 including $78,310,000 for formula grants (of
			 which not less that 70 percent shall be for employment and training services),
			 $5,800,000 for migrant and seasonal housing (of
			 which not less than 70 percent shall be for permanent housing), and
			 $510,000 for other discretionary purposes, which
			 shall be available for the period July 1, 2010 through June 30, 2011:
			 Provided, That notwithstanding any other provision of law or
			 related regulation, the Department of Labor shall take no action limiting the
			 number or proportion of eligible participants receiving related assistance
			 services or discouraging grantees from providing such services;
					(D)$1,000,000
			 for carrying out the Women in Apprenticeship and Nontraditional Occupations
			 Act, which shall be available for the period July 1, 2010 through June 30,
			 2011; and
					(E)$105,000,000
			 for YouthBuild activities as described in section 173A of the WIA, which shall
			 be available for the period April 1, 2010 through June 30, 2011:
			 Provided, That for program year 2010 and each program year
			 thereafter, the YouthBuild program may serve an individual who has dropped out
			 of high school and re-enrolled in an alternative school, if that re-enrollment
			 is part of a sequential service strategy;
					(3)for national activities,
			 $356,549,000, as follows:
					(A)$79,071,000
			 for Pilots, Demonstrations, and Research, which shall be available for the
			 period April 1, 2010 through June 30, 2011, of which
			 $24,949,000 shall be used for the projects, and
			 in the amounts, specified under the heading Training and Employment
			 Services in the committee report of the Senate accompanying this Act: 
			 Provided, That funding provided
			 to carry out such projects shall not be subject to the requirements of sections
			 171(b)(2)(B) an 1717(c)(4)(D) of the WIA, the joint funding requirements of
			 sections 171(b)(2)(C) an 171(c)(4)(B) of the WIA, and of which not more than
			 $40,000,000 shall be for Transitional Jobs
			 projects, which shall not be subject to the requirements of section
			 171(b)(2)(B) or 171(c)(4)(D): 
			 Provided further, That up to 10
			 percent of the amount available for Transitional Jobs projects may be used for
			 evaluation of such projects or transferred to the Department of Health and
			 Human Services and/or the Department of Justice for support of Transitional
			 Jobs projects;
					(B)$40,000,000
			 for activities that prepare workers for careers in energy efficiency and
			 renewable energy as described in section 171(e)(1)(B) of the WIA, under the
			 authority of section 171 of the WIA, which shall be available for the period
			 July 1, 2010 through June 30, 2011, and which shall not be subject to the
			 requirements of section 171(b)(2)(B) or 171(c)(4)(D);
					(C)$115,000,000
			 for ex-offender activities, under the authority of section 171 of the WIA and
			 section 212 of the Second Chance Act of 2007, which shall be available for the
			 period April 1, 2010 through June 30, 2011, notwithstanding the requirements of
			 section 171(b)(2)(B) or 171(c)(4)(D);
					(D)$11,600,000
			 for Evaluation, which shall be available for the period July 1, 2010 through
			 June 30, 2011;
					(E)$95,000,000
			 for Career Pathways Innovation Fund, under the authority of section 171 of the
			 WIA, which shall be available for the period July 1, 2010 through June 30,
			 2011, and which shall not be subject to the requirements of section
			 171(b)(2)(B) or 171(c)(4)(D);
					(F)$12,500,000
			 for the Workforce Data Quality Initiative, under the authority of 171(c)(2) of
			 the WIA, which shall be available for the period July 1, 2010 through June 30,
			 2011, and which shall not be subject to the requirements of section
			 171(c)(4)(D); and
					(G)$3,378,000
			 for the Denali Commission, which shall be available for the period beginning on
			 July 1, 2010, and ending on June 30, 2011, to conduct job training of the local
			 workforce in locations in which Denali Commission projects will be
			 constructed.
					Community service employment for older
		  americansTo carry out title V
		  of the Older Americans Act of 1965,
		  $575,425,000, which shall be available for the
		  period July 1, 2010 through June 30, 2011: Provided, That
		  funds made available under this heading in this Act may, in accordance with
		  section 517(c) of the Older Americans Act of
		  1965, be recaptured and reobligated.
			Federal unemployment benefits and
		  allowancesFor payments during
		  fiscal year 2010 of trade adjustment benefit payments and allowances under part
		  I of subchapter B of chapter 2 of title II of the
		  Trade Act of 1974, and section 246 of
		  that Act; and for training, employment and case management services, allowances
		  for job search and relocation, and related State administrative expenses under
		  part II of subchapter B of chapter 2 of title II of the
		  Trade Act of 1974, including benefit payments,
		  allowances, training, and related State administration provided pursuant to
		  paragraphs (1) and (2) of section 1891(b) of the Trade and Globalization
		  Adjustment Assistance Act of 2009,
		  $1,818,400,000, together with such amounts as
		  may be necessary to be charged to the subsequent appropriation for payments for
		  any period subsequent to September 15, 2010.
			State unemployment insurance and
		  employment service operationsFor authorized administrative expenses,
		  $86,403,000, together with not to exceed
		  $3,977,403,000 which may be expended from the
		  Employment Security Administration Account in the Unemployment Trust Fund
		  (the Trust Fund), of which:
				(1)$3,195,645,000
			 from the Trust Fund is for grants to States for the administration of State
			 unemployment insurance laws as authorized under title III of the
			 Social Security Act (including
			 $10,000,000 to conduct in-person reemployment
			 and eligibility assessments and unemployment insurance improper payment
			 reviews), the administration of unemployment insurance for Federal employees
			 and for ex-service members as authorized under 5 U.S.C. 8501–8523, and the
			 administration of trade readjustment allowance reemployment trade adjustment
			 assistance, and alternative trade adjustment assistance under the
			 Trade Act of 1974 and under section
			 1891(b) of the Trade and Globalization Adjustment Assistance Act of 2009 and
			 shall be available for obligation by the States through December 31, 2010,
			 except that funds used for automation acquisitions shall be available for
			 obligation by the States through September 30, 2012, and funds used for
			 unemployment insurance workloads experienced by the States through September
			 30, 2010 shall be available for Federal obligation through December 31,
			 2010;
				(2)$11,310,000
			 from the Trust Fund is for national activities necessary to support the
			 administration of the Federal-State unemployment insurance system;
				(3)$680,893,000
			 from the Trust Fund, together with $22,683,000
			 from the General Fund of the Treasury, is for grants to States in accordance
			 with section 6 of the Wagner-Peyser Act, and shall be available for Federal
			 obligation for the period July 1, 2010 through June 30, 2011;
				(4)$21,119,000
			 from the Trust Fund is for national activities of the Employment Service,
			 including administration of the work opportunity tax credit under section 51 of
			 the Internal Revenue Code of 1986, and the provision of technical assistance
			 and staff training under the Wagner-Peyser Act, including not to exceed
			 $1,228,000 that may be used for amortization
			 payments to States which had independent retirement plans in their State
			 employment service agencies prior to 1980;
				(5)$68,436,000
			 from the Trust Fund is for the administration of foreign labor certifications
			 and related activities under the Immigration and
			 Nationality Act and related laws, of which
			 $53,307,000 shall be available for the Federal
			 administration of such activities, and
			 $15,129,000 shall be available for grants to
			 States for the administration of such activities; and
				(6)$63,720,000
			 from the General Fund is to provide workforce information, national electronic
			 tools, and one-stop system building under the Wagner-Peyser Act and section 171
			 (e)(2)(C) of the Workforce Investment Act of 1998 and shall be available for
			 Federal obligation for the period July 1, 2010 through June 30, 2011:
				Provided, That to the
			 extent that the Average Weekly Insured Unemployment (AWIU) for
			 fiscal year 2010 is projected by the Department of Labor to exceed 5,059,000,
			 an additional $28,600,000 from the Trust Fund
			 shall be available for obligation for every 100,000 increase in the AWIU level
			 (including a pro rata amount for any increment less than 100,000) to carry out
			 title III of the Social Security Act:
			 Provided further, That funds appropriated in this Act that are
			 allotted to a State to carry out activities under title III of the
			 Social Security Act may be used by
			 such State to assist other States in carrying out activities under such title
			 III if the other States include areas that have suffered a major disaster
			 declared by the President under the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act: Provided further, That the Secretary
			 of Labor may use funds appropriated for grants to States under title III of the
			 Social Security Act to make payments
			 on behalf of States for the use of the National Directory of New Hires under
			 section 453(j)(8) of such Act: Provided further, That funds
			 appropriated in this Act which are used to establish a national one-stop career
			 center system, or which are used to support the national activities of the
			 Federal-State unemployment insurance or immigration programs, may be obligated
			 in contracts, grants, or agreements with non-State entities: Provided
			 further, That funds appropriated under this Act for activities
			 authorized under title III of the Social Security
			 Act and the Wagner-Peyser Act may be used by States to fund
			 integrated Unemployment Insurance and Employment Service automation efforts,
			 notwithstanding cost allocation principles prescribed under the Office of
			 Management and Budget Circular A–87: Provided further, That
			 the Secretary, at the request of a State participating in a consortium with
			 other States, may reallot funds allotted to such State under title III of the
			 Social Security Act to other States
			 participating in the consortium in order to carry out activities that benefit
			 the administration of the unemployment compensation law of the State making the
			 request.In
		  addition, $50,000,000 from the Employment
		  Security Administration Account of the Unemployment Trust Fund shall be
		  available to conduct in-person reemployment and eligibility assessments and
		  unemployment insurance improper payment reviews.
			Advances to the unemployment trust fund
		  and other fundsFor repayable
		  advances to the Unemployment Trust Fund as authorized by sections 905(d) and
		  1203 of the Social Security Act, and
		  to the Black Lung Disability Trust Fund as authorized by section 9501(c)(1) of
		  the Internal Revenue Code of 1986; and for nonrepayable advances to the
		  Unemployment Trust Fund as authorized by 5 U.S.C. 8509, and to the
		  Federal Unemployment Benefits and Allowances account, such sums
		  as may be necessary.
			Program administrationFor expenses of administering employment and
		  training programs, $98,766,000, together with
		  not to exceed $50,140,000, which may be expended
		  from the Employment Security Administration Account in the Unemployment Trust
		  Fund.
			Employee benefits security
		  administration
			Salaries and expensesFor necessary expenses for the Employee
		  Benefits Security Administration,
		  $155,662,000.
			Pension benefit guaranty
		  corporation
			Pension benefit guaranty corporation
		  fundThe Pension Benefit
		  Guaranty Corporation (Corporation) is authorized to make such
		  expenditures, including financial assistance authorized by subtitle E of title
		  IV of the Employee Retirement Income Security
		  Act of 1974, within limits of funds and borrowing authority
		  available to the Corporation, and in accord with law, and to make such
		  contracts and commitments without regard to fiscal year limitations as provided
		  by 31 U.S.C. 9104 as may be necessary in carrying out the program, including
		  associated administrative expenses, through September 30, 2010, for the
		  Corporation: Provided, That none of the funds available to the
		  Corporation for fiscal year 2010 shall be available for obligations for
		  administrative expenses in excess of
		  $464,067,000: Provided further,
		  That to the extent that the number of new plan participants in plans terminated
		  by the Corporation exceeds 100,000 in fiscal year 2010, an amount not to exceed
		  an additional $9,200,000 shall be available
		  through September 30, 2011 for obligation for administrative expenses for every
		  20,000 additional terminated participants: Provided further,
		  That an additional $50,000 shall be made
		  available through September 30, 2011 for obligation for investment management
		  fees for every $25,000,000 in assets received by
		  the Corporation as a result of new plan terminations or asset growth, after
		  approval by the Office of Management and Budget and notification of the
		  Committees on Appropriations of the House of Representatives and the Senate:
		  Provided further, That obligations in excess of the amounts
		  provided in this paragraph may be incurred for unforeseen and extraordinary
		  pretermination expenses after approval by the Office of Management and Budget
		  and notification of the Committees on Appropriations of the House of
		  Representatives and the Senate.
			Employment standards
		  administration
			Salaries and
		  expenses
			(including rescission)For necessary expenses for the Employment
		  Standards Administration, including reimbursement to State, Federal, and local
		  agencies and their employees for inspection services rendered,
		  $496,832,000, together with
		  $2,124,000 which may be expended from the
		  Special Fund in accordance with sections 39(c), 44(d), and 44(j) of the
		  Longshore and Harbor Workers' Compensation Act: Provided, That
		  the Secretary of Labor is authorized to establish and, in accordance with 31
		  U.S.C 3302, collect and deposit in the Treasury fees for processing
		  applications and issuing certificates under sections 11(d) and 14 of the Fair
		  Labor Standards Act of 1938 and for processing applications and issuing
		  registrations under title I of the Migrant and Seasonal Agricultural Worker
		  Protection Act.Of the
		  unobligated funds collected pursuant to section 286(v) of the
		  Immigration and Nationality Act,
		  $65,000,000 are rescinded as of September 1,
		  2010.
			Special
		  benefits
			(including transfer of
		  funds)For the payment of
		  compensation, benefits, and expenses (except administrative expenses) accruing
		  during the current or any prior fiscal year authorized by 5 U.S.C. 81;
		  continuation of benefits as provided for under the heading Civilian War
		  Benefits in the Federal Security Agency Appropriation Act, 1947; the
		  Employees' Compensation Commission Appropriation Act, 1944; sections 4(c) and
		  5(f) of the War Claims Act of 1948; and 50 percent of the additional
		  compensation and benefits required by section 10(h) of the Longshore and Harbor
		  Workers' Compensation Act, $187,000,000,
		  together with such amounts as may be necessary to be charged to the subsequent
		  year appropriation for the payment of compensation and other benefits for any
		  period subsequent to August 15 of the current year: Provided,
		  That amounts appropriated may be used under 5 U.S.C. 8104, by the Secretary of
		  Labor to reimburse an employer, who is not the employer at the time of injury,
		  for portions of the salary of a reemployed, disabled beneficiary:
		  Provided further, That balances of reimbursements unobligated
		  on September 30, 2009, shall remain available until expended for the payment of
		  compensation, benefits, and expenses: Provided further, That
		  in addition there shall be transferred to this appropriation from the Postal
		  Service and from any other corporation or instrumentality required under 5
		  U.S.C. 8147(c) to pay an amount for its fair share of the cost of
		  administration, such sums as the Secretary determines to be the cost of
		  administration for employees of such fair share entities through September 30,
		  2010: Provided further, That of those funds transferred to
		  this account from the fair share entities to pay the cost of administration of
		  the Federal Employees' Compensation Act,
		  $58,120,000 shall be made available to the
		  Secretary as follows:
				(1)For enhancement and
			 maintenance of automated data processing systems and telecommunications
			 systems, $19,968,000;
				(2)For automated workload
			 processing operations, including document imaging, centralized mail intake, and
			 medical bill processing, $23,323,000;
				(3)For periodic roll
			 management and medical review, $14,829,000;
			 and
				(4)The remaining funds shall
			 be paid into the Treasury as miscellaneous receipts:
				Provided further, That
			 the Secretary may require that any person filing a notice of injury or a claim
			 for benefits under 5 U.S.C. 81, or the Longshore and Harbor Workers'
			 Compensation Act, provide as part of such notice and claim, such identifying
			 information (including Social Security account number) as such regulations may
			 prescribe.Special benefits for disabled coal
		  minersFor carrying out title
		  IV of the Federal Mine Safety and Health Act of 1977, as amended by Public Law
		  107–275, $169,180,000, to remain available until
		  expended.For making after July
		  31 of the current fiscal year, benefit payments to individuals under title IV
		  of such Act, for costs incurred in the current fiscal year, such amounts as may
		  be necessary.For making benefit
		  payments under title IV for the first quarter of fiscal year 2011,
		  $45,000,000, to remain available until
		  expended.
			Administrative expenses, energy
		  employees occupational illness compensation fundFor necessary expenses to administer the
		  Energy Employees Occupational Illness Compensation Program Act,
		  $51,197,000, to remain available until expended:
		  Provided, That the Secretary of Labor may require that any
		  person filing a claim for benefits under the Act provide as part of such claim,
		  such identifying information (including Social Security account number) as may
		  be prescribed.
			Black lung disability trust
		  fund
			(including transfer of
		  funds)In fiscal year 2010,
		  such sums as may be necessary from the Black Lung Disability Trust Fund
		  (Fund), to remain available until expended, for payment of all
		  benefits authorized by section 9501(d)(1), (2), (4), and (7) of the Internal
		  Revenue Code of 1986; and interest on advances, as authorized by section
		  9501(c)(2) of that Act. In addition, the following amounts may be expended from
		  the Fund for fiscal year 2010 for expenses of operation and administration of
		  the Black Lung Benefits program, as authorized by section 9501(d)(5): not to
		  exceed $32,720,000 for transfer to the
		  Employment Standards Administration Salaries and Expenses; not
		  to exceed $25,091,000 for transfer to
		  Departmental Management, Salaries and Expenses; not to exceed
		  $327,000 for transfer to Departmental
		  Management, Office of Inspector General; and not to exceed
		  $356,000 for payments into miscellaneous
		  receipts for the expenses of the Department of the
		  Treasury.
			Occupational safety and health
		  administration
			Salaries and expensesFor necessary expenses for the Occupational
		  Safety and Health Administration, $561,620,000,
		  including not to exceed $105,393,000 which shall
		  be the maximum amount available for grants to States under section 23(g) of the
		  Occupational Safety and Health Act (Act), which grants may be up
		  to 55 percent of the costs of State occupational safety and health programs
		  required to be incurred under plans approved by the Secretary of Labor under
		  section 18 of the Act; and, in addition, notwithstanding 31 U.S.C. 3302, the
		  Occupational Safety and Health Administration may retain up to
		  $200,000 per fiscal year of training institute
		  course tuition fees, otherwise authorized by law to be collected, and may
		  utilize such sums for occupational safety and health training and education:
		  Provided, That, notwithstanding 31 U.S.C. 3302, the Secretary
		  is authorized, during the fiscal year ending September 30, 2010, to collect and
		  retain fees for services provided to Nationally Recognized Testing
		  Laboratories, and may utilize such sums, in accordance with the provisions of
		  29 U.S.C. 9a, to administer national and international laboratory recognition
		  programs that ensure the safety of equipment and products used by workers in
		  the workplace: Provided further, That none of the funds
		  appropriated under this paragraph shall be obligated or expended to prescribe,
		  issue, administer, or enforce any standard, rule, regulation, or order under
		  the Act which is applicable to any person who is engaged in a farming operation
		  which does not maintain a temporary labor camp and employs 10 or fewer
		  employees: Provided further, That no funds appropriated under
		  this paragraph shall be obligated or expended to administer or enforce any
		  standard, rule, regulation, or order under the Act with respect to any employer
		  of 10 or fewer employees who is included within a category having a Days Away,
		  Restricted, or Transferred (DART) occupational injury and illness rate, at the
		  most precise industrial classification code for which such data are published,
		  less than the national average rate as such rates are most recently published
		  by the Secretary, acting through the Bureau of Labor Statistics, in accordance
		  with section 24 of the Act, except—
				(1)to provide, as authorized
			 by the Act, consultation, technical assistance, educational and training
			 services, and to conduct surveys and studies;
				(2)to conduct an inspection
			 or investigation in response to an employee complaint, to issue a citation for
			 violations found during such inspection, and to assess a penalty for violations
			 which are not corrected within a reasonable abatement period and for any
			 willful violations found;
				(3)to take any action
			 authorized by the Act with respect to imminent dangers;
				(4)to take any action
			 authorized by the Act with respect to health hazards;
				(5)to take any action
			 authorized by the Act with respect to a report of an employment accident which
			 is fatal to one or more employees or which results in hospitalization of two or
			 more employees, and to take any action pursuant to such investigation
			 authorized by the Act; and
				(6)to take any action
			 authorized by the Act with respect to complaints of discrimination against
			 employees for exercising rights under the Act:
				Provided further, That
			 the foregoing proviso shall not apply to any person who is engaged in a farming
			 operation which does not maintain a temporary labor camp and employs 10 or
			 fewer employees: Provided further, That
			 $11,000,000 shall be available for Susan Harwood
			 training grants.Mine safety and health
		  administration
			Salaries and expensesFor necessary expenses for the Mine Safety
		  and Health Administration, $357,143,000,
		  including purchase and bestowal of certificates and trophies in connection with
		  mine rescue and first-aid work, and the hire of passenger motor vehicles,
		  including up to $2,000,000 for mine rescue and
		  recovery activities, and $1,450,000 to continue
		  the project with the United Mine Workers of America, for classroom and
		  simulated rescue training for mine rescue teams; in addition, not to exceed
		  $750,000 may be collected by the National Mine
		  Health and Safety Academy for room, board, tuition, and the sale of training
		  materials, otherwise authorized by law to be collected, to be available for
		  mine safety and health education and training activities, notwithstanding 31
		  U.S.C. 3302; and, in addition, the Mine Safety and Health Administration may
		  retain up to $1,000,000 from fees collected for
		  the approval and certification of equipment, materials, and explosives for use
		  in mines, and may utilize such sums for such activities; the Secretary of Labor
		  is authorized to accept lands, buildings, equipment, and other contributions
		  from public and private sources and to prosecute projects in cooperation with
		  other agencies, Federal, State, or private; the Mine Safety and Health
		  Administration is authorized to promote health and safety education and
		  training in the mining community through cooperative programs with States,
		  industry, and safety associations; the Secretary is authorized to recognize the
		  Joseph A. Holmes Safety Association as a principal safety association and,
		  notwithstanding any other provision of law, may provide funds and, with or
		  without reimbursement, personnel, including service of Mine Safety and Health
		  Administration officials as officers in local chapters or in the national
		  organization; and any funds available to the Department of Labor may be used,
		  with the approval of the Secretary, to provide for the costs of mine rescue and
		  survival operations in the event of a major
		  disaster.
			Bureau of labor
		  statistics
			Salaries and expensesFor necessary expenses for the Bureau of
		  Labor Statistics, including advances or reimbursements to State, Federal, and
		  local agencies and their employees for services rendered,
		  $533,007,000, together with not to exceed
		  $78,264,000, which may be expended from the
		  Employment Security Administration Account in the Unemployment Trust Fund, of
		  which $1,500,000 may be used to fund the mass
		  layoff statistics program under section 15 of the Wagner-Peyser
		  Act.
			Office of disability employment
		  policy
			Salaries and expensesFor necessary expenses for the Office of
		  Disability Employment Policy to provide leadership, develop policy and
		  initiatives, and award grants furthering the objective of eliminating barriers
		  to the training and employment of people with disabilities,
		  $39,031,000.
			Departmental
		  management
			Salaries and
		  expenses
			(Including transfer of
		  funds)For necessary expenses
		  for Departmental Management, including the hire of three sedans, and including
		  the management or operation, through contracts, grants or other arrangements of
		  Departmental activities conducted by or through the Bureau of International
		  Labor Affairs, including bilateral and multilateral technical assistance,
		  microcredit programs and other international labor activities,
		  $356,827,000, of which
		  $93,919,000 is for the Bureau of International
		  Labor Affairs, including $40,000,000 for the
		  United States' contribution to the International Labour Organization's
		  International Program on the Elimination of Child Labor, and of which
		  $21,392,000 is for the acquisition of
		  Departmental information technology, architecture, infrastructure, equipment,
		  software and related needs, which will be allocated by the Department's Chief
		  Information Officer in accordance with the Department's capital investment
		  management process to assure a sound investment strategy, and of which
		  $5,000,000 is for program evaluation, which may
		  be transferred to any other appropriate account in the Department for such
		  purpose; together with not to exceed $327,000,
		  which may be expended from the Employment Security Administration Account in
		  the Unemployment Trust Fund.
			Office of job corpsTo carry out subtitle C of title I of the
		  Workforce Investment Act of 1998, including Federal administrative expenses,
		  the purchase and hire of passenger motor vehicles, the construction, alteration
		  and repairs of buildings and other facilities, and the purchase of real
		  property for training centers as authorized by the Workforce Investment Act;
		  $1,711,089,000, plus reimbursements, as
		  follows:
				(1)$1,571,899,000
			 for Job Corps Operations, of which $980,899,000
			 shall be available for obligation for the period July 1, 2010 through June 30,
			 2011, and of which $591,000,000 shall be
			 available for obligation for the period October 1, 2010 through June 30,
			 2011;
				(2)$110,000,000
			 for construction, rehabilitation and acquisition of Job Corps Centers, of which
			 $10,000,000 shall be available for the period
			 July 1, 2010 through June 30, 2013 and
			 $100,000,000 shall be available for the period
			 October 1, 2010 through June 30, 2013; and
				(3)$29,190,000
			 for necessary expenses of the Office of Job Corps shall be available for
			 obligation for the period October 1, 2009 through September 30, 2010:
				Provided, That the
			 Office of Job Corps shall have contracting authority: Provided
			 further, That no funds from any other appropriation shall be used to
			 provide meal services at or for Job Corps centers.Veterans employment and
		  trainingNot to exceed
		  $210,156,000 may be derived from the Employment
		  Security Administration Account in the Unemployment Trust Fund to carry out the
		  provisions of 38 U.S.C. 4100–4113, 4211–4215, and 4321–4327, and Public Law
		  103–353, and which shall be available for obligation by the States through
		  December 31, 2010, of which $2,449,000 is for
		  the National Veterans' Employment and Training Services
		  Institute.
			In
		  addition, to carry out Department of Labor programs under section 5(a)(1) of
		  the Homeless Veterans Comprehensive Assistance Act of 2001 and the Veterans
		  Workforce Investment Programs under section 168 of the Workforce Investment
		  Act, $44,971,000, of which
		  $9,641,000 shall be available for obligation for
		  the period July 1, 2010 through June 30, 2011.
			Office of inspector
		  generalFor salaries and
		  expenses of the Office of Inspector General in carrying out the provisions of
		  the Inspector General Act of 1978, $78,093,000,
		  together with not to exceed $5,921,000, which
		  may be expended from the Employment Security Administration Account in the
		  Unemployment Trust Fund.
			General
		  provisions
			101.None of the funds
			 appropriated in this Act for the Job Corps shall be used to pay the salary of
			 an individual, either as direct costs or any proration as an indirect cost, at
			 a rate in excess of Executive Level I.
				(transfer of
		  funds)
				102.Not to exceed 1 percent
			 of any discretionary funds (pursuant to the Balanced Budget and Emergency
			 Deficit Control Act of 1985) which are appropriated for the current fiscal year
			 for the Department of Labor in this Act may be transferred between a program,
			 project, or activity, but no such program, project, or activity shall be
			 increased by more than 3 percent by any such transfer:
			 Provided, That the transfer authority granted by this section
			 shall be available only to meet emergency needs and shall not be used to create
			 any new program or to fund any project or activity for which no funds are
			 provided in this Act: Provided further, That the Committees on
			 Appropriations of the House of Representatives and the Senate are notified at
			 least 15 days in advance of any transfer.
			103.In accordance with
			 Executive Order No. 13126, none of the funds appropriated or otherwise made
			 available pursuant to this Act shall be obligated or expended for the
			 procurement of goods mined, produced, manufactured, or harvested or services
			 rendered, whole or in part, by forced or indentured child labor in industries
			 and host countries already identified by the United States Department of Labor
			 prior to enactment of this Act.
			104.None of the funds made
			 available to the Department of Labor for grants under section 414(c) of the
			 American Competitiveness and Workforce Improvement Act of 1998 may be used for
			 any purpose other than training in the occupations and industries for which
			 employers are using H–1B visas to hire foreign workers, and the related
			 activities necessary to support such training: Provided, That
			 the preceding limitation shall not apply to multi-year grants awarded prior to
			 June 30, 2007.
			105.None of the funds
			 available in this Act or available to the Secretary of Labor from other sources
			 for grants under the Career Pathways Innovation Fund and grants authorized
			 under section 414(c) of the American Competitiveness and Workforce Improvement
			 Act of 1998 shall be obligated for a grant awarded on a non-competitive
			 basis.
			106.The Secretary of Labor
			 shall take no action to amend, through regulatory or administration action, the
			 definition established in section 667.220 of title 20 of the Code of Federal
			 Regulations for functions and activities under title I of the Workforce
			 Investment Act of 1998, or to modify, through regulatory or administrative
			 action, the procedure for redesignation of local areas as specified in subtitle
			 B of title I of that Act (including applying the standards specified in section
			 116(a)(3)(B) of that Act, but notwithstanding the time limits specified in
			 section 116(a)(3)(B) of that Act), until such time as legislation reauthorizing
			 the Act is enacted. Nothing in the preceding sentence shall permit or require
			 the Secretary to withdraw approval for such redesignation from a State that
			 received the approval not later than October 12, 2005, or to revise action
			 taken or modify the redesignation procedure being used by the Secretary in
			 order to complete such redesignation for a State that initiated the process of
			 such redesignation by submitting any request for such redesignation not later
			 than October 26, 2005.
			107.None of the funds
			 appropriated in this Act under the heading Employment and Training
			 Administration shall be used by a recipient or subrecipient of such
			 funds to pay the salary and bonuses of an individual, either as direct costs or
			 indirect costs, at a rate in excess of Executive Level II. This limitation
			 shall not apply to vendors providing goods and services as defined in Office of
			 Management and Budget Circular A–133. Where States are recipients of such
			 funds, States may establish a lower limit for salaries and bonuses of those
			 receiving salaries and bonuses from subrecipients of such funds, taking into
			 account factors including the relative cost-of-living in the State, the
			 compensation levels for comparable State or local government employees, and the
			 size of the organizations that administer Federal programs involved including
			 Employment and Training Administration programs.
				(including transfer of
		  funds)
				108.The Secretary of Labor shall submit to the
			 Committees on Appropriations of the House of Representatives and the Senate a
			 plan for the transfer of the administration of the Job Corps program authorized
			 under title I–C of the Workforce Investment Act of 1998 from the Office of the
			 Secretary to the Employment and Training Administration. As of the date that is
			 15 days after the date of submission of such plan, the Secretary may transfer
			 the administration and appropriated funds of the program from the Office of the
			 Secretary and the provisions of section 102 of Public Law 109–149 shall no
			 longer be applicable.
				This title may be cited as the
			 Department of Labor Appropriations
			 Act, 2010.
				II
			DEPARTMENT OF HEALTH AND HUMAN
		  SERVICES
			Health resources and services
		  administration
			Health resources and
		  servicesFor carrying out
		  titles II, III, IV, VII, VIII, X, XI, XII, XIX, and XXVI of the
		  Public Health Service Act (PHS
		  Act), section 427(a) of the Federal Coal Mine Health and Safety Act,
		  title V and sections 711, 1128E, and 1820 of the Social Security Act, the Health Care Quality
		  Improvement Act of 1986, the Native Hawaiian Health Care Act of 1988, the
		  Cardiac Arrest Survival Act of 2000, section 712 of the American Jobs Creation
		  Act of 2004, and the Stem Cell Therapeutic and Research Act of 2005,
		  $7,238,799,000, of which
		  $39,200,000 from general revenues,
		  notwithstanding section 1820(j) of the Social
		  Security Act, shall be available for carrying out the Medicare rural
		  hospital flexibility grants program under such section:
		  Provided, That of the funds made available under this heading,
		  $2,000,000 shall be to carry out section
		  1820(g)(6) of the Social Security Act: 
		  Provided further, That amounts
		  provided for such grants shall be available for the purchase and implementation
		  of telehealth services, including pilots and demonstrations on the use of
		  electronic health record to coordinate rural veterans care between rural
		  providers and the Department of Veterans Affairs through the use of the
		  VISTA-Electronic Health Record: 
		  Provided further, That of the funds
		  made available under this heading, $129,000
		  shall be available until expended for facilities renovations at the Gillis W.
		  Long Hansen's Disease Center: Provided further, That in
		  addition to fees authorized by section 427(b) of the Health Care Quality
		  Improvement Act of 1986, fees shall be collected for the full disclosure of
		  information under the Act sufficient to recover the full costs of operating the
		  National Practitioner Data Bank, and shall remain available until expended to
		  carry out that Act: Provided further, That fees collected for
		  the full disclosure of information under the Health Care Fraud and Abuse
		  Data Collection Program, authorized by section 1128E(d)(2) of the
		  Social Security Act, shall be
		  sufficient to recover the full costs of operating the program, and shall remain
		  available until expended to carry out that Act: Provided
		  further, That no more than $40,000 is
		  available until expended for carrying out the provisions of section 224(o) of
		  the PHS Act including associated administrative expenses and relevant
		  evaluations: Provided further, That no more than
		  $44,055,000 is available until expended for
		  carrying out the provisions of Public Law 104–73 and for expenses incurred by
		  the Department of Health and Human Services pertaining to administrative claims
		  made under such law: Provided further, That of the funds made
		  available under this heading, $317,491,000 shall
		  be for the program under title X of the PHS Act to provide for voluntary family
		  planning projects: Provided further, That amounts provided to
		  said projects under such title shall not be expended for abortions, that all
		  pregnancy counseling shall be nondirective, and that such amounts shall not be
		  expended for any activity (including the publication or distribution of
		  literature) that in any way tends to promote public support or opposition to
		  any legislative proposal or candidate for public office: Provided
		  further, That of the funds available under this heading,
		  $1,916,873,000 shall remain available to the
		  Secretary of Health and Human Services through September 30, 2012, for parts A
		  and B of title XXVI of the PHS Act: Provided further, That
		  $835,000,000 shall be for State AIDS Drug
		  Assistance Programs authorized by section 2616 of the PHS Act: Provided
		  further, That in addition to amounts provided herein,
		  $25,000,000 shall be available from amounts
		  available under section 241 of the PHS Act to carry out parts A, B, C, and D of
		  title XXVI of the PHS Act to fund section 2691 Special Projects of National
		  Significance: 
		  Provided further, That
		  notwithstanding section 703 of Public Law 109–415, title XXVI of the PHS Act
		  shall continue in effect until October 1, 2010, unless prior to that date,
		  authorization is enacted into law otherwise extending this authority:
		  Provided further, That notwithstanding section 502(a)(1) and
		  502(b)(1) of the Social Security Act,
		  not to exceed $92,551,000 is available for
		  carrying out special projects of regional and national significance pursuant to
		  section 501(a)(2) of such Act and $10,400,000 is
		  available for projects described in paragraphs (A) through (F) of section
		  501(a)(3) of such Act: Provided further, That notwithstanding
		  section 747(e)(2) of the PHS Act, not less than
		  $29,025,000 shall be for family medicine
		  programs, not less than $7,575,000 shall be for
		  general dentistry programs, and not less than
		  $7,575,000 shall be for pediatric dentistry
		  programs including faculty loan repayments for service as a full-time faculty
		  member in dentistry: 
		  Provided further, That dentistry
		  faculty loan repayments shall be made using the same terms and conditions as
		  the Nursing Faculty Loan Repayment program authorized under section 738 of the
		  PHS Act: Provided further, That of the funds provided,
		  $10,000,000 shall be provided to the Denali
		  Commission as a direct lump payment pursuant to Public Law 106–113:
		  Provided further, That of the funds provided,
		  $40,000,000 shall be provided for the Delta
		  Health Initiative as authorized in section 219 of division G of Public Law
		  110–161 and associated administrative expenses: Provided
		  further, That funds provided under section 846 and subpart 3 of part D
		  of title III of the PHS Act may be used to make prior year adjustments to
		  awards made under these sections: Provided further, That of
		  the amount appropriated in this paragraph,
		  $157,092,000 shall be used for the projects
		  financing the construction and renovation (including equipment) of health care
		  and other facilities and for other health-related activities, and in the
		  amounts, specified under the heading Health Resources and
		  Services in the committee report of the Senate accompanying this Act,
		  and of which up to one percent of the amount for each project may be used for
		  related agency administrative expenses: Provided further, That
		  notwithstanding section 338J(k) of the PHS Act,
		  $10,450,000 is available for State Offices of
		  Rural Health: Provided further, That of the funds provided,
		  $15,000,000 is available for the Small Rural
		  Hospital Improvement Grant Program for quality improvement and adoption of
		  health information technology: 
		  Provided further, That
		  $75,000,000 is for the State Health Access
		  Grants program to expand access to affordable health care coverage for the
		  uninsured populations in such States.
			Health education assistance loans
		  program accountSuch sums as
		  may be necessary to carry out the purpose of the program, as authorized by
		  title VII of the Public Health Service
		  Act (PHS Act). For administrative expenses to carry
		  out the guaranteed loan program, including section 709 of the PHS Act,
		  $2,847,000.
			Vaccine injury compensation program
		  trust fundFor payments from
		  the Vaccine Injury Compensation Program Trust Fund (Trust Fund),
		  such sums as may be necessary for claims associated with vaccine-related injury
		  or death with respect to vaccines administered after September 30, 1988,
		  pursuant to subtitle 2 of title XXI of the Public Health Service Act, to remain available
		  until expended: Provided, That for necessary administrative
		  expenses, not to exceed $6,502,000 shall be
		  available from the Trust Fund to the Secretary of Health and Human
		  Services.
			Covered Countermeasure Process
		  FundFor carrying out section
		  319F–4 of the Public Health Service Act,
		  $5,000,000, to remain available until expended: 
		  Provided, That amounts appropriated
		  to this account shall also be available for related administrative expenses and
		  costs under the Smallpox Emergency Personal Protection Act of
		  2003.
			Centers for disease control and
		  prevention
			Disease control, research, and
		  trainingTo carry out titles
		  II, III, VII, XI, XV, XVII, XIX, XXI, and XXVI of the
		  Public Health Service Act (PHS
		  Act), sections 101, 102, 103, 201, 202, 203, 301, 501, and 514 of the
		  Federal Mine Safety and Health Act of 1977, section 13 of the Mine Improvement
		  and New Emergency Response Act of 2006, sections 20, 21, and 22 of the
		  Occupational Safety and Health Act of 1970, title IV of the
		  Immigration and Nationality Act,
		  section 501 of the Refugee Education Assistance Act of 1980, and for expenses
		  necessary to support activities related to countering potential biological,
		  nuclear, radiological, and chemical threats to civilian populations; including
		  purchase and insurance of official motor vehicles in foreign countries; and
		  purchase, hire, maintenance, and operation of aircraft,
		  $6,733,377,000, of which
		  $108,300,000 shall remain available until
		  expended for acquisition of real property, equipment, construction and
		  renovation of facilities; of which $595,749,000
		  shall remain available until expended for the Strategic National Stockpile
		  under section 319F–2 of the PHS Act; of which
		  $9,115,000 shall be used for the projects, and
		  in the amounts, specified under the heading Disease Control, Research,
		  and Training in the committee report of the Senate accompanying this
		  Act; of which $118,979,000 for international
		  HIV/AIDS shall remain available through September 30, 2011; and of which
		  $70,723,000 shall be available until expended to
		  provide screening and treatment for first response emergency services
		  personnel, residents, students, and others related to the September 11, 2001
		  terrorist attacks on the World Trade Center: Provided, That in
		  addition, such sums as may be derived from authorized user fees, which shall be
		  credited to this account: 
		  Provided further, That with respect
		  to the previous proviso, authorized user fees from the Vessel Sanitation
		  Program shall be available until September 30, 2011: Provided
		  further, That in addition to amounts provided herein, the following
		  amounts shall be available from amounts available under section 241 of the PHS
		  Act: (1) $8,905,000 to carry out the National
		  Immunization Surveys; and (2) $31,170,000 to
		  carry out Public Health Research: Provided further, That none
		  of the funds made available for injury prevention and control at the Centers
		  for Disease Control and Prevention may be used, in whole or in part, to
		  advocate or promote gun control: Provided further, That of the
		  funds made available under this heading, up to
		  $1,000 per eligible employee of the Centers for
		  Disease Control and Prevention shall be made available until expended for
		  Individual Learning Accounts: Provided further, That the
		  Director may redirect the total amount made available under authority of Public
		  Law 101–502, section 3, dated November 3, 1990, to activities the Director may
		  so designate: Provided further, That the Committees on
		  Appropriations of the House of Representatives and the Senate are to be
		  notified promptly of any such redirection: Provided further,
		  That not to exceed $21,000,000 may be available
		  for making grants under section 1509 of the PHS Act to not less than 21 States,
		  tribes, or tribal organizations: Provided further, That
		  notwithstanding any other provision of law, the Centers for Disease Control and
		  Prevention shall award a single contract or related contracts for development
		  and construction of the next building or facility designated in the Buildings
		  and Facilities Master Plan that collectively include the full scope of the
		  project: Provided further, That the solicitation and contract
		  shall contain the clause availability of funds found at 48 CFR
		  52.232–18: Provided further, That of the funds appropriated,
		  $10,000 shall be for official reception and
		  representation expenses when specifically approved by the Director of the
		  Centers for Disease Control and Prevention: Provided further,
		  That employees of the Centers for Disease Control and Prevention or the Public
		  Health Service, both civilian and Commissioned Officers, detailed to States,
		  municipalities, or other organizations under authority of section 214 of the
		  PHS Act, or in overseas assignments, shall be treated as non-Federal employees
		  for reporting purposes only and shall not be included within any personnel
		  ceiling applicable to the Agency, Service, or the Department of Health and
		  Human Services during the period of detail or assignment: Provided
		  further, That out of funds made available under this heading for
		  domestic HIV/AIDS testing, up to $15,000,000
		  shall be for States newly eligible in fiscal year 2010 under section 2625 of
		  the PHS Act as of December 31, 2009 and shall be distributed by May 31, 2010
		  based on standard criteria relating to a State's epidemiological profile, and
		  of which not more than $1,000,000 may be made
		  available to any one State, and amounts that have not been obligated by May 31,
		  2010 shall be made available to States and local public health departments for
		  HIV testing activities.In
		  addition, for necessary expenses to administer the Energy Employees
		  Occupational Illness Compensation Program Act,
		  $55,358,000, to remain available until expended,
		  of which $4,500,000 shall be for use by or in
		  support of the Advisory Board on Radiation and Worker Health (the
		  Board) to carry out its statutory responsibilities, including obtaining
		  audits, technical assistance, and other support from the Board's audit
		  contractor with regard to radiation dose estimation and reconstruction efforts,
		  site profiles, procedures, and review of Special Exposure Cohort petitions and
		  evaluation reports: Provided, That this amount shall be
		  available consistent with the provision regarding administrative expenses in
		  section 151(b) of division B, title I of Public Law
		  106–554.
			National institutes of
		  health
			National cancer instituteFor carrying out section 301 and title IV of
		  the Public Health Service Act with
		  respect to cancer, $5,054,099,000, of which up
		  to $8,000,000 may be used for facilities repairs
		  and improvements at the National Cancer Institute-Frederick Federally Funded
		  Research and Development Center in Frederick,
		  Maryland.
			National heart, lung, and blood
		  instituteFor carrying out
		  section 301 and title IV of the Public Health
		  Service Act with respect to cardiovascular, lung, and blood
		  diseases, and blood and blood products,
		  $3,066,827,000.
			National institute of dental and
		  craniofacial researchFor
		  carrying out section 301 and title IV of the Public Health Service Act with respect to
		  dental disease,
		  $409,241,000.
			National institute of diabetes and
		  digestive and kidney diseasesFor carrying out section 301 and title IV of
		  the Public Health Service Act with
		  respect to diabetes and digestive and kidney disease,
		  $1,790,518,000.
			National institute of neurological
		  disorders and strokeFor
		  carrying out section 301 and title IV of the Public Health Service Act with respect to
		  neurological disorders and stroke,
		  $1,620,494,000.
			National institute of allergy and
		  infectious diseases
			(including transfer of
		  funds)For carrying out
		  section 301 and title IV of the Public Health
		  Service Act with respect to allergy and infectious diseases,
		  $4,777,457,000: Provided, That
		  $300,000,000 may be made available to
		  International Assistance Programs Global Fund to Fight HIV/AIDS,
		  Malaria, and Tuberculosis, to remain available until
		  expended.
			National institute of general medical
		  sciencesFor carrying out
		  section 301 and title IV of the Public Health
		  Service Act with respect to general medical sciences,
		  $2,031,886,000.
			Eunice kennedy shriver national
		  institute of child health and human developmentFor carrying out section 301 and title IV of
		  the Public Health Service Act with
		  respect to child health and human development,
		  $1,316,822,000.
			National eye instituteFor carrying out section 301 and title IV of
		  the Public Health Service Act with
		  respect to eye diseases and visual disorders,
		  $700,158,000.
			National institute of environmental
		  health sciencesFor carrying
		  out section 301 and title IV of the Public
		  Health Service Act with respect to environmental health sciences,
		  $683,149,000.
			National institute on
		  agingFor carrying out section
		  301 and title IV of the Public Health Service
		  Act with respect to aging,
		  $1,099,409,000.
			National institute of arthritis and
		  musculoskeletal and skin diseasesFor carrying out section 301 and title IV of
		  the Public Health Service Act with
		  respect to arthritis and musculoskeletal and skin diseases,
		  $533,831,000.
			National institute on deafness and
		  other communication disordersFor carrying out section 301 and title IV of
		  the Public Health Service Act with
		  respect to deafness and other communication disorders,
		  $414,755,000.
			National institute of nursing
		  researchFor carrying out
		  section 301 and title IV of the Public Health
		  Service Act with respect to nursing research,
		  $144,262,000.
			National institute on alcohol abuse and
		  alcoholismFor carrying out
		  section 301 and title IV of the Public Health
		  Service Act with respect to alcohol abuse and alcoholism,
		  $457,887,000.
			National institute on drug
		  abuseFor carrying out section
		  301 and title IV of the Public Health Service
		  Act with respect to drug abuse,
		  $1,050,091,000.
			National institute of mental
		  healthFor carrying out
		  section 301 and title IV of the Public Health
		  Service Act with respect to mental health,
		  $1,475,190,000.
			National human genome research
		  instituteFor carrying out
		  section 301 and title IV of the Public Health
		  Service Act with respect to human genome research,
		  $511,007,000.
			National institute of biomedical
		  imaging and bioengineeringFor
		  carrying out section 301 and title IV of the Public Health Service Act with respect to
		  biomedical imaging and bioengineering research,
		  $313,496,000.
			National center for research
		  resourcesFor carrying out
		  section 301 and title IV of the Public Health
		  Service Act with respect to research resources and general research
		  support grants,
		  $1,256,926,000.
			National center for complementary and
		  alternative medicineFor
		  carrying out section 301 and title IV of the Public Health Service Act with respect to
		  complementary and alternative medicine,
		  $127,591,000.
			National center on minority health and
		  health disparitiesFor
		  carrying out section 301 and title IV of the Public Health Service Act with respect to
		  minority health and health disparities research,
		  $209,508,000.
			John e. fogarty international
		  centerFor carrying out the
		  activities of the John E. Fogarty International Center (described in subpart 2
		  of part E of title IV of the Public Health
		  Service Act),
		  $69,409,000.
			National library of
		  medicineFor carrying out
		  section 301 and title IV of the Public Health
		  Service Act (PHS Act) with respect to health
		  information communications, $336,417,000, of
		  which $4,000,000 shall be available until
		  expended for improvement of information systems: Provided,
		  That in fiscal year 2010, the National Library of Medicine may enter into
		  personal services contracts for the provision of services in facilities owned,
		  operated, or constructed under the jurisdiction of the National Institutes of
		  Health: Provided further, That in addition to amounts provided
		  herein, $8,200,000 shall be available from
		  amounts available under section 241 of the PHS Act to carry out the purposes of
		  the National Information Center on Health Services Research and Health Care
		  Technology established under section 478A of the PHS Act and related health
		  services.
			Office of the directorFor carrying out the responsibilities of the
		  Office of the Director, National Institutes of Health (NIH),
		  $1,182,777,000, of which up to
		  $25,000,000 shall be used to carry out section
		  214 of this Act: Provided, That funding shall be available for
		  the purchase of not to exceed 29 passenger motor vehicles for replacement only:
		  Provided further, That the NIH is authorized to collect third
		  party payments for the cost of clinical services that are incurred in NIH
		  research facilities and that such payments shall be credited to the NIH
		  Management Fund: Provided further, That all funds credited to
		  such Fund shall remain available for one fiscal year after the fiscal year in
		  which they are deposited: Provided further, That
		  $549,066,000 shall be available for the Common
		  Fund established under section 402A(c)(1) of the Public Health Service Act (PHS
		  Act): Provided further, That of the funds provided
		  $10,000 shall be for official reception and
		  representation expenses when specifically approved by the Director of the NIH:
		  Provided further, That the Office of AIDS Research within the
		  Office of the Director of the NIH may spend up to
		  $8,000,000 to make grants for construction or
		  renovation of facilities as provided for in section 2354(a)(5)(B) of the PHS
		  Act.
			Buildings and facilitiesFor the study of, construction of,
		  renovation of, and acquisition of equipment for, facilities of or used by the
		  National Institutes of Health, including the acquisition of real property,
		  $125,581,000, to remain available until
		  expended.
			Substance abuse and mental health
		  services administration
			Substance abuse and mental health
		  servicesFor carrying out
		  titles III, V, and XIX of the Public Health
		  Service Act (PHS Act) with respect to substance abuse
		  and mental health services and the Protection and Advocacy for Individuals with
		  Mental Illness Act, $3,429,782,000, of which
		  $4,900,000 shall be used for the projects, and
		  in the amounts, specified under the heading Substance Abuse and Mental
		  Health Services in the committee report of the Senate accompanying this
		  Act: Provided, That notwithstanding section 520A(f)(2) of the
		  PHS Act, no funds appropriated for carrying out section 520A are available for
		  carrying out section 1971 of the PHS Act: Provided further,
		  That $795,000 shall be available until expended
		  for reimbursing the General Services Administration for environmental testing
		  and remediation on the federally owned facilities at St. Elizabeths Hospital,
		  including but not limited to testing and remediation conducted prior to fiscal
		  year 2010: Provided further, That in addition to amounts
		  provided herein, the following amounts shall be available under section 241 of
		  the PHS Act: (1) $79,200,000 to carry out
		  subpart II of part B of title XIX of the PHS Act to fund section 1935(b)
		  technical assistance, national data, data collection and evaluation activities,
		  and further that the total available under this Act for section 1935(b)
		  activities shall not exceed 5 percent of the amounts appropriated for subpart
		  II of part B of title XIX; (2) $21,039,000 to
		  carry out subpart I of part B of title XIX of the PHS Act to fund section
		  1920(b) technical assistance, national data, data collection and evaluation
		  activities, and further that the total available under this Act for section
		  1920(b) activities shall not exceed 5 percent of the amounts appropriated for
		  subpart I of part B of title XIX; (3)
		  $22,750,000 to carry out national surveys on
		  drug abuse and mental health; and (4) $8,596,000
		  to collect and analyze data and evaluate substance abuse treatment programs:
		  Provided further, That section 520E(b)(2) of the PHS Act shall
		  not apply to funds appropriated under this Act for fiscal year
		  2010.
			Agency for healthcare research and
		  quality
			Healthcare research and
		  qualityFor carrying out
		  titles III and IX of the Public Health Service
		  Act (PHS Act), part A of title XI of the
		  Social Security Act, and section 1013
		  of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003,
		  amounts received from Freedom of Information Act fees, reimbursable and
		  interagency agreements, and the sale of data shall be credited to this
		  appropriation and shall remain available until expended:
		  Provided, That the amount made available pursuant to section
		  937(c) of the PHS Act shall not exceed
		  $372,053,000.
			Centers for medicare and medicaid
		  services
			Grants to states for
		  medicaidFor carrying out,
		  except as otherwise provided, titles XI and XIX of the
		  Social Security Act,
		  $220,962,473,000, to remain available until
		  expended.For making, after May
		  31, 2010, payments to States under title XIX of the
		  Social Security Act for the last
		  quarter of fiscal year 2010 for unanticipated costs, incurred for the current
		  fiscal year, such sums as may be necessary.For making payments to States or in the case
		  of section 1928 on behalf of States under title XIX of the
		  Social Security Act for the first
		  quarter of fiscal year 2011, $86,789,382,000, to
		  remain available until expended.Payment under title XIX may be made for any
		  quarter with respect to a State plan or plan amendment in effect during such
		  quarter, if submitted in or prior to such quarter and approved in that or any
		  subsequent quarter.
			Payments to health care trust
		  fundsFor payment to the
		  Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical
		  Insurance Trust Fund, as provided under sections 217(g), 1844, and 1860D–16 of
		  the Social Security Act, sections
		  103(c) and 111(d) of the Social Security Amendments of 1965, section 278(d) of
		  Public Law 97–248, and for administrative expenses incurred pursuant to section
		  201(g) of the Social Security Act,
		  $207,231,070,000.In addition, for making matching payments
		  under section 1844, and benefit payments under section 1860D–16 of the
		  Social Security Act, not anticipated
		  in budget estimates, such sums as may be
		  necessary.
			Program managementFor carrying out, except as otherwise
		  provided, titles XI, XVIII, XIX, and XXI of the Social Security Act, titles XIII and XXVII of
		  the Public Health Service Act
		  (PHS Act), and the Clinical Laboratory Improvement Amendments of
		  1988, not to exceed $3,431,500,000, to be
		  transferred from the Federal Hospital Insurance Trust Fund and the Federal
		  Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of
		  the Social Security Act; together with
		  all funds collected in accordance with section 353 of the PHS Act and section
		  1857(e)(2) of the Social Security Act,
		  funds retained by the Secretary of Health and Human Services pursuant to
		  section 302 of the Tax Relief and Health Care Act of 2006; and such sums as may
		  be collected from authorized user fees and the sale of data, which shall be
		  credited to this account and remain available until expended:
		  Provided, That all funds derived in accordance with 31 U.S.C.
		  9701 from organizations established under title XIII of the PHS Act shall be
		  credited to and available for carrying out the purposes of this appropriation:
		  Provided further, That
		  $35,681,000, to remain available through
		  September 30, 2011, shall be for contract costs for the Healthcare Integrated
		  General Ledger Accounting System: Provided further, That
		  $65,600,000, to remain available through
		  September 30, 2011, shall be for the Centers for Medicare and Medicaid Services
		  (CMS) Medicare contracting reform activities: 
		  Provided further, That
		  $81,600,000 shall remain available through
		  September 30, 2011 for purposes of carrying out provisions of the Medicare
		  Improvements for Patients and Providers Act of 2008: Provided
		  further, That funds appropriated under this heading shall be available
		  for the Healthy Start, Grow Smart program under which the CMS may, directly or
		  through grants, contracts, or cooperative agreements, produce and distribute
		  informational materials including, but not limited to, pamphlets and brochures
		  on infant and toddler health care to expectant parents enrolled in the Medicaid
		  program and to parents and guardians enrolled in such program with infants and
		  children: Provided further, That the Secretary is directed to
		  collect fees in fiscal year 2010 from Medicare Advantage organizations pursuant
		  to section 1857(e)(2) of the Social Security
		  Act and from eligible organizations with risk-sharing contracts
		  under section 1876 of that Act pursuant to section 1876(k)(4)(D) of that Act:
		  Provided further, That
		  $2,000,000 shall be used for the projects, and
		  in the amounts, specified under the heading Program Management
		  in the committee report of the Senate accompanying this
		  Act.
			Health care fraud and abuse control
		  accountIn addition to amounts
		  otherwise available for program integrity and program management,
		  $311,000,000, to remain available through
		  September 30, 2011, to be transferred from the Federal Hospital Insurance Trust
		  Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized
		  by section 201(g) of the Social Security Act, of which
		  $220,320,000 shall be for the Medicare Integrity
		  Program at the Centers for Medicare and Medicaid Services, including
		  administrative costs, to conduct oversight activities for Medicare Advantage
		  and the Medicare Prescription Drug Program authorized in title XVIII of the
		  Social Security Act and for activities listed in section 1893 of such Act; of
		  which $29,790,000 shall be for the Department of
		  Health and Human Services Office of Inspector General to carry out fraud and
		  abuse activities authorized by section 1817(k)(3) of such Act; of which
		  $31,100,000 shall be for the Medicaid and
		  Children's Health Insurance Program (CHIP) program integrity
		  activities; and of which $29,790,000 shall be
		  for the Department of Justice to carry out fraud and abuse activities
		  authorized by section 1817(k)(3) of such Act: 
		  Provided, That the report required
		  by section 1817(k)(5) of the Social Security Act for fiscal year 2010 shall
		  include measures of the operational efficiency and impact on fraud, waste, and
		  abuse in the Medicare, Medicaid, and CHIP programs for the funds provided by
		  this appropriation.
			Administration for children and
		  families
			Payments to states for child support
		  enforcement and family support programsFor making payments to States or other
		  non-Federal entities under titles I, IV–D, X, XI, XIV, and XVI of the
		  Social Security Act and the Act of
		  July 5, 1960, $3,571,509,000, to remain
		  available until expended; and for such purposes for the first quarter of fiscal
		  year 2011, $1,100,000,000, to remain available
		  until expended.For making
		  payments to each State for carrying out the program of Aid to Families with
		  Dependent Children under title IV–A of the Social
		  Security Act before the effective date of the program of Temporary
		  Assistance for Needy Families with respect to such State, such sums as may be
		  necessary: Provided, That the sum of the amounts available to
		  a State with respect to expenditures under such title IV–A in fiscal year 1997
		  under this appropriation and under such title IV–A as amended by the Personal
		  Responsibility and Work Opportunity Reconciliation Act of 1996 shall not exceed
		  the limitations under section 116(b) of such Act.For making, after May 31 of the current
		  fiscal year, payments to States or other non-Federal entities under titles I,
		  IV–D, X, XI, XIV, and XVI of the Social Security
		  Act and the Act of July 5, 1960, for the last 3 months of the
		  current fiscal year for unanticipated costs, incurred for the current fiscal
		  year, such sums as may be necessary.
			LOW INCOME HOME ENERGY ASSISTANCE
		  For making payments under
		  subsections (b) and (d) of section 2602 of the Low Income Home Energy
		  Assistance Act of 1981, $4,509,672,000, of which
		  all but $839,792,000 shall be allocated as
		  though the total appropriation for such payments was less than
		  $1,975,000,000; and, in addition
		  $590,328,000 is for payments under subsection
		  (e) of such section, to be made notwithstanding the designation requirements of
		  subsection (e).
			Refugee and entrant
		  assistanceFor necessary
		  expenses for refugee and entrant assistance activities authorized by section
		  414 of the Immigration and Nationality
		  Act and section 501 of the Refugee Education Assistance Act of 1980,
		  for carrying out section 462 of the Homeland Security Act of 2002, section 235
		  of the William Wilberforce Trafficking Victims Protection Reauthorization Act
		  of 2008, and the Trafficking Victims Protection Act of 2000, for costs
		  associated with the care and placement of unaccompanied alien children, and for
		  carrying out the Torture Victims Relief Act of 1998,
		  $730,657,000, of which up to
		  $9,814,000 shall be available to carry out the
		  Trafficking Victims Protection Act of 2000: Provided, That
		  funds appropriated under this heading pursuant to section 414(a) of the
		  Immigration and Nationality Act,
		  section 462 of the Homeland Security Act of 2002, section 235 of the William
		  Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, and the
		  Trafficking Victims Protection Act of 2000, for fiscal year 2010 shall be
		  available for the costs of assistance provided and other activities to remain
		  available through September 30, 2012.
			Payments to states for the child care
		  and development block grantFor carrying out the
		  Child Care and Development Block Grant Act
		  of 1990, $2,127,081,000 shall be used
		  to supplement, not supplant State general revenue funds for child care
		  assistance for low-income families: Provided, That
		  $18,960,000 shall be available for child care
		  resource and referral and school-aged child care activities, of which
		  $1,000,000 shall be for the Child Care Aware
		  toll-free hotline: Provided further, That, in addition to the
		  amounts required to be reserved by the States under section 658G,
		  $271,401,000 shall be reserved by the States for
		  activities authorized under section 658G, of which
		  $99,534,000 shall be for activities that improve
		  the quality of infant and toddler care: Provided further, That
		  $9,910,000 shall be for use by the Secretary of
		  Health and Human Services for child care research, demonstration, and
		  evaluation activities.
			Social services block
		  grantFor making grants to
		  States pursuant to section 2002 of the Social
		  Security Act, $1,700,000,000:
		  Provided, That notwithstanding subparagraph (B) of section
		  404(d)(2) of such Act, the applicable percent specified under such subparagraph
		  for a State to carry out State programs pursuant to title XX of such Act shall
		  be 10 percent.
			Children and families services
		  programs
			(including transfer of
		  funds)For carrying out,
		  except as otherwise provided, the Runaway and
		  Homeless Youth Act, the Developmental
		  Disabilities Assistance and Bill of Rights Act, the
		  Head Start Act, the
		  Child Abuse Prevention and Treatment
		  Act, sections 310 and 316 of the Family Violence Prevention and
		  Services Act, the Native American Programs Act of 1974, title II of the Child
		  Abuse Prevention and Treatment and Adoption Reform Act of 1978 (adoption
		  opportunities), sections 330F and 330G of the Public Health Service Act (PHS
		  Act), the Abandoned Infants Assistance Act of 1988, sections 261 and
		  291 of the Help America Vote Act of 2002, part B–1 of title IV and sections
		  413, 1110, and 1115 of the Social Security
		  Act; for making payments under the Community Services Block Grant
		  Act (CSBG Act), sections 439(i), 473B, and 477(i) of the
		  Social Security Act, and the Assets
		  for Independence Act; and for necessary administrative expenses to carry out
		  such Acts and titles I, IV, V, X, XI, XIV, XVI, and XX of the
		  Social Security Act, the Act of July
		  5, 1960, the Low Income Home Energy Assistance Act of 1981, title IV of the
		  Immigration and Nationality Act,
		  section 501 of the Refugee Education Assistance Act of 1980, and section 505 of
		  the Family Support Act of 1988, $9,310,465,000,
		  of which $39,500,000, to remain available
		  through September 30, 2011, shall be for grants to States for adoption
		  incentive payments, as authorized by section 473A of the
		  Social Security Act and may be made
		  for adoptions completed before September 30, 2010: Provided,
		  That $7,234,783,000 shall be for making payments
		  under the Head Start Act: 
		  Provided further, That of funds
		  appropriated in the American Recovery and Reinvestment Act of 2009 for Head
		  Start and Early Head Start, only the amount provided to a Head Start grantee
		  under section 640(a)(3)(A)(i)(I) of the Head Start Act as a cost of living
		  adjustment may be considered to be part of the fiscal year 2009 base grant for
		  such grantee for purposes of section 640(a)(2)(B)(i) through (v) of the Head
		  Start Act: Provided further, That
		  $746,000,000 shall be for making payments under
		  the CSBG Act: Provided further, That not less than
		  $10,000,000 shall be for section 680(3)(B) of
		  the CSBG Act: Provided further, That in addition to amounts
		  provided herein, $5,762,000 shall be available
		  from amounts available under section 241 of the PHS Act to carry out the
		  provisions of section 1110 of the Social Security
		  Act: Provided further, That to the extent Community
		  Services Block Grant funds are distributed as grant funds by a State to an
		  eligible entity as provided under the CSBG Act, and have not been expended by
		  such entity, they shall remain with such entity for carryover into the next
		  fiscal year for expenditure by such entity consistent with program purposes:
		  Provided further, That the Secretary of Health and Human
		  Services shall establish procedures regarding the disposition of intangible
		  assets and program income that permit such assets acquired with, and program
		  income derived from, grant funds authorized under section 680 of the CSBG Act
		  to become the sole property of such grantees after a period of not more than 12
		  years after the end of the grant period for any activity consistent with
		  section 680(a)(2)(A) of the CSBG Act: Provided further, That
		  intangible assets in the form of loans, equity investments and other debt
		  instruments, and program income may be used by grantees for any eligible
		  purpose consistent with section 680(a)(2)(A) of the CSBG Act: Provided
		  further, That these procedures shall apply to such grant funds made
		  available after November 29, 1999: Provided further, That
		  funds appropriated for section 680(a)(2) of the CSBG Act shall be available for
		  financing construction and rehabilitation and loans or investments in private
		  business enterprises owned by community development corporations:
		  Provided further, That
		  $17,410,000 shall be for activities authorized
		  by the Help America Vote Act of 2002, of which
		  $12,154,000 shall be for payments to States to
		  promote access for voters with disabilities, and of which
		  $5,256,000 shall be for payments to States for
		  protection and advocacy systems for voters with disabilities: 
		  Provided further, That
		  $2,000,000 shall be for a human services
		  case management system for federally declared disasters, to include a
		  comprehensive national case management contract and Federal costs of
		  administering the system: Provided further, That up to
		  $2,000,000 shall be for improving the Public
		  Assistance Reporting Information System, including grants to States to support
		  data collection for a study of the system's effectiveness: 
		  Provided further, That of the funds
		  appropriated under this heading, $1,000,000
		  shall be transferred to the National Commission on Children and Disasters to
		  carry out title VI of division G of Public Law 110–161: Provided
		  further, That $5,600,000 shall be used
		  for the projects, and in the amounts, specified under the heading
		  Children and Families Services Programs in the committee report
		  of the Senate accompanying this Act.
			Promoting safe and stable
		  familiesFor carrying out
		  section 436 of the Social Security
		  Act, $345,000,000 and section 437 of
		  such Act,
		  $63,311,000.
			Payments for foster care and
		  permanencyFor making payments
		  to States or other non-Federal entities under title IV–E of the
		  Social Security Act,
		  $5,532,000,000.For making payments to States or other
		  non-Federal entities under title IV–E of the Social Security Act, for the first quarter of
		  fiscal year 2011, $1,850,000,000.For making, after May 31 of the current
		  fiscal year, payments to States or other non-Federal entities under section 474
		  of title IV–E of the Social Security
		  Act, for the last 3 months of the current fiscal year for
		  unanticipated costs, incurred for the current fiscal year, such sums as may be
		  necessary.
			Administration on
		  aging
			Aging services programsFor carrying out, to the extent not
		  otherwise provided, the Older Americans Act of
		  1965, section 398 and title XXIX of the
		  Public Health Service Act, and
		  section 119 of the Medicare Improvements for Patients and Providers Act of
		  2008, $1,495,038,000, of which
		  $5,500,000 shall be available for activities
		  regarding medication management, screening, and education to prevent incorrect
		  medication and adverse drug reactions: Provided, That
		  $1,195,000 shall be used for the projects, and
		  in the amounts, specified under the heading Aging Services
		  Programs in the committee report of the Senate accompanying this
		  Act.
			Office of the
		  secretary
			General departmental
		  management
			(including transfer of
		  funds)For necessary expenses,
		  not otherwise provided, for general departmental management, including hire of
		  six sedans, and for carrying out titles III, XVII, XX, and XXI of the
		  Public Health Service Act (PHS
		  Act), the United States-Mexico Border Health Commission Act, and
		  research studies under section 1110 of the Social
		  Security Act, $477,928,000, together
		  with $5,851,000 to be transferred and expended
		  as authorized by section 201(g)(1) of the Social
		  Security Act from the Federal Hospital Insurance Trust Fund and the
		  Federal Supplementary Medical Insurance Trust Fund, and
		  $64,211,000 from the amounts available under
		  section 241 of the PHS Act to carry out national health or human services
		  research and evaluation activities: Provided, That of this
		  amount, $51,891,000 shall be for minority AIDS
		  prevention and treatment activities; $5,789,000
		  shall be to assist Afghanistan in the development of maternal and child health
		  clinics, consistent with section 103(a)(4)(H) of the Afghanistan Freedom
		  Support Act of 2002; and $1,000,000 shall be
		  transferred, not later than 30 days after enactment of this Act, to the
		  National Institute of Mental Health to administer the Interagency Autism
		  Coordinating Committee: Provided further, That all of the
		  funds made available under this heading for carrying out title XX of the PHS
		  Act shall be for activities specified under section 2003(b)(1) of such title
		  XX: 
		  Provided further, That of the funds
		  made available under this heading, $100,000,000
		  shall be for making contracts and competitive grants to public and private
		  entities to fund medically accurate and age appropriate programs that reduce
		  teen pregnancy and for the Federal costs associated with administering and
		  evaluating such contracts and grants, of which not less than
		  $75,000,000 shall be for replicating programs
		  that have been proven through rigorous evaluation to delay sexual activity,
		  increase contraceptive use (without increasing sexual activity), reduce the
		  transmission of sexually transmitted infections or reduce teenage pregnancy;
		  and of which not less than $25,000,000 shall be
		  available for research and demonstration grants to develop, replicate, refine
		  and test additional models and innovative strategies for preventing teen
		  pregnancy or sexually transmitted infections: 
		  Provided further, That of the
		  amounts provided under this heading from amounts available under section 241 of
		  the PHS Act, $4,455,000 shall be available to
		  carry out evaluations (including longitudinal evaluations) of teen pregnancy
		  prevention approaches: Provided further, That funds provided
		  in this Act for embryo adoption activities may be used to provide, to
		  individuals adopting embryos, through grants and other mechanisms, medical and
		  administrative services deemed necessary for such adoptions: Provided
		  further, That such services shall be provided consistent with 42 CFR
		  59.5(a)(4): Provided further, That
		  $950,000 shall be used for the projects, and in
		  the amounts, specified under the heading General Departmental
		  Management in the committee report of the Senate accompanying this Act:
		  Provided further, That not more than
		  $3,200,000 and 26 full time equivalents shall be
		  available for the Office of the Assistant Secretary for
		  Legislation.
			Office of medicare hearings and
		  appealsFor expenses necessary
		  for administrative law judges responsible for hearing cases under title XVIII
		  of the Social Security Act (and
		  related provisions of title XI of such Act),
		  $71,147,000, to be transferred in appropriate
		  part from the Federal Hospital Insurance Trust Fund and the Federal
		  Supplementary Medical Insurance Trust Fund.
			Office of the national coordinator for
		  health information technologyFor expenses necessary for the Office of the
		  National Coordinator for Health Information Technology, including grants,
		  contracts, and cooperative agreements for the development and advancement of
		  interoperable health information technology,
		  $42,331,000: Provided, That in
		  addition to amounts provided herein, $19,011,000
		  shall be available from amounts available under section 241 of the
		  Public Health Service
		  Act.
			Office of inspector
		  generalFor expenses necessary
		  for the Office of Inspector General, including the hire of passenger motor
		  vehicles for investigations, in carrying out the provisions of the Inspector
		  General Act of 1978, $50,279,000:
		  Provided, That of such amount, necessary sums shall be
		  available for providing protective services to the Secretary of Health and
		  Human Services and investigating non-payment of child support cases for which
		  non-payment is a Federal offense under 18 U.S.C. 228: Provided
		  further, That at least forty percent of the funds provided in this Act
		  for the Office of Inspector General shall be used only for investigations,
		  audits, and evaluations pertaining to the discretionary programs funded in this
		  Act.
			Office for civil rightsFor expenses necessary for the Office for
		  Civil Rights, $37,785,000, together with not to
		  exceed $3,314,000 to be transferred and expended
		  as authorized by section 201(g)(1) of the Social
		  Security Act from the Federal Hospital Insurance Trust Fund and the
		  Federal Supplementary Medical Insurance Trust
		  Fund.
			Retirement pay and medical benefits for
		  commissioned officersFor
		  retirement pay and medical benefits of Public Health Service Commissioned
		  Officers as authorized by law, for payments under the Retired Serviceman's
		  Family Protection Plan and Survivor Benefit Plan, and for medical care of
		  dependents and retired personnel under the Dependents' Medical Care Act, such
		  amounts as may be required during the current fiscal
		  year.
			Public health and social services
		  emergency fund
			(including transfer of
		  funds)For expenses necessary
		  to support activities related to countering potential biological, nuclear,
		  radiological, chemical, and cybersecurity threats to civilian populations, and
		  for other public health emergencies, and to pay the costs described in section
		  319F–2(c)(7)(B) of the Public Health Service Act (PHS Act),
		  $628,402,000; of which
		  $43,412,000 shall be to support operations,
		  preparedness and emergency operations, of which
		  $5,000,000 shall remain available through
		  September 30, 2011; and of which $10,000,000, to
		  remain available through September 30, 2011, shall be to support the delivery
		  of medical countermeasures: 
		  Provided, That of the amount made
		  available herein for the delivery of medical countermeasures, up to
		  $8,000,000 may be transferred to the U.S. Postal
		  Service to support the delivery of medical
		  countermeasures.
			For
		  expenses necessary to support advanced research and development pursuant to
		  section 319L of the PHS Act, $305,000,000, to be
		  derived by transfer from funds appropriated under the heading Biodefense
		  Countermeasures in the Department of Homeland Security Appropriations
		  Act, 2004, to remain available through September 30,
		  2011.
			All
		  remaining balances from funds appropriated under the heading Biodefense
		  Countermeasures in the Department of Homeland Security Appropriations
		  Act, 2004, shall be transferred to this account, and shall remain available for
		  obligation through September 30, 2013, for the procurement of medical
		  countermeasures pursuant to section 319F–2(c) of the PHS Act: 
		  Provided, That products purchased
		  with these funds shall be deposited in the Strategic National Stockpile under
		  section 319F–2(a) of the PHS Act.
			For
		  expenses necessary to prepare for and respond to an influenza pandemic,
		  $354,167,000, of which
		  $276,000,000 shall be available until expended,
		  for activities including the development and purchase of vaccine, antivirals,
		  necessary medical supplies, diagnostics, and other surveillance tools: 
		  Provided, That products purchased
		  with these funds may, at the discretion of the Secretary of Health and Human
		  Services, be deposited in the Strategic National Stockpile under section
		  319F–2(a) of the PHS Act: 
		  Provided further, That
		  notwithstanding section 496(b) of the PHS Act, funds may be used for the
		  construction or renovation of privately owned facilities for the production of
		  pandemic influenza vaccines and other biologics, if the Secretary finds such
		  construction or renovation necessary to secure sufficient supplies of such
		  vaccines or biologics: 
		  Provided further, That funds
		  appropriated herein may be transferred to other appropriation accounts of the
		  Department of Health and Human Services, as determined by the Secretary to be
		  appropriate, to be used for the purposes specified in this
		  paragraph.
			For
		  expenses necessary to lease and replace or renovate a headquarters building for
		  Public Health Service agencies and other components of the Department of Health
		  and Human Services, including relocation and fit-out costs,
		  $69,585,000, to remain available until
		  expended.
			GENERAL
		  PROVISIONS
			201.Funds appropriated in
			 this title shall be available for not to exceed
			 $50,000 for official reception and
			 representation expenses when specifically approved by the Secretary of Health
			 and Human Services.
			202.The Secretary of Health
			 and Human Services shall make available through assignment not more than 60
			 employees of the Public Health Service to assist in child survival activities
			 and to work in AIDS programs through and with funds provided by the Agency for
			 International Development, the United Nations International Children's
			 Emergency Fund or the World Health Organization.
			203.None of the funds
			 appropriated in this Act for the National Institutes of Health, the Agency for
			 Healthcare Research and Quality, and the Substance Abuse and Mental Health
			 Services Administration shall be used to pay the salary of an individual,
			 through a grant or other extramural mechanism, at a rate in excess of Executive
			 Level I.
			204.None of the funds
			 appropriated in this Act may be expended pursuant to section 241 of the
			 Public Health Service Act, except for
			 funds specifically provided for in this Act, or for other taps and assessments
			 made by any office located in the Department of Health and Human Services,
			 prior to the preparation and submission of a report by the Secretary of Health
			 and Human Services to the Committees on Appropriations of the House of
			 Representatives and the Senate detailing the planned uses of such funds.
			205.Notwithstanding section
			 241(a) of the Public Health Service
			 Act, such portion as the Secretary of Health and Human Services
			 shall determine, but not more than 2.4 percent, of any amounts appropriated for
			 programs authorized under such Act shall be made available for the evaluation
			 (directly, or by grants or contracts) of the implementation and effectiveness
			 of such programs.
				(transfer of
		  funds)
				206.Not to exceed 1 percent
			 of any discretionary funds (pursuant to the Balanced Budget and Emergency
			 Deficit Control Act of 1985) which are appropriated for the current fiscal year
			 for the Department of Health and Human Services in this Act may be transferred
			 between a program, project, or activity, but no such program, project, or
			 activity shall be increased by more than 3 percent by any such transfer:
			 Provided, That the transfer authority granted by this section
			 shall be available only to meet emergency needs and shall not be used to create
			 any new program or to fund any project or activity for which no funds are
			 provided in this Act: Provided further, That the Committees on
			 Appropriations of the House of Representatives and the Senate are notified at
			 least 15 days in advance of any transfer.
				(transfer of
		  funds)
				207.The Director of the
			 National Institutes of Health, jointly with the Director of the Office of AIDS
			 Research, may transfer up to 3 percent among institutes and centers from the
			 total amounts identified by these two Directors as funding for research
			 pertaining to the human immunodeficiency virus: Provided, That
			 the Committees on Appropriations of the House of Representatives and the Senate
			 are notified at least 15 days in advance of any transfer.
				(transfer of
		  funds)
				208.Of the amounts made
			 available in this Act for the National Institutes of Health, the amount for
			 research related to the human immunodeficiency virus, as jointly determined by
			 the Director of the National Institutes of Health and the Director of the
			 Office of AIDS Research, shall be made available to the Office of AIDS
			 Research Office account. The Director of the Office of AIDS Research
			 shall transfer from such account amounts necessary to carry out section
			 2353(d)(3) of the Public Health Service
			 Act.
			209.None of the funds
			 appropriated in this Act may be made available to any entity under title X of
			 the Public Health Service Act unless
			 the applicant for the award certifies to the Secretary of Health and Human
			 Services that it encourages family participation in the decision of minors to
			 seek family planning services and that it provides counseling to minors on how
			 to resist attempts to coerce minors into engaging in sexual activities.
			210.Notwithstanding any
			 other provision of law, no provider of services under title X of the
			 Public Health Service Act shall be
			 exempt from any State law requiring notification or the reporting of child
			 abuse, child molestation, sexual abuse, rape, or incest.
			211.None of the funds
			 appropriated by this Act (including funds appropriated to any trust fund) may
			 be used to carry out the Medicare Advantage program if the Secretary of Health
			 and Human Services denies participation in such program to an otherwise
			 eligible entity (including a Provider Sponsored Organization) because the
			 entity informs the Secretary that it will not provide, pay for, provide
			 coverage of, or provide referrals for abortions: Provided,
			 That the Secretary shall make appropriate prospective adjustments to the
			 capitation payment to such an entity (based on an actuarially sound estimate of
			 the expected costs of providing the service to such entity's enrollees):
			 Provided further, That nothing in this section shall be
			 construed to change the Medicare program's coverage for such services and a
			 Medicare Advantage organization described in this section shall be responsible
			 for informing enrollees where to obtain information about all Medicare covered
			 services.
			212.(a)Except as provided by
			 subsection (e) none of the funds appropriated for fiscal year 2010 or any
			 subsequent fiscal year by this or any subsequent appropriations Act may be used
			 to withhold substance abuse funding from a State pursuant to section 1926 of
			 the Public Health Service Act
			 (PHS Act) if such State certifies to the Secretary of Health and
			 Human Services by May 1 of the fiscal year for which the funds are
			 appropriated, that the State will commit additional State funds, in accordance
			 with subsection (b), to ensure compliance with State laws prohibiting the sale
			 of tobacco products to individuals under 18 years of age.
				(b)The amount of funds to be
			 committed by a State under subsection (a) shall be equal to 1 percent of such
			 State's substance abuse block grant allocation for each percentage point by
			 which the State misses the retailer compliance rate goal established by the
			 Secretary under section 1926 of such Act.
				(c)The State is to maintain
			 State expenditures in such fiscal year for tobacco prevention programs and for
			 compliance activities at a level that is not less than the level of such
			 expenditures maintained by the State for the preceding fiscal year, and adding
			 to that level the additional funds for tobacco compliance activities required
			 under subsection (a). The State is to submit a report to the Secretary on all
			 State obligations of funds for such fiscal year and all State expenditures for
			 the preceding fiscal year for tobacco prevention and compliance activities by
			 program activity by July 31 of such fiscal year.
				(d)The Secretary shall
			 exercise discretion in enforcing the timing of the State obligation of the
			 additional funds required by the certification described in subsection (a) as
			 late as July 31 of such fiscal year.
				(e)None of the funds
			 appropriated by this or any subsequent appropriations Act may be used to
			 withhold substance abuse funding pursuant to section 1926 of the
			 PHS Act from a territory that
			 receives less than $1,000,000.
				213.In order for the
			 Department of Health and Human Services to carry out international health
			 activities, including HIV/AIDS and other infectious disease, chronic and
			 environmental disease, and other health activities abroad during fiscal year
			 2010:
				(1)The Secretary of Health
			 and Human Services may exercise authority equivalent to that available to the
			 Secretary of State in section 2(c) of the State
			 Department Basic Authorities Act of 1956. The Secretary of Health
			 and Human Services shall consult with the Secretary of State and relevant Chief
			 of Mission to ensure that the authority provided in this section is exercised
			 in a manner consistent with section 207 of the Foreign Service Act of 1980 and other
			 applicable statutes administered by the Department of State.
				(2)The Secretary of Health
			 and Human Services is authorized to provide such funds by advance or
			 reimbursement to the Secretary of State as may be necessary to pay the costs of
			 acquisition, lease, alteration, renovation, and management of facilities
			 outside of the United States for the use of the Department of Health and Human
			 Services. The Department of State shall cooperate fully with the Secretary of
			 Health and Human Services to ensure that the Department of Health and Human
			 Services has secure, safe, functional facilities that comply with applicable
			 regulation governing location, setback, and other facilities requirements and
			 serve the purposes established by this Act. The Secretary of Health and Human
			 Services is authorized, in consultation with the Secretary of State, through
			 grant or cooperative agreement, to make available to public or nonprofit
			 private institutions or agencies in participating foreign countries, funds to
			 acquire, lease, alter, or renovate facilities in those countries as necessary
			 to conduct programs of assistance for international health activities,
			 including activities relating to HIV/AIDS and other infectious diseases,
			 chronic and environmental diseases, and other health activities abroad.
				(3)The Secretary of Health
			 and Human Services is authorized to provide to personnel appointed or assigned
			 by the Secretary to serve abroad, allowances and benefits similar to those
			 provided under chapter 9 of title I of the Foreign Service Act of 1980, and 22
			 U.S.C. 4081 through 4086 and subject to such regulations prescribed by the
			 Secretary. The Secretary is further authorized to provide locality-based
			 comparability payments (stated as a percentage) up to the amount of the
			 locality-based comparability payment (stated as a percentage) that would be
			 payable to such personnel under section 5304 of title 5, United States Code if
			 such personnel's official duty station were in the District of Columbia. Leaves
			 of absence for personnel under this subsection shall be on the same basis as
			 that provided under subchapter I of chapter 63 of title 5, United States Code,
			 or section 903 of the Foreign Service Act of 1980, to individuals serving in
			 the Foreign Service.
				214.(a)AuthorityNotwithstanding
			 any other provision of law, the Director of the National Institutes of Health
			 (Director) may use funds available under section 402(b)(7) or
			 402(b)(12) of the Public Health Service
			 Act (PHS Act) to enter into transactions (other than
			 contracts, cooperative agreements, or grants) to carry out research identified
			 pursuant to such section 402(b)(7) (pertaining to the Common Fund) or research
			 and activities described in such section 402(b)(12).
				(b)Peer
			 reviewIn entering into transactions under subsection (a), the
			 Director may utilize such peer review procedures (including consultation with
			 appropriate scientific experts) as the Director determines to be appropriate to
			 obtain assessments of scientific and technical merit. Such procedures shall
			 apply to such transactions in lieu of the peer review and advisory council
			 review procedures that would otherwise be required under sections 301(a)(3),
			 405(b)(1)(B), 405(b)(2), 406(a)(3)(A), 492, and 494 of the PHS Act.
				215.Funds which are
			 available for Individual Learning Accounts for employees of the Centers for
			 Disease Control and Prevention (CDC) and the Agency for Toxic
			 Substances and Disease Registry (ATSDR) may be transferred to
			 Disease Control, Research, and Training, to be available only
			 for Individual Learning Accounts: Provided, That such funds
			 may be used for any individual full-time equivalent employee while such
			 employee is employed either by CDC or ATSDR.
			216.Notwithstanding any
			 other provisions of law, funds made available in this Act may be used to
			 continue operating the Council on Graduate Medical Education established by
			 section 301 of Public Law 102–408.
			217.Not to exceed
			 $35,000,000 of funds
			 appropriated by this Act to the institutes and centers of the National
			 Institutes of Health may be used for alteration, repair, or improvement of
			 facilities, as necessary for the proper and efficient conduct of the activities
			 authorized herein, at not to exceed $2,500,000
			 per project.
				(transfer of
		  funds)
				218.Of the amounts made
			 available for the National Institutes of Health, 1 percent of the amount made
			 available for National Research Service Awards (NRSA) shall be
			 made available to the Administrator of the Health Resources and Services
			 Administration to make NRSA awards for research in primary medical care to
			 individuals affiliated with entities who have received grants or contracts
			 under section 747 of the Public Health Service
			 Act, and 1 percent of the amount made available for NRSA shall be
			 made available to the Director of the Agency for Healthcare Research and
			 Quality to make NRSA awards for health service research.
			219.By May 1, 2010, the
			 Secretary of the Department of Health and Human Services shall amend
			 regulations at 42 CFR Part 50 Subpart F for the purpose of strengthening
			 Federal and institutional oversight and identifying enhancements, including
			 requirements for financial disclosure to institutions, governing financial
			 conflicts of interest among extramural investigators receiving grant support
			 from the National Institutes of Health.
				This
		  title may be cited as the Department
		  of Health and Human Services Appropriations Act,
		  2010.
				III
			DEPARTMENT OF
		  EDUCATION
			Education for the
		  disadvantagedFor carrying out
		  title I of the Elementary and Secondary
		  Education Act of 1965 (ESEA), section 418A of the
		  Higher Education Act of 1965 and S.
		  1121, as introduced in the Senate on May 21, 2009,
		  $15,891,132,000, of which
		  $4,930,976,000 shall become available on July 1,
		  2009, and shall remain available through September 30, 2010, and of which
		  $10,841,176,000 shall become available on
		  October 1, 2009, and shall remain available through September 30, 2010, for
		  academic year 2010–2011: Provided, That
		  $5,897,946,000 shall be for basic grants under
		  section 1124 of the ESEA: Provided further, That up to
		  $4,000,000 of these funds shall be available to
		  the Secretary of Education on October 1, 2009, to obtain annually updated local
		  educational-agency-level census poverty data from the Bureau of the Census:
		  Provided further, That
		  $1,365,031,000 shall be for concentration grants
		  under section 1124A of the ESEA: Provided further, That
		  $3,264,712,000 shall be for targeted grants
		  under section 1125 of the ESEA: Provided further, That
		  $3,264,712,000 shall be for education finance
		  incentive grants under section 1125A of the ESEA: Provided
		  further, That $9,167,000 shall be to
		  carry out sections 1501 and 1503 of the ESEA: 
		  Provided further, That
		  $575,633,000 shall be available for school
		  improvement grants under section 1003(g) of the ESEA, of which up to
		  $30,000,000 shall be for competitive awards to
		  local educational agencies located in counties in Louisiana, Mississippi, and
		  Texas that were designated by the Federal Emergency Management Agency as
		  counties eligible for Individual Assistance due to damage caused by Hurricanes
		  Katrina, Ike, or Gustav (and such awards shall be used to improve education in
		  areas affected by the hurricanes, including for such activities as replacing
		  instructional materials and equipment; paying teacher incentives; constructing,
		  modernizing, or renovating school buildings; beginning or expanding Advanced
		  Placement or other rigorous courses; supporting the expansion of charter
		  schools; and supporting after-school or extended learning time activities); and
		  of which the remainder of such funds shall be allocated by the Secretary
		  through the formula described in section 1003(g)(2) and shall be used
		  consistent with the requirements of section 1003(g), except that local
		  educational agencies may use such funds (and funds appropriated for section
		  1003(g) under the American Recovery and Reinvestment Act) to serve any school
		  eligible to receive assistance under part A of title I that has not made
		  adequate yearly progress for at least two years or is in the State's lowest
		  quintile of performance based on proficiency rates: 
		  Provided further, That each State
		  educational agency shall ensure that 40 percent of its allocation under such
		  formula is spent on improvement activities in middle and high schools, unless
		  the State educational agency determines that all title I, part A-eligible
		  middle and high schools that have not made adequate yearly progress for at
		  least two years or are in the State’s lowest quintile of performance based on
		  proficiency rates can be served with a lesser amount: 
		  Provided further, That
		  notwithstanding section 1003(g)(5)(A), the Secretary may establish minimum and
		  maximum subgrant sizes applicable to such funds and to the funds appropriated
		  for section 1003(g) under the American Recovery and Reinvestment Act: 
		  Provided further, That the ESEA
		  title I, part A funds awarded to local educational agencies under the American
		  Recovery and Reinvestment Act of 2009 for fiscal year 2009 shall not be
		  considered for the purpose of calculating hold-harmless amounts under
		  subsections 1122(c) and 1125A(g)(3) in making allocations under title I, part A
		  for fiscal year 2010 and succeeding years and, notwithstanding section 1003(e),
		  shall not be considered for the purpose of reserving funds under section
		  1003(a): 
		  Provided further, That
		  $262,920,000 shall be available under section
		  1502 of the ESEA for a comprehensive literacy development and education program
		  to advance literacy skills, including pre-literacy skills, reading, and
		  writing, for students from birth through grade 12, including
		  limited-English-proficient students and students with disabilities, of which
		  one-half of 1 percent shall be reserved for the Secretary of the Interior for
		  such a program at schools funded by the Bureau of Indian Education, one-half of
		  1 percent shall be reserved for grants to the outlying areas for such a
		  program, $10,000,000 shall be reserved for
		  formula grants to States to establish or support a State Literacy Team with
		  expertise in literacy development and education for children from birth through
		  grade 12 to assist the State in developing a comprehensive literacy plan, up to
		  5 percent may be reserved for national activities, and the remainder shall be
		  used to award competitive grants to State educational agencies for such a
		  program, of which a State educational agency shall subgrant not less than 95
		  percent to local educational agencies or, in the case of early literacy, to
		  local educational agencies or other entities providing early childhood care and
		  education, giving priority to such agencies or other entities serving greater
		  numbers or percentages of disadvantaged children: 
		  Provided further, That the State
		  educational agency shall ensure that at least 15 percent of the subgranted
		  funds are used to serve children from birth through age 5, 40 percent are used
		  to serve students in kindergarten through grade 5, and 40 percent are used to
		  serve students in middle and high school including an equitable distribution of
		  funds between middle and high schools: 
		  Provided further, That eligible
		  entities receiving subgrants from State educational agencies shall use such
		  funds for services and activities that have the characteristics of effective
		  literacy instruction through professional development, screening and
		  assessment, targeted interventions for students reading below grade level and
		  other research-based methods of improving classroom instruction and
		  practice.
			Impact
		  aidFor carrying out programs
		  of financial assistance to federally affected schools authorized by title VIII
		  of the Elementary and Secondary Education Act of
		  1965, $1,265,718,000, of which
		  $1,128,535,000 shall be for basic support
		  payments under section 8003(b), $48,602,000
		  shall be for payments for children with disabilities under section 8003(d),
		  $17,509,000 shall be for construction under
		  section 8007(a), $66,208,000 shall be for
		  Federal property payments under section 8002, and
		  $4,864,000, to remain available until expended,
		  shall be for facilities maintenance under section 8008:
		  Provided, That for purposes of computing the amount of a
		  payment for an eligible local educational agency under section 8003(a) for
		  school year 2009–2010, children enrolled in a school of such agency that would
		  otherwise be eligible for payment under section 8003(a)(1)(B) of such Act, but
		  due to the deployment of both parents or legal guardians, or a parent or legal
		  guardian having sole custody of such children, or due to the death of a
		  military parent or legal guardian while on active duty (so long as such
		  children reside on Federal property as described in section 8003(a)(1)(B)), are
		  no longer eligible under such section, shall be considered as eligible students
		  under such section, provided such students remain in average daily attendance
		  at a school in the same local educational agency they attended prior to their
		  change in eligibility status.
			School improvement
		  programsFor carrying out
		  school improvement activities authorized by parts A, B, and D of title II, part
		  B of title IV, subparts 6 and 9 of part D of title V, parts A and B of title
		  VI, and parts B and C of title VII of the Elementary and Secondary Education Act of 1965
		  (ESEA); the McKinney-Vento Homeless Assistance Act; section 203
		  of the Educational Technical Assistance Act of 2002; the Compact of Free
		  Association Amendments Act of 2003; part Z of title VIII of the Higher
		  Education Act (HEA); and the Civil Rights Act of 1964,
		  $5,197,316,000, of which
		  $3,330,993,000 shall become available on July 1,
		  2010, and remain available through September 30, 2011, and of which
		  $1,681,441,000 shall become available on October
		  1, 2010, and shall remain available through September 30, 2011, for academic
		  year 2010–2011: Provided, That funds made available to carry
		  out part B of title VII of the ESEA may be used for construction, renovation,
		  and modernization of any elementary school, secondary school, or structure
		  related to an elementary school or secondary school, run by the Department of
		  Education of the State of Hawaii, that serves a predominantly Native Hawaiian
		  student body: Provided further, That from the funds referred
		  to in the preceding proviso, not less than
		  $1,500,000 shall be for the activities described
		  in such proviso and $1,500,000 shall be for a
		  grant to the University of Hawaii School of Law for a Center of Excellence in
		  Native Hawaiian law: 
		  Provided further, That
		  $500,000 shall be for part Z of title VIII of
		  the HEA: Provided further, That funds made available to carry
		  out part C of title VII of the ESEA may be used for construction:
		  Provided further, That up to 100 percent of the funds
		  available to a State educational agency under part D of title II of the ESEA
		  may be used for subgrants described in section 2412(a)(2)(B) of such Act:
		  Provided further, That
		  $57,113,000 shall be available to carry out
		  section 203 of the Educational Technical Assistance Act of 2002:
		  Provided further, That
		  $35,463,000 shall be available to carry out part
		  D of title V of the ESEA: Provided further, That no funds
		  appropriated under this heading may be used to carry out section 5494 under the
		  ESEA: Provided further, That
		  $17,687,000 shall be available to carry out the
		  Supplemental Education Grants program for the Federated States of Micronesia
		  and the Republic of the Marshall Islands: Provided further,
		  That up to 5 percent of these amounts may be reserved by the Federated States
		  of Micronesia and the Republic of the Marshall Islands to administer the
		  Supplemental Education Grants programs and to obtain technical assistance,
		  oversight and consultancy services in the administration of these grants and to
		  reimburse the United States Departments of Labor, Health and Human Services,
		  and Education for such services: Provided further, That
		  $9,729,000 of the funds available for the
		  Foreign Language Assistance Program shall be available for 5-year grants to
		  local educational agencies that would work in partnership with one or more
		  institutions of higher education to establish or expand articulated programs of
		  study in languages critical to United States national security that will enable
		  successful students to advance from elementary school through college to
		  achieve a superior level of proficiency in those
		  languages.
			Indian educationFor expenses necessary to carry out, to the
		  extent not otherwise provided, title VII, part A of the
		  Elementary and Secondary Education Act of
		  1965,
		  $122,282,000.
			Innovation and
		  improvementFor carrying out
		  activities authorized by part G of title I, subpart 5 of part A and parts C and
		  D of title II, parts B, C, and D of title V, and section 1504 of the
		  Elementary and Secondary Education Act of
		  1965 (ESEA), and by part F of title VIII of the
		  Higher Education Act of 1965, $1,234,787,000:
		  Provided, That $10,649,000
		  shall be provided to the National Board for Professional Teaching Standards to
		  carry out section 2151(c) of the ESEA: Provided further, That
		  from funds for subpart 4, part C of title II of the ESEA, up to 3 percent shall
		  be available to the Secretary of Education for technical assistance and
		  dissemination of information: Provided further, That
		  $510,209,000 shall be available to carry out
		  part D of title V of the ESEA: Provided further, That
		  $39,302,000 shall be used for the projects, and
		  in the amounts, specified under the heading Innovation and
		  Improvement in the committee report of the Senate accompanying this
		  Act: 
		  Provided further, That
		  $1,000,000 shall be for a national clearinghouse
		  that will collect and disseminate information on effective educational
		  practices and the latest research regarding the planning, design, financing,
		  construction, improvement, operation, and maintenance of safe, healthy,
		  high-performance public facilities for nursery and pre-kindergarten,
		  kindergarten through grade 12, and higher education: Provided
		  further, That $300,000,000 of the funds
		  for subpart 1 of part D of title V of the ESEA shall be for competitive grants
		  to local educational agencies, including charter schools that are local
		  educational agencies, or States, or partnerships of: (1) a local educational
		  agency, a State, or both; and (2) at least one non-profit organization to
		  develop and implement performance-based compensation systems for teachers,
		  principals, and other personnel in high-need schools: Provided
		  further, That such performance-based compensation systems must
		  consider gains in student academic achievement as well as classroom evaluations
		  conducted multiple times during each school year among other factors and
		  provide educators with incentives to take on additional responsibilities and
		  leadership roles: 
		  Provided further, That recipients
		  of such grants shall demonstrate that such performance-based systems are
		  developed with the input of teachers and school leaders in the schools and
		  local educational agencies to be served by the grant: 
		  Provided further, That recipients
		  of such grants may use such funds to develop or improve systems and tools
		  (which may be developed and used for the entire local educational agency or
		  only for schools served under the grant) that would enhance the quality and
		  success of the compensation system, such as high-quality teacher evaluations
		  and tools to measure growth in student achievement: 
		  Provided further, That applications
		  for such grants should include a plan to sustain financially the activities
		  conducted and systems developed under the grant once the grant period has
		  expired: Provided further, That up to 5 percent of such funds
		  for competitive grants shall be available for technical assistance, training,
		  peer review of applications, program outreach and evaluation activities:
		  Provided further, That of the funds available for part B of
		  title V of the ESEA, the Secretary shall use up to
		  $23,082,000 to carry out activities under
		  section 5205(b) and under subpart 2: 
		  Provided further, That of the funds
		  available for subpart 1 of part B of title V of the ESEA, and not withstanding
		  section 5205(a), the Secretary may reserve funds to make multiple awards to
		  charter management organizations and other entities for the replication and
		  expansion of successful charter school
		  models.
			Safe schools and citizenship
		  educationFor carrying out
		  activities authorized by subpart 3 of part C of title II, part A of title IV,
		  and subparts 2, 3 and 10 of part D of title V of the
		  Elementary and Secondary Education Act of
		  1965, $438,061,000:
		  Provided, That $257,690,000
		  shall be available for subpart 2 of part A of title IV: Provided
		  further, That $146,912,000 shall be
		  available to carry out part D of title V: Provided further,
		  That of the funds available to carry out subpart 3 of part C of title II, up to
		  $13,383,000 may be used to carry out section
		  2345 and $2,957,000 shall be used by the Center
		  for Civic Education to implement a comprehensive program to improve public
		  knowledge, understanding, and support of the Congress and the State
		  legislatures.
			English language
		  acquisitionFor carrying out
		  part A of title III of the Elementary and
		  Secondary Education Act of 1965,
		  $750,000,000, which shall become available on
		  July 1, 2010, and shall remain available through September 30, 2011, except
		  that 6.5 percent of such amount shall be available on October 1, 2009, and
		  shall remain available through September 30, 2011, to carry out activities
		  under section 3111(c)(1)(C): Provided, That the Secretary of
		  Education shall use estimates of the American Community Survey child counts for
		  the most recent 3-year period available to calculate allocations under such
		  part.
			Special educationFor carrying out the Individuals with
		  Disabilities Education Act (IDEA) and the Special Olympics Sport
		  and Empowerment Act of 2004, $12,587,856,000, of
		  which $3,726,354,000 shall become available on
		  July 1, 2010, and shall remain available through September 30, 2011, and of
		  which $8,592,383,000 shall become available on
		  October 1, 2010, and shall remain available through September 30, 2011, for
		  academic year 2010–2011: Provided, That
		  $13,250,000 shall be for Recording for the Blind
		  and Dyslexic, Inc., to support the development, production, and circulation of
		  accessible educational materials: Provided further, That
		  $1,500,000 shall be for the recipient of funds
		  provided by Public Law 105–78 under section 687(b)(2)(G) of the IDEA (as in
		  effect prior to the enactment of the Individuals with Disabilities Education
		  Improvement Act of 2004) to provide information on diagnosis, intervention, and
		  teaching strategies for children with disabilities: Provided
		  further, That the amount for section 611(b)(2) of the IDEA shall be
		  equal to the lesser of the amount available for that activity during fiscal
		  year 2009, increased by the amount of inflation as specified in section
		  619(d)(2)(B) of the IDEA, or the percent change in the funds appropriated under
		  section 611(i) of the IDEA, but not less than the amount for that activity
		  during fiscal year 2009: Provided further, That funds made
		  available for the Special Olympics Sport and Empowerment Act of 2004 may be
		  used to support expenses associated with the Special Olympics National and
		  World games.
			Rehabilitation services and disability
		  researchFor carrying out, to
		  the extent not otherwise provided, the Rehabilitation Act of 1973, the Assistive
		  Technology Act of 1998, and the Helen Keller National Center Act,
		  $3,507,322,000: Provided, That
		  $2,525,000 shall be used for the projects, and
		  in the amounts, specified under the heading Rehabilitation Services and
		  Disability Research in the committee report of the Senate accompanying
		  this Act.
			Special institutions for persons with
		  disabilities
			American printing house for the
		  blindFor carrying out the Act
		  of March 3, 1879,
		  $24,600,000.
			National technical institute for the
		  deafFor the National
		  Technical Institute for the Deaf under titles I and II of the Education of the
		  Deaf Act of 1986, $68,437,000, of which
		  $5,400,000 shall be for construction and shall
		  remain available until expended: Provided, That from the total
		  amount available, the Institute may at its discretion use funds for the
		  endowment program as authorized under section 207 of such
		  Act.
			Gallaudet universityFor the Kendall Demonstration Elementary
		  School, the Model Secondary School for the Deaf, and the partial support of
		  Gallaudet University under titles I and II of the Education of the Deaf Act of
		  1986, $126,000,000, of which
		  $8,000,000 shall be for construction and shall
		  remain available until expended: Provided, That from the total
		  amount available, the University may at its discretion use funds for the
		  endowment program as authorized under section 207 of such
		  Act.
			Career, technical, and adult
		  educationFor carrying out, to
		  the extent not otherwise provided, the Carl D. Perkins Career and Technical
		  Education Act of 2006, the Adult Education and Family Literacy Act, subpart 4
		  of part D of title V of the Elementary and
		  Secondary Education Act of 1965 (ESEA) and title
		  VIII–D of the Higher Education Amendments of 1998,
		  $2,018,447,000, of which
		  $4,400,000 shall become available on October 1,
		  2009 and remain available through September 30, 2011, of which
		  $1,223,047,000 shall become available on July 1,
		  2010, and shall remain available through September 30, 2011, and of which
		  $791,000,000 shall become available on October
		  1, 2010, and shall remain available through September 30, 2011: 
		  Provided, That the Secretary of
		  Education shall first distribute up to
		  $46,000,000 to those States that, due to
		  administrative error, were underpaid for fiscal years 2003 through 2008 in the
		  amounts such States were underpaid: 
		  Provided further, That the
		  Secretary shall not reduce the allocations for those years to the States that
		  were overpaid through such error, or take other corrective action with respect
		  to those overpayments: 
		  Provided further, That the
		  additional funds provided to States to correct the administrative error shall
		  not be considered in determining the hold-harmless amounts under
		  section 211(f) of the Adult Education and Family Literacy Act for fiscal year
		  2011 or subsequent fiscal years: 
		  Provided further, That of the
		  amount provided for Adult Education State Grants,
		  $75,000,000 shall be made available for
		  integrated English literacy and civics education services to immigrants and
		  other limited English proficient populations: Provided
		  further, That of the amount reserved for integrated English literacy
		  and civics education, notwithstanding section 211 of the Adult Education and
		  Family Literacy Act, 65 percent shall be allocated to States based on a State's
		  absolute need as determined by calculating each State's share of a 10-year
		  average of the United States Citizenship and Immigration Services data for
		  immigrants admitted for legal permanent residence for the 10 most recent years,
		  and 35 percent allocated to States that experienced growth as measured by the
		  average of the 3 most recent years for which United States Citizenship and
		  Immigration Services data for immigrants admitted for legal permanent residence
		  are available, except that no State shall be allocated an amount less than
		  $60,000: Provided further, That
		  of the amounts made available for the Adult Education and Family Literacy Act,
		  $13,346,000 shall be for national leadership
		  activities under section 243: Provided further, That
		  $88,000,000 shall be available to support the
		  activities authorized under subpart 4 of part D of title V of the ESEA, of
		  which up to 5 percent shall become available October 1, 2009, and shall remain
		  available through September 30, 2011, for evaluation, technical assistance,
		  school networks, peer review of applications, and program outreach activities,
		  and of which not less than 95 percent shall become available on July 1, 2010,
		  and remain available through September 30, 2011, for grants to local
		  educational agencies: Provided further, That funds made
		  available to local educational agencies under this subpart shall be used only
		  for activities related to establishing smaller learning communities within
		  large high schools or small high schools that provide alternatives for students
		  enrolled in large high schools: 
		  Provided further, That the
		  Secretary may use amounts available under this heading for the necessary costs
		  of any close-out of the National Institute for
		  Literacy.
			Student financial
		  assistance
			(including rescission of
		  funds)For carrying out
		  subparts 1, 3, and 4 of part A, part C and part E of title IV of the
		  Higher Education Act of 1965,
		  $19,296,809,000, which shall remain available
		  through September 30, 2011.The
		  maximum Pell Grant for which a student shall be eligible during award year
		  2010–2011 shall be $4,860.Of the funds made available under section
		  401A(e)(1)(D) of the Higher Education Act of
		  1965, $511,000,000 are hereby
		  rescinded.
			Student aid
		  administrationFor Federal
		  administrative expenses to carry out part D of title I, and subparts 1, 3, 4,
		  and 9 of part A, and parts B, C, D, and E of title IV of the
		  Higher Education Act of 1965,
		  $870,402,000, which shall remain available until
		  expended.
			Higher educationFor carrying out, to the extent not
		  otherwise provided, titles II, III, IV, V, VI, VII, and VIII of the
		  Higher Education Act of 1965
		  (HEA), section 1543 of the Higher Education Amendments of 1992,
		  the Mutual Educational and Cultural Exchange Act of 1961, title VIII of the
		  Higher Education Amendments of 1998, part I of subtitle A of title VI of the
		  America COMPETES Act, and section 117 of the Carl D. Perkins Career and
		  Technical Education Act of 2006, $2,106,749,000:
		  Provided, That $9,687,000, to
		  remain available through September 30, 2011, shall be available to fund
		  fellowships for academic year 2011–2012 under subpart 1 of part A of title VII
		  of the HEA, under the terms and conditions of such subpart 1: Provided
		  further, That $609,000 shall be for
		  data collection and evaluation activities for programs under the HEA, including
		  such activities needed to comply with the Government Performance and Results Act of
		  1993: Provided further, That notwithstanding any
		  other provision of law, funds made available in this Act to carry out title VI
		  of the HEA and section 102(b)(6) of the Mutual Educational and Cultural
		  Exchange Act of 1961 may be used to support visits and study in foreign
		  countries by individuals who are participating in advanced foreign language
		  training and international studies in areas that are vital to United States
		  national security and who plan to apply their language skills and knowledge of
		  these countries in the fields of government, the professions, or international
		  development: Provided further, That of the funds referred to
		  in the preceding proviso up to 1 percent may be used for program evaluation,
		  national outreach, and information dissemination activities: Provided
		  further, That notwithstanding any other provision of law, a recipient
		  of a multi-year award under section 316 of the HEA, as that section was in
		  effect prior to the date of enactment of the Higher Education Opportunity Act
		  (HEOA), that would have otherwise received a continuation award
		  for fiscal year 2010 under that section, shall receive under section 316, as
		  amended by the HEOA, not less than the amount that such recipient would have
		  received under such a continuation award: Provided further,
		  That the portion of the funds received under section 316 by a recipient
		  described in the preceding proviso that is equal to the amount of such
		  continuation award shall be used in accordance with the terms of such
		  continuation award: Provided further, That
		  $1,500,000, to remain available until expended,
		  shall be available to carry out a scholarship program for the purpose of
		  increasing the skilled workforce for industrial health and safety occupations,
		  including mine safety: Provided further, That the Secretary of
		  Education shall identify these scholarships as Erma Byrd
		  Scholarships: Provided further, That such scholarships
		  shall be awarded without regard to an applicant's prior work experience, but
		  the Secretary shall, notwithstanding section 437 of the General Education
		  Provisions Act and 5 U.S.C. 553, by notice in the Federal Register, establish
		  the eligibility requirements, service obligations, payback requirements, and
		  other program requirements similar to those specified in section 515 of the
		  Federal Mine Safety and Health Act as are necessary to implement such a
		  program: Provided further, That such scholarship funds may be
		  used to replace a student's expected family contribution, but institutions
		  accepting such scholarship funds may not use these funds to supplant existing
		  institutional aid: Provided further, That the Secretary shall
		  be authorized to accept contributions for such scholarships from private
		  sources: Provided further, That these funds shall be used for
		  scholarships for academic year 2010–2011 and may be available for scholarships
		  in academic year 2011–2012: Provided further, That
		  $36,500,000 shall be used for the projects, and
		  in the amounts, specified under the heading Higher Education in
		  the committee report of the Senate accompanying this
		  Act.
			Howard universityFor partial support of Howard University,
		  $234,977,000, of which not less than
		  $3,600,000 shall be for a matching endowment
		  grant pursuant to the Howard University Endowment Act and shall remain
		  available until expended.
			College housing and academic facilities
		  loans programFor Federal
		  administrative expenses to carry out activities related to existing facility
		  loans pursuant to section 121 of the Higher
		  Education Act of 1965,
		  $461,000.
			Historically black college and
		  university capital financing program accountFor the cost of guaranteed loans,
		  $10,000,000, as authorized pursuant to part D of
		  title III of the HEA: Provided, That such costs, including the
		  cost of modifying such loans, shall be as defined in section 502 of the
		  Congressional Budget Act of 1974: Provided further, That these
		  funds are available to subsidize total loan principal, any part of which is to
		  be guaranteed, not to exceed $89,000,000. In
		  addition, for administrative expenses to carry out the Historically Black
		  College and University Capital Financing Program entered into pursuant to part
		  D of title III of the HEA,
		  $354,000.
			Institute of education
		  sciencesFor carrying out
		  activities authorized by the Education Sciences Reform Act of 2002, the
		  National Assessment of Educational Progress Authorization Act, section 208 of
		  the Educational Technical Assistance Act of 2002, and section 664 of the
		  Individuals with Disabilities Education Act,
		  $679,256,000, of which
		  $361,241,000 shall be available until September
		  30, 2011: Provided, That funds available to carry out section
		  208 of the Educational Technical Assistance Act may be used for Statewide data
		  systems that include postsecondary and workforce information and information on
		  children of all ages: Provided further, That up to
		  $10,000,000 of the funds available to carry out
		  section 208 of the Educational Technical Assistance Act may be used for State
		  data coordinators and for awards to public or private organizations or agencies
		  to improve data coordination, quality, and
		  use.
			Departmental
		  management
			Program administrationFor carrying out, to the extent not
		  otherwise provided, the Department of Education Organization Act, including
		  rental of conference rooms in the District of Columbia and hire of three
		  passenger motor vehicles, $452,200,000, of which
		  $8,200,000, to remain available until expended,
		  shall be for relocation of, and renovation of buildings occupied by, Department
		  staff.
			Office for civil rightsFor expenses necessary for the Office for
		  Civil Rights, as authorized by section 203 of the Department of Education
		  Organization Act,
		  $103,024,000.
			Office of the inspector
		  generalFor expenses necessary
		  for the Office of the Inspector General, as authorized by section 212 of the
		  Department of Education Organization Act,
		  $60,053,000.
			General
		  provisions
			301.No funds appropriated in
			 this Act may be used for the transportation of students or teachers (or for the
			 purchase of equipment for such transportation) in order to overcome racial
			 imbalance in any school or school system, or for the transportation of students
			 or teachers (or for the purchase of equipment for such transportation) in order
			 to carry out a plan of racial desegregation of any school or school
			 system.
			302.None of the funds
			 contained in this Act shall be used to require, directly or indirectly, the
			 transportation of any student to a school other than the school which is
			 nearest the student's home, except for a student requiring special education,
			 to the school offering such special education, in order to comply with title VI
			 of the Civil Rights Act of 1964. For
			 the purpose of this section an indirect requirement of transportation of
			 students includes the transportation of students to carry out a plan involving
			 the reorganization of the grade structure of schools, the pairing of schools,
			 or the clustering of schools, or any combination of grade restructuring,
			 pairing or clustering. The prohibition described in this section does not
			 include the establishment of magnet schools.
			303.No funds appropriated in
			 this Act may be used to prevent the implementation of programs of voluntary
			 prayer and meditation in the public schools.
				(transfer of
		  funds)
				304.Not to exceed 1 percent
			 of any discretionary funds (pursuant to the Balanced Budget and Emergency
			 Deficit Control Act of 1985) which are appropriated for the Department of
			 Education in this Act may be transferred between appropriations, but no such
			 appropriation shall be increased by more than 3 percent by any such transfer:
			 Provided, That the transfer authority granted by this section
			 shall be available only to meet emergency needs and shall not be used to create
			 any new program or to fund any project or activity for which no funds are
			 provided in this Act: Provided further, That the Committees on
			 Appropriations of the House of Representatives and the Senate are notified at
			 least 15 days in advance of any transfer.
			305.The Outlying Areas may
			 consolidate funds received under this Act pursuant to 48 U.S.C. 1469a, under
			 part A of title V of the Elementary and Secondary Education Act.
			306.None of the funds made available in the
			 sixth proviso under the heading Innovation and Improvement in
			 this Act shall be made available for new awards under the Teacher Incentive
			 Fund prior to the submission of an impact evaluation plan to the Committees on
			 Appropriations of the House of Representatives and the Senate.
			307.Section 14007 of division A of the American
			 Recovery and Reinvestment Act of 2009 is amended—
				(1)by amending subsection (a)(3) to read as
			 follows:
					
						(3)Purpose of
				awardsThe Secretary shall
				make awards to eligible entities in order to identify, document, and bring to
				scale innovative best practices based on demonstrated success, to allow such
				eligible entities to—
							(A)expand their work and serve as models for
				best practices; and
							(B)work in partnership with the private sector
				and the philanthropic
				community.
							;
				(2)in subsection (b)—
					(A)by redesignating paragraphs (1) through (4)
			 as paragraphs (1)(A), (1)(B), (2), and (3), respectively;
					(B)in paragraph (1)(A), as so redesignated, by
			 inserting “or” after the semicolon;
					(C)by amending paragraph (1)(B), as so
			 redesignated, to read as follows:
						
							(B)have demonstrated success in significantly
				increasing student academic achievement for all groups of students described in
				such section;
							;
				and
					(D)in paragraph (3), as so redesignated, by
			 striking “they have established partnerships” and inserting “it has established
			 one or more partnerships”;
					(3)in subsection (c), by striking
			 paragraphs and all that follows through such
			 requirements and inserting paragraphs (1)(A) or (1)(B) and (2)
			 of subsection (b) if the nonprofit organization has a record of significantly
			 improving student achievement, attainment, or retention and shall be considered
			 to have met the requirements of subsection (b)(3) if it demonstrates that it
			 will meet the requirement relating to private-sector matching;
			 and
				(4)by adding at the end a new subsection (d)
			 to read as follows:
					
						(d)SubgrantsIn the case of an eligible entity that is a
				partnership described in subsection (a)(1)(B), the partner serving as the
				fiscal agent may make subgrants to one or more of the other entities in the
				partnership.
						.
				308.Section 5621 of the Elementary and
			 Secondary Education Act of 1965, as added by this Act by reference to S. 1121
			 (111th Congress, as introduced on May 21, 2009), is amended—
				(1)in subsection
			 (c)(1)(C)(i), by inserting , which includes planning for improvement of
			 school libraries within public elementary school and secondary school
			 buildings before the semicolon; and
				(2)in subsection
			 (d)(1)—
					(A)in subparagraph
			 (A)—
						(i)by redesignating clauses
			 (ii) through (iv) as clauses (iii) through (v), respectively; and
						(ii)by inserting after
			 clause (i) the following:
							
								(ii)repairing, replacing, or
				constructing school libraries at public elementary schools or secondary
				schools;
								
						(B)in subparagraph (F), by
			 inserting throughout the school building before the
			 period.
					309.Section 307 of the Departments of Labor,
			 Health and Human Services, and Education, and Related Agencies Appropriations
			 Act, 2008 is amended by striking and 2009 each place the term
			 occurs and inserting through 2011.
				This
		  title may be cited as the Department
		  of Education Appropriations Act,
		  2010.
				IV
			RELATED
		  AGENCIES
			Committee for purchase from people who
		  are blind or severely disabled
			Salaries and expensesFor expenses necessary for the Committee for
		  Purchase From People Who Are Blind or Severely Disabled established by Public
		  Law 92–28,
		  $5,396,000.
			Corporation for national and community
		  service
			Operating expensesFor necessary expenses for the Corporation
		  for National and Community Service to carry out the Domestic Volunteer Service
		  Act of 1973 (1973 Act) and the National and Community Service
		  Act of 1990 (1990 Act),
		  $864,316,000, of which
		  $321,269,000 shall be to carry out the 1973 Act
		  and $543,047,000 shall be to carry out the 1990
		  Act and notwithstanding sections 198B(b)(3), 198S(g), 501(a)(4)(C), and
		  501(a)(4)(F) of the 1990 Act: 
		  Provided, That of the amounts
		  provided under this heading: (1) up to 1 percent of program grant funds may be
		  used to defray the costs of conducting grant application reviews, including the
		  use of outside peer reviewers and electronic management of the grants cycle;
		  (2) $50,000,000 shall be available for expenses
		  authorized under section 501(a)(4)(E) of the 1990 Act; (3)
		  $8,000,000 shall be available for expenses to
		  carry out sections 112(e), 179A, and 198O and subtitle J of title I of the 1990
		  Act, notwithstanding section 501(a)(6) of the 1990 Act; (4)
		  $5,000,000 shall be available for grants to
		  public or private nonprofit institutions to increase the participation of
		  individuals with disabilities in national service and for demonstration
		  activities in furtherance of this purpose, notwithstanding section 129(k)(1) of
		  the 1990 Act; (5) $17,000,000 shall be available
		  to provide assistance to State commissions on national and community service,
		  under section 126(a) of the 1990 Act and notwithstanding section 501(a)(5)(B)
		  of the 1990 Act; and (6) $29,000,000 shall be
		  available to carry out subtitle E of the 1990 Act: Provided
		  further, That none of the funds made available under this heading for
		  activities authorized by section 122 and part E of title II of the 1973 Act
		  shall be used to provide stipends or other monetary incentives to program
		  participants or volunteer leaders whose incomes exceed the income guidelines in
		  subsections 211(e) and 213(b) of the 1973 Act.
			National service
		  trust
			(including transfer of
		  funds)For necessary expenses
		  for the National Service Trust established under subtitle D of title I of the
		  National and Community Service Act of 1990 (1990 Act),
		  $197,000,000, to remain available until
		  expended: Provided, That the Corporation for National and
		  Community Service may transfer additional funds from the amount provided within
		  Operating Expenses for grants made under subtitle C of title I
		  of the 1990 Act to this appropriation upon determination that such transfer is
		  necessary to support the activities of national service participants and after
		  notice is transmitted to the Committees on Appropriations of the House of
		  Representatives and the Senate: Provided further, That amounts
		  appropriated for or transferred to the National Service Trust may be invested
		  under section 145(b) of the 1990 Act without regard to the requirement to
		  apportion funds under 31 U.S.C. 1513(b).
			Salaries and expensesFor necessary expenses of administration as
		  provided under section 501(a)(5) of the National and Community Service Act of
		  1990 and under section 504(a) of the Domestic Volunteer Service Act of 1973,
		  including payment of salaries, authorized travel, hire of passenger motor
		  vehicles, the rental of conference rooms in the District of Columbia, the
		  employment of experts and consultants authorized under 5 U.S.C. 3109, and not
		  to exceed $2,500 for official reception and
		  representation expenses,
		  $88,000,000.
			Office of inspector
		  generalFor necessary expenses
		  of the Office of Inspector General in carrying out the Inspector General Act of
		  1978, $7,700,000.
			Administrative
		  provisions
			401.The Corporation for
			 National and Community Service (the Corporation) shall notify
			 the Committees on Appropriations of the House of Representatives and the Senate
			 15 days prior to any significant changes to program requirements, service
			 delivery or policy. For fiscal year 2010, during any grant selection process,
			 an officer or employee of the Corporation shall not knowingly disclose any
			 covered grant selection information regarding such selection, directly or
			 indirectly, to any person other than an officer or employee of the Corporation
			 that is authorized by the Corporation to receive such information.
			402.Donations made to the
			 Corporation for National and Community Service under section 196 of the
			 National and Community Service Act of 1990 (1990 Act) for the
			 purposes of financing programs and operations under titles I and II of the 1973
			 Act or subtitles B, C, D, or E of title I of the 1990 Act shall be used to
			 supplement and not supplant current programs and operations.
				Corporation for public
		  broadcastingFor payment to
		  the Corporation for Public Broadcasting (Corporation), as
		  authorized by the Communications Act of
		  1934, an amount which shall be available within limitations
		  specified by that Act, for the fiscal year 2012,
		  $450,000,000: Provided, That no
		  funds made available to the Corporation by this Act shall be used to pay for
		  receptions, parties, or similar forms of entertainment for Government officials
		  or employees: Provided further, That none of the funds
		  contained in this paragraph shall be available or used to aid or support any
		  program or activity from which any person is excluded, or is denied benefits,
		  or is discriminated against, on the basis of race, color, national origin,
		  religion, or sex: Provided further, That no funds made
		  available to the Corporation by this Act shall be used to apply any political
		  test or qualification in selecting, appointing, promoting, or taking any other
		  personnel action with respect to officers, agents, and employees of the
		  Corporation: Provided further, That none of the funds made
		  available to the Corporation by this Act shall be used to support the
		  Television Future Fund or any similar
		  purpose.
				In
		  addition, for payment to the Corporation for fiscal year 2010,
		  $71,000,000 as
		  follows:
					(1)$10,000,000
			 shall be for fiscal stabilization grants to public radio and television
			 licensees, with no deduction for administrative or other costs of the
			 Corporation, to maintain local programming and services and preserve jobs
			 threatened by declines in non-Federal revenues due to the downturn in the
			 economy;
					(2)$36,000,000
			 shall be for costs related to digital program production, development, and
			 distribution associated with the transition of public broadcasting to digital
			 broadcasting, to be awarded as determined by the Corporation in consultation
			 with public radio and television licensees or permittees, or their designated
			 representatives; and
					(3)$25,000,000
			 is available pursuant to section 396(k)(10) of the Communications Act of 1934
			 for replacement and upgrade of the public radio interconnection system.
					Federal mediation and conciliation
		  service
				Salaries and expensesFor expenses necessary for the Federal
		  Mediation and Conciliation Service (Service) to carry out the
		  functions vested in it by the Labor Management Relations Act, 1947, including
		  hire of passenger motor vehicles; for expenses necessary for the
		  Labor-Management Cooperation Act of 1978; and for expenses necessary for the
		  Service to carry out the functions vested in it by the Civil Service Reform
		  Act, $46,303,000: Provided,
		  That notwithstanding 31 U.S.C. 3302, fees charged, up to full-cost recovery,
		  for special training activities and other conflict resolution services and
		  technical assistance, including those provided to foreign governments and
		  international organizations, and for arbitration services shall be credited to
		  and merged with this account, and shall remain available until expended:
		  Provided further, That fees for arbitration services shall be
		  available only for education, training, and professional development of the
		  agency workforce: Provided further, That the Director of the
		  Service is authorized to accept and use on behalf of the United States gifts of
		  services and real, personal, or other property in the aid of any projects or
		  functions within the Director's jurisdiction.
				Federal mine safety and health review
		  commission
				Salaries and expensesFor expenses necessary for the Federal Mine
		  Safety and Health Review Commission,
		  $10,858,000.
				Institute of museum and library
		  services
				Office of museum and library services:
		  grants and administrationFor
		  carrying out the Museum and Library Services Act of 1996 and the National
		  Museum of African American History and Culture Act,
		  $275,056,000, of which
		  $6,500,000 shall be used for the projects, and
		  in the amounts, specified under the heading Office of Museum and Library
		  Services: Grants and Administration in the committee report of the
		  Senate accompanying this Act: Provided, That funds may be made
		  available for support through inter-agency agreement or grant to commemorative
		  Federal commissions that support museum and library activities, in partnership
		  with libraries and museums that are eligible for funding under programs carried
		  out by the Institute of Museum and Library
		  Services.
				Medicare payment advisory
		  commission
				Salaries and expensesFor expenses necessary to carry out section
		  1805 of the Social Security Act,
		  $11,800,000, to be transferred to this
		  appropriation from the Federal Hospital Insurance Trust Fund and the Federal
		  Supplementary Medical Insurance Trust Fund.
				National council on
		  disability
				Salaries and expensesFor expenses necessary for the National
		  Council on Disability as authorized by title IV of the
		  Rehabilitation Act of 1973,
		  $3,271,000.
				National labor relations
		  board
				Salaries and expensesFor expenses necessary for the National
		  Labor Relations Board to carry out the functions vested in it by the
		  Labor-Management Relations Act, 1947, and other laws,
		  $283,400,000: Provided, That no
		  part of this appropriation shall be available to organize or assist in
		  organizing agricultural laborers or used in connection with investigations,
		  hearings, directives, or orders concerning bargaining units composed of
		  agricultural laborers as referred to in section 2(3) of the Act of July 5,
		  1935, and as amended by the Labor-Management Relations Act, 1947, and as
		  defined in section 3(f) of the Act of June 25, 1938, and including in said
		  definition employees engaged in the maintenance and operation of ditches,
		  canals, reservoirs, and waterways when maintained or operated on a mutual,
		  nonprofit basis and at least 95 percent of the water stored or supplied thereby
		  is used for farming purposes.
				National mediation
		  board
				Salaries and expensesFor expenses necessary to carry out the
		  provisions of the Railway Labor Act, including emergency boards appointed by
		  the President,
		  $13,934,000.
				Occupational safety and health review
		  commission
				Salaries and expensesFor expenses necessary for the Occupational
		  Safety and Health Review Commission,
		  $11,712,000.
				Railroad retirement
		  board
				Dual benefits payments
		  accountFor payment to the
		  Dual Benefits Payments Account, authorized under section 15(d) of the Railroad
		  Retirement Act of 1974, $64,000,000, which shall
		  include amounts becoming available in fiscal year 2010 pursuant to section
		  224(c)(1)(B) of Public Law 98–76; and in addition, an amount, not to exceed 2
		  percent of the amount provided herein, shall be available proportional to the
		  amount by which the product of recipients and the average benefit received
		  exceeds the amount available for payment of vested dual benefits:
		  Provided, That the total amount provided herein shall be
		  credited in 12 approximately equal amounts on the first day of each month in
		  the fiscal year.
				Federal payments to the railroad
		  retirement accountsFor
		  payment to the accounts established in the Treasury for the payment of benefits
		  under the Railroad Retirement Act for interest earned on unnegotiated checks,
		  $150,000, to remain available through September
		  30, 2011, which shall be the maximum amount available for payment pursuant to
		  section 417 of Public Law 98–76.
				Limitation on
		  administrationFor necessary
		  expenses for the Railroad Retirement Board (Board) for
		  administration of the Railroad Retirement Act and the Railroad Unemployment
		  Insurance Act, $109,073,000, to be derived in
		  such amounts as determined by the Board from the railroad retirement accounts
		  and from moneys credited to the railroad unemployment insurance administration
		  fund.
				Limitation on the office of inspector
		  generalFor expenses necessary
		  for the Office of Inspector General for audit, investigatory and review
		  activities, as authorized by the Inspector General Act of 1978, not more than
		  $8,186,000, to be derived from the railroad
		  retirement accounts and railroad unemployment insurance
		  account.
				Social security
		  administration
				Payments to social security trust
		  fundsFor payment to the
		  Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability
		  Insurance Trust Fund, as provided under sections 201(m), 228(g), and 1131(b)(2)
		  of the Social Security Act,
		  $20,404,000.
				Supplemental security income
		  programFor carrying out
		  titles XI and XVI of the Social Security
		  Act, section 401 of Public Law 92–603, section 212 of Public Law
		  93–66, as amended, and section 405 of Public Law 95–216, including payment to
		  the Social Security trust funds for administrative expenses incurred pursuant
		  to section 201(g)(1) of the Social Security
		  Act, $34,742,000,000, to remain
		  available until expended: Provided, That any portion of the
		  funds provided to a State in the current fiscal year and not obligated by the
		  State during that year shall be returned to the Treasury.For making, after June 15 of the current
		  fiscal year, benefit payments to individuals under title XVI of the
		  Social Security Act, for unanticipated
		  costs incurred for the current fiscal year, such sums as may be
		  necessary.For making benefit
		  payments under title XVI of the Social Security
		  Act for the first quarter of fiscal year 2011,
		  $16,000,000,000, to remain available until
		  expended.
				Limitation on administrative
		  expensesFor necessary
		  expenses, including the hire of two passenger motor vehicles, and not to exceed
		  $45,000 for official reception and
		  representation expenses, not more than
		  $10,800,500,000 may be expended, as authorized
		  by section 201(g)(1) of the Social Security
		  Act, from any one or all of the trust funds referred to therein:
		  Provided, That not less than
		  $2,300,000 shall be for the Social Security
		  Advisory Board: Provided further, That unobligated balances of
		  funds provided under this paragraph at the end of fiscal year 2010 not needed
		  for fiscal year 2010 shall remain available until expended to invest in the
		  Social Security Administration information technology and telecommunications
		  hardware and software infrastructure, including related equipment and
		  non-payroll administrative expenses associated solely with this information
		  technology and telecommunications infrastructure: Provided
		  further, That reimbursement to the trust funds under this heading for
		  expenditures for official time for employees of the Social Security
		  Administration pursuant to 5 U.S.C. 7131, and for facilities or support
		  services for labor organizations pursuant to policies, regulations, or
		  procedures referred to in section 7135(b) of such title shall be made by the
		  Secretary of the Treasury, with interest, from amounts in the general fund not
		  otherwise appropriated, as soon as possible after such expenditures are
		  made.From funds provided under
		  the first paragraph, not less than $273,000,000
		  shall be available for the cost associated with conducting continuing
		  disability reviews under titles II and XVI of the Social Security Act and for the cost associated
		  with conducting redeterminations of eligibility under title XVI of the
		  Social Security Act.In addition to the amounts made available
		  above, and subject to the same terms and conditions,
		  $485,000,000, for additional continuing
		  disability reviews and redeterminations of eligibility, of which, upon a
		  determination by the Commissioner of Social Security that such initiative would
		  be at least as cost-effective as redeterminations of eligibility, up to
		  $34,000,000 shall be available for one or more
		  initiatives to improve asset verification: Provided, That the
		  Commissioner shall provide to the Congress (at the conclusion of the fiscal
		  year) a report on the obligation and expenditure of these additional amounts,
		  similar to the reports that were required by section 103(d)(2) of Public Law
		  104–121 for fiscal years 1996 through 2002.In addition,
		  $160,000,000 to be derived from administration
		  fees in excess of $5.00 per supplementary
		  payment collected pursuant to section 1616(d) of the
		  Social Security Act or section
		  212(b)(3) of Public Law 93–66, which shall remain available until expended. To
		  the extent that the amounts collected pursuant to such sections in fiscal year
		  2010 exceed $160,000,000, the amounts shall be
		  available in fiscal year 2011 only to the extent provided in advance in
		  appropriations Acts.In
		  addition, up to $1,000,000 to be derived from
		  fees collected pursuant to section 303(c) of the Social Security Protection
		  Act, which shall remain available until expended.
				Office of inspector
		  general
				(including transfer of
		  funds)For expenses necessary
		  for the Office of Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978, $29,000,000,
		  together with not to exceed $73,682,000, to be
		  transferred and expended as authorized by section 201(g)(1) of the
		  Social Security Act from the Federal
		  Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance
		  Trust Fund.In addition, an
		  amount not to exceed 3 percent of the total provided in this appropriation may
		  be transferred from the Limitation on Administrative Expenses,
		  Social Security Administration, to be merged with this account, to be available
		  for the time and purposes for which this account is available:
		  Provided, That notice of such transfers shall be transmitted
		  promptly to the Committees on Appropriations of the House of Representatives
		  and the Senate.
				V
			GENERAL
		  PROVISIONS
			501.The Secretaries of
			 Labor, Health and Human Services, and Education are authorized to transfer
			 unexpended balances of prior appropriations to accounts corresponding to
			 current appropriations provided in this Act. Such transferred balances shall be
			 used for the same purpose, and for the same periods of time, for which they
			 were originally appropriated.
			502.No part of any
			 appropriation contained in this Act shall remain available for obligation
			 beyond the current fiscal year unless expressly so provided herein.
			503.(a)No part of any
			 appropriation contained in this Act shall be used, other than for normal and
			 recognized executive-legislative relationships, for publicity or propaganda
			 purposes, for the preparation, distribution, or use of any kit, pamphlet,
			 booklet, publication, radio, television, or video presentation designed to
			 support or defeat legislation pending before the Congress or any State
			 legislature, except in presentation to the Congress or any State legislature
			 itself.
				(b)No part of any
			 appropriation contained in this Act shall be used to pay the salary or expenses
			 of any grant or contract recipient, or agent acting for such recipient, related
			 to any activity designed to influence legislation or appropriations pending
			 before the Congress or any State legislature.
				504.The Secretaries of Labor
			 and Education are authorized to make available not to exceed
			 $28,000 and
			 $22,000, respectively, from funds available for
			 salaries and expenses under titles I and III, respectively, for official
			 reception and representation expenses; the Director of the Federal Mediation
			 and Conciliation Service is authorized to make available for official reception
			 and representation expenses not to exceed $5,000
			 from the funds available for Federal Mediation and Conciliation Service,
			 Salaries and expenses; and the Chairman of the National Mediation Board
			 is authorized to make available for official reception and representation
			 expenses not to exceed $5,000 from funds
			 available for National Mediation Board, Salaries and
			 expenses.
			505.Notwithstanding any
			 other provision of this Act, no funds appropriated in this Act shall be used to
			 carry out any program of distributing sterile needles or syringes for the
			 hypodermic injection of any illegal drug.
			506.When issuing statements,
			 press releases, requests for proposals, bid solicitations and other documents
			 describing projects or programs funded in whole or in part with Federal money,
			 all grantees receiving Federal funds included in this Act, including but not
			 limited to State and local governments and recipients of Federal research
			 grants, shall clearly state—
				(1)the percentage of the
			 total costs of the program or project which will be financed with Federal
			 money;
				(2)the dollar amount of
			 Federal funds for the project or program; and
				(3)percentage and dollar
			 amount of the total costs of the project or program that will be financed by
			 non-governmental sources.
				507.(a)None of the funds
			 appropriated in this Act, and none of the funds in any trust fund to which
			 funds are appropriated in this Act, shall be expended for any abortion.
				(b)None of the funds
			 appropriated in this Act, and none of the funds in any trust fund to which
			 funds are appropriated in this Act, shall be expended for health benefits
			 coverage that includes coverage of abortion.
				(c)The term health
			 benefits coverage means the package of services covered by a managed
			 care provider or organization pursuant to a contract or other
			 arrangement.
				508.(a)The limitations
			 established in the preceding section shall not apply to an abortion—
					(1)if the pregnancy is the
			 result of an act of rape or incest; or
					(2)in the case where a woman
			 suffers from a physical disorder, physical injury, or physical illness,
			 including a life-endangering physical condition caused by or arising from the
			 pregnancy itself, that would, as certified by a physician, place the woman in
			 danger of death unless an abortion is performed.
					(b)Nothing in the preceding
			 section shall be construed as prohibiting the expenditure by a State, locality,
			 entity, or private person of State, local, or private funds (other than a
			 State's or locality's contribution of Medicaid matching funds).
				(c)Nothing in the preceding
			 section shall be construed as restricting the ability of any managed care
			 provider from offering abortion coverage or the ability of a State or locality
			 to contract separately with such a provider for such coverage with State funds
			 (other than a State's or locality's contribution of Medicaid matching
			 funds).
				(d)(1)None of the funds made
			 available in this Act may be made available to a Federal agency or program, or
			 to a State or local government, if such agency, program, or government subjects
			 any institutional or individual health care entity to discrimination on the
			 basis that the health care entity does not provide, pay for, provide coverage
			 of, or refer for abortions.
					(2)In this subsection, the
			 term health care entity includes an individual physician or other
			 health care professional, a hospital, a provider-sponsored organization, a
			 health maintenance organization, a health insurance plan, or any other kind of
			 health care facility, organization, or plan.
					509.(a)None of the funds made
			 available in this Act may be used for—
					(1)the creation of a human
			 embryo or embryos for research purposes; or
					(2)research in which a human
			 embryo or embryos are destroyed, discarded, or knowingly subjected to risk of
			 injury or death greater than that allowed for research on fetuses in utero
			 under 45 CFR 46.204(b) and section 498(b) of the Public Health Service Act (42 U.S.C.
			 289g(b)).
					(b)For purposes of this
			 section, the term human embryo or embryos includes any organism,
			 not protected as a human subject under 45 CFR 46 as of the date of the
			 enactment of this Act, that is derived by fertilization, parthenogenesis,
			 cloning, or any other means from one or more human gametes or human diploid
			 cells.
				510.(a)None of the funds made
			 available in this Act may be used for any activity that promotes the
			 legalization of any drug or other substance included in schedule I of the
			 schedules of controlled substances established under section 202 of the
			 Controlled Substances Act except for
			 normal and recognized executive-congressional communications.
				(b)The limitation in
			 subsection (a) shall not apply when there is significant medical evidence of a
			 therapeutic advantage to the use of such drug or other substance or that
			 federally sponsored clinical trials are being conducted to determine
			 therapeutic advantage.
				511.None of the funds made
			 available in this Act may be used to promulgate or adopt any final standard
			 under section 1173(b) of the Social Security
			 Act providing for, or providing for the assignment of, a unique
			 health identifier for an individual (except in an individual's capacity as an
			 employer or a health care provider), until legislation is enacted specifically
			 approving the standard.
			512.None of the funds made
			 available in this Act may be obligated or expended to enter into or renew a
			 contract with an entity if—
				(1)such entity is otherwise
			 a contractor with the United States and is subject to the requirement in 38
			 U.S.C. 4212(d) regarding submission of an annual report to the Secretary of
			 Labor concerning employment of certain veterans; and
				(2)such entity has not
			 submitted a report as required by that section for the most recent year for
			 which such requirement was applicable to such entity.
				513.None of the funds made
			 available in this Act may be transferred to any department, agency, or
			 instrumentality of the United States Government, except pursuant to a transfer
			 made by, or transfer authority provided in, this Act or any other appropriation
			 Act.
			514.None of the funds made
			 available by this Act to carry out the Library Services and Technology Act may
			 be made available to any library covered by paragraph (1) of section 224(f) of
			 such Act, as amended by the Children's Internet Protection Act, unless such
			 library has made the certifications required by paragraph (4) of such
			 section.
			515.None of the funds made
			 available by this Act to carry out part D of title II of the
			 Elementary and Secondary Education Act of
			 1965 may be made available to any elementary or secondary school
			 covered by paragraph (1) of section 2441(a) of such Act, as amended by the
			 Children's Internet Protection Act and the No Child Left Behind Act, unless the
			 local educational agency with responsibility for such covered school has made
			 the certifications required by paragraph (2) of such section.
			516.(a)None of the funds
			 provided under this Act, or provided under previous appropriations Acts to the
			 agencies funded by this Act that remain available for obligation or expenditure
			 in fiscal year 2010, or provided from any accounts in the Treasury of the
			 United States derived by the collection of fees available to the agencies
			 funded by this Act, shall be available for obligation or expenditure through a
			 reprogramming of funds that—
					(1)creates new
			 programs;
					(2)eliminates a program,
			 project, or activity;
					(3)increases funds or
			 personnel by any means for any project or activity for which funds have been
			 denied or restricted;
					(4)relocates an office or
			 employees;
					(5)reorganizes or renames
			 offices;
					(6)reorganizes programs or
			 activities; or
					(7)contracts out or
			 privatizes any functions or activities presently performed by Federal
			 employees;
					unless the Committees on Appropriations
			 of the House of Representatives and the Senate are notified 15 days in advance
			 of such reprogramming or of an announcement of intent relating to such
			 reprogramming, whichever occurs earlier.(b)None of the funds
			 provided under this Act, or provided under previous appropriations Acts to the
			 agencies funded by this Act that remain available for obligation or expenditure
			 in fiscal year 2010, or provided from any accounts in the Treasury of the
			 United States derived by the collection of fees available to the agencies
			 funded by this Act, shall be available for obligation or expenditure through a
			 reprogramming of funds in excess of $500,000 or
			 10 percent, whichever is less, that—
					(1)augments existing
			 programs, projects (including construction projects), or activities;
					(2)reduces by 10 percent
			 funding for any existing program, project, or activity, or numbers of personnel
			 by 10 percent as approved by Congress; or
					(3)results from any general
			 savings from a reduction in personnel which would result in a change in
			 existing programs, activities, or projects as approved by Congress;
					unless the Committees on Appropriations
			 of the House of Representatives and the Senate are notified 15 days in advance
			 of such reprogramming or of an announcement of intent relating to such
			 reprogramming, whichever occurs earlier.517.(a)None of the funds made
			 available in this Act may be used to request that a candidate for appointment
			 to a Federal scientific advisory committee disclose the political affiliation
			 or voting history of the candidate or the position that the candidate holds
			 with respect to political issues not directly related to and necessary for the
			 work of the committee involved.
				(b)None of the funds made
			 available in this Act may be used to disseminate scientific information that is
			 deliberately false or misleading.
				518.Within 45 days of
			 enactment of this Act, each department and related agency funded through this
			 Act shall submit an operating plan that details at the program, project, and
			 activity level any funding allocations for fiscal year 2010 that are different
			 than those specified in this Act, the accompanying detailed table in the
			 committee report of the Senate accompanying this Act, or the fiscal year 2010
			 budget request.
			519.The Secretaries of
			 Labor, Health and Human Services, and Education shall each prepare and submit
			 to the Committees on Appropriations of the House of Representatives and the
			 Senate a report on the number and amount of contracts, grants, and cooperative
			 agreements exceeding $5,000,000 in value and
			 awarded by the Department on a non-competitive basis during each quarter of
			 fiscal year 2010, but not to include grants awarded on a formula basis or
			 directed by law. Such report shall include the name of the contractor or
			 grantee, the amount of funding, the governmental purpose, including a
			 justification for issuing the award on a non-competitive basis. Such report
			 shall be transmitted to the Committees within 30 days after the end of the
			 quarter for which the report is submitted.
			520.Section 8103(b) of Public Law 110–28 is
			 amended—
				(1)in paragraph (1)(B), by
			 inserting before the semicolon the following: , except that, beginning
			 in 2010 and each year thereafter, such increase shall occur on September
			 30; and
				(2)in paragraph (2)(C), by
			 inserting before the period the following: , except that, beginning in
			 2010 and each year thereafter, such increase shall occur on September
			 30.
				This Act may be cited as the
		  Departments of Labor, Health and Human
		  Services, and Education, and Related Agencies Appropriations Act,
		  2010.
			
	
		July 27, 2009
		Received; read twice and referred to the Committee on
		  Appropriations
		August 4, 2009
		Reported with an amendment
	
